Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 30, 2002

AMONG

BEASLEY MEZZANINE HOLDINGS, LLC,
AS BORROWER,

THE LENDERS LISTED HEREIN,
AS LENDERS,

FLEET NATIONAL BANK,
AS SYNDICATION AGENT,

BANK OF AMERICA, N.A.,
AS DOCUMENTATION AGENT,

THE BANK OF NEW YORK,
AS CO-DOCUMENTATION AGENT
AND MANAGING AGENT,

AND

BANK OF MONTREAL, CHICAGO BRANCH,
AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

    Page Section 1.   DEFINITIONS   2              1.1   Certain Defined Terms.
  2              1.2   Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement.  25              1.3   Other Definitional
Provisions and Rules of Construction.  26                         Section 2.  
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS  26              2.1   Commitments;
Making of Loans; Notes.  26              2.2   Interest on the Loans.  30      
       2.3   Fees.  35              2.4   Repayments, Prepayments and Reductions
in Revolving Loan Commitments; General Provisions Regarding Payments  36        
     2.5   Use of Proceeds  47              2.6   Special Provisions Governing
LIBOR Rate Loans.  47              2.7   Increased Costs; Taxes; Capital
Adequacy.  49              2.8   Obligation of Lenders and Issuing Lenders to
Mitigate.  53              2.9   Affected Lenders.  54              2.10  
Guaranties of and Security for the Obligations.  55                        
Section 3.   LETTERS OF CREDIT  56              3.1   Issuance of Letters of
Credit and Lenders’ Purchase of Participations Therein.  56              3.2  
Letter of Credit Fees.  58              3.3   Drawings and Reimbursement of
Amounts Drawn Under Letters of Credit.  59              3.4   Obligations
Absolute.  61              3.5   Indemnification; Nature of Issuing Lender’s
Duties.  62              3.6   Increased Costs and Taxes Relating to Letters of
Credit.  63                         Section 4.   CONDITIONS TO LOANS AND LETTERS
OF CREDIT  64              4.1   Conditions to Term A Loans and Initial
Revolving Loans.  64              4.2   Conditions to Permitted Acquisitions.
 67              4.3   Conditions to All Loans.  68              4.4  
Conditions to Letters of Credit.  69


i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

   
Page
     4.5   Conditions to Amending and Restating the Existing Credit Agreement
and Making the Term B Loans.  69                         Section 5.   BORROWER’S
REPRESENTATIONS AND WARRANTIES  71              5.1   Organization, Powers,
Qualification, Good Standing, Business and Subsidiaries.  71              5.2  
Authorization of Borrowing, etc.  73              5.3   Financial Condition.  74
             5.4   No Material Adverse Change; No Restricted Junior Payments.
 74              5.5   Title to Properties; Liens.  74              5.6  
Litigation; Adverse Facts.  75              5.7   Payment of Taxes.  75        
     5.8   Governmental Regulation.  75              5.9   Securities
Activities.  75              5.10   Employee Benefit Plans.  76        
     5.11   Certain Fees.  76              5.12   Environmental Protection.  76
             5.13   Employee Matters.  77              5.14   Solvency.  78    
         5.15   Insurance.  78              5.16   Disclosure.  78              
          Section 6.   BORROWER’S AFFIRMATIVE COVENANTS  78              6.2  
Corporate Existence, etc.  82              6.3   Payment of Taxes and Claims;
Tax Consolidation.  82              6.4   Maintenance of Properties; Insurance.
 82              6.5   Inspection; Lender Meeting.  83              6.6  
Compliance with Laws, etc.  83              6.7   Environmental Disclosure and
Inspection.  83              6.8   Borrower’s Remedial Action Regarding
Hazardous Materials.  84              6.9   Interest Rate Protection.  84      
                  Section 7.   BORROWER’S NEGATIVE COVENANTS  84


ii



--------------------------------------------------------------------------------


TABLE OF CONTENTS (cont’d)

   
Page
     7.1   Indebtedness.  85              7.2   Liens and Related Matters.  86  
           7.3   Investments; Joint Ventures.  87              7.4   Contingent
Obligations.  88              7.5   Restricted Junior Payments.  88        
     7.6   Financial Covenants.  89              7.7   Restriction on
Fundamental Changes; Asset Sales and Acquisitions.  90              7.8   Sales
and Lease-Backs.  92              7.9   Sale or Discount of Receivables.  92    
         7.10   Transactions with Shareholders and Affiliates.  92        
     7.11   Conduct of Business.  93              7.12   Amendments or Waivers
of Subordinated Debt Documents and Charter Documents.  93              7.13  
Fiscal Year.  94                         Section 8.   EVENTS OF DEFAULT  94    
         8.1   Failure to Make Payments When Due.  94              8.2   Default
in Other Agreements.  94              8.3   Breach of Certain Covenants.  95    
         8.4   Breach of Warranty.  95              8.5   Other Defaults Under
Loan Documents.  95              8.6   Involuntary Bankruptcy; Appointment of
Receiver, etc.  95              8.7   Voluntary Bankruptcy; Appointment of
Receiver, etc.  96              8.8   Judgments and Attachments.  96        
     8.9   Dissolution.  96              8.10   Employee Benefit Plans.  96    
         8.11   Failure of Security, Guaranty or Subordination.  97        
     8.12   FCC Licenses.  97              8.13   Business Interruption.  97    
         8.14   Change of Control.  97                         Section 9.  
AGENT  98


iii



--------------------------------------------------------------------------------


TABLE OF CONTENTS (cont’d)

    Page      9.1   Appointment.  98              9.2   Powers; General
Immunity.  99              9.3   Representations and Warranties; No
Responsibility For Appraisal of Creditworthiness. 100              9.4   Right
to Indemnity. 100              9.5   Successor Agents. 101              9.6  
Security Documents, Etc. 101              9.7   Appointment of Separate
Administrative Agent. 102                         Section 10.   MISCELLANEOUS
102              10.1   Assignments and Participations in Loans and Letters of
Credit. 102              10.2   Expenses. 105              10.3   Indemnity. 105
             10.4   Set-Off. 106              10.5   Ratable Sharing. 106      
       10.6   Amendments and Waivers. 107              10.7   Independence of
Covenants. 108              10.8   Notices. 108              10.9   Survival of
Representations, Warranties and Agreements. 108              10.10   Failure or
Indulgence Not Waiver; Remedies Cumulative. 109              10.11  
Marshalling; Payments Set Aside. 109              10.12   Severability. 109    
         10.13   Obligations Several; Independent Nature of Lenders’ Rights. 109
             10.14   Headings. 109              10.15   Applicable Law. 110    
         10.16   Successors and Assigns. 110              10.17   Consent to
Jurisdiction and Service of Process. 110              10.18   Waiver of Jury
Trial. 110              10.19   Confidentiality. 111              10.20  
Counterparts; Effectiveness. 111              10.21   New Lenders. 112        
     10.22   Limitation of Liability. 112


iv



--------------------------------------------------------------------------------


EXHIBITS

I   FORM OF NOTICE OF BORROWING   II   FORM OF NOTICE OF CONVERSION/CONTINUATION
  III   FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT   IV-A   FORM OF TERM A
NOTE   IV-B   FORM OF TERM B NOTE   V   FORM OF REVOLVING NOTE   VI   FORM OF
COMPLIANCE CERTIFICATE   VII   FORM OF OPINION OF OBLIGORS’ COUNSEL   VIII  
FORM OF BFT CONSENT LETTER   IX   FORM OF ACKNOWLEDGEMENT AND CONSENT   X   FORM
OF ASSIGNMENT AGREEMENT  


v



--------------------------------------------------------------------------------


SCHEDULES

2.1   LENDERS’ COMMITMENTS AND PRO RATA SHARES   3.1   LETTERS OF CREDIT   5.1D
  SUBSIDIARIES   5.1E   FCC LICENSES AND STATION MATTERS   5.1E(v)   LMAs   5.1F
  COLLATERAL MATTERS   5.12   ENVIRONMENTAL MATTERS   7.1   EXISTING
INDEBTEDNESS   7.3   EXISTING INVESTMENTS   7.4   EXISTING CONTINGENT
OBLIGATIONS  



vi



--------------------------------------------------------------------------------


BEASLEY MEZZANINE HOLDINGS, LLC

AMENDED AND RESTATED CREDIT AGREEMENT

                  This AMENDED AND RESTATEDCREDIT AGREEMENT is dated as of
September 30, 2002 and entered into by and among BEASLEY MEZZANINE HOLDINGS, LLC
(“Borrower”), THE FINANCIAL INSTITUTIONS PARTY HERETO (as further defined below,
each individually referred to herein as a “Lender” and collectively as
“Lenders”), FLEET NATIONAL BANK, as syndication agent for Lenders (in such
capacity, “Syndication Agent”), BANK OF AMERICA, N.A., as documentation agent
for Lenders (in such capacity, “Documentation Agent”), THE BANK OF NEW YORK, as
co-documentation agent and managing agent for Lenders (in such capacity,
“Managing Agent”), and BANK OF MONTREAL, CHICAGO BRANCH (“Bank of Montreal”), as
administrative agent for Lenders (in such capacity, “Administrative Agent”).

R E C I T A L S

                  WHEREAS, the Borrower, Syndication Agent, Documentation Agent,
Managing Agent, Administrative Agent and the Existing Lenders are parties to the
Existing Credit Agreement (capitalized terms used in these Recitals without
definition shall have the respective meanings assigned in subsection 1.1
hereof);

                  WHEREAS, the Borrower desires that the Existing Credit
Agreement be amended and restated as set forth herein to add a new tranche of
term loans and make certain other changes as more fully set forth herein, which
amendment and restatement shall become effective upon satisfaction of the
conditions precedent set forth herein;

                  WHEREAS, the Borrower intends use all of the proceeds of such
new tranche of term loans to (i) repay $16,025,000 of outstanding Revolving
Loans, (ii) permanently reduce the Revolving Loan Commitments by $16,025,000,
and (iii) prepay $83,975,000 of Term A Loans;

                  WHEREAS, the Borrower’s Subsidiaries have agreed to continue
to guarantee the Obligations hereunder and under the other Loan Documents;

                  WHEREAS, the Borrower and its Subsidiaries have agreed to
continue to secure their respective Obligations pursuant to the Credit Parties
Security Agreement;

                  WHEREAS, Holdings has agreed to continue to secure all of the
Obligations hereunder and under the other Loan Documents by continuing to pledge
all of its membership interests in the Borrower pursuant to the Holdings Pledge
Agreement;

                  WHEREAS, it is the intent of the parties hereto that this
Agreement not constitute a novation of the obligations and liabilities of the
parties under the Existing Credit Agreement or be deemed to be evidence or
constitute repayment of all or any portion of such obligations and liabilities
except as specifically set forth herein and that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
Obligations of the Borrower outstanding thereunder; and

 



--------------------------------------------------------------------------------


                  WHEREAS, it is the intent of the Obligors to confirm that all
of their Obligations under the other Loan Documents shall continue in full force
and effect and that, from and after the Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement:

                  NOW, THEREFORE, in consideration of the premises and the
agreements, provisions and covenants herein contained, Borrower, Requisite
Lenders under the Existing Credit Agreement, Term B Lenders, Syndication Agent,
Documentation Agent, Managing Agent and Administrative Agent agree as follows:

Section 1.      DEFINITIONS

1.1       Certain Defined Terms.

         The following terms used in this Agreement shall have the following
meanings:

                  “Acknowledgement and Consent” means that certain
Acknowledgement and Consent executed by Borrower, Holdings and each of the
Subsidiaries of Borrower dated as of the Effective Date and substantially in the
form of Exhibit IX annexed hereto, as such Acknowledgement and Consent may be
amended, restated, supplemented or otherwise modified from time to time.

                  “Acquired Stations” means the radio stations to be acquired on
any Permitted Acquisition Closing Date.

                  “Acquisition FCC Consent” means the initial or other written
action or actions by the FCC approving the assignment of the FCC Licenses for
each Station to be acquired as part of a Permitted Acquisition to the respective
License Sub in the manner contemplated by the applicable Permitted Acquisition
Documents, all in form and substance satisfactory to Administrative Agent.

                  “Adjusted LIBOR Rate” means, for any Interest Rate
Determination Date with respect to an Interest Period for a LIBOR Rate Loan, the
rate per annum obtained by dividing (i) the arithmetic mean (rounded upward to
the nearest 1/16 of one percent) of the offered rates for Dollar deposits with
maturities comparable to the Interest Period for which such Adjusted LIBOR Rate
will apply, appearing on Telerate Page 3750 (or any successor page) at
approximately 11:00 A.M. (London time) on such Interest Rate Determination Date,
as determined by the Administrative Agent by (ii) a percentage equal to 100%
minus the stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
Interest Rate Determination Date to any member bank of the Federal Reserve
System in respect of “Eurocurrency liabilities” as defined in Regulation D (or
any successor category of similar liabilities under Regulation D).

                  “Administrative Agent” has the meaning assigned to that term
in the introduction to this Agreement and also means and includes any successor
Administrative Agent appointed pursuant to subsection 9.5.

                  “Affected Lender” has the meaning assigned to that term in
subsection 2.6C.

2



--------------------------------------------------------------------------------


                   “Affected Loans” has the meaning assigned to that term in
subsection 2.6C.

                  “Affiliate”, as applied to any Person, means any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

                  “Agents”means the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Managing Agent.

                  “Aggregate Amounts Due” has the meaning assigned to that term
in subsection 10.5.

                  “Agreement” shall mean this Amended and Restated Credit
Agreement dated as of September 30, 2002, as it may be amended, supplemented,
restated or otherwise modified from time to time.

                  “Applicable Margin” means the percentage determined by
reference to subsection 2.2A.

                  “Asset Sale” means the sale by any Credit Party to any Person
other than another Credit Party of (i) any of the stock, partnership or other
equity interests of Borrower’s Subsidiaries, (ii) substantially all of the
assets of any division or line of business of Borrower or any of its
Subsidiaries, or (iii) any other assets (whether tangible or intangible) of
Borrower or any of its Subsidiaries outside of the ordinary course of business;
provided that Asset Sale shall not include any Permitted Tower Transfer.

                  “Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute.

                  “Base Rate” means, at any time, the higher of (x) the Prime
Rate or (y) the rate which is 1/2 of 1% in excess of the Federal Funds Effective
Rate.

                  “Base Rate Loans” means Loans bearing interest at rates
determined by reference to the Base Rate as provided in subsection 2.2A.

                  “Beasley Family” means, collectively, (i) George G. Beasley, a
resident of the State of Florida, (ii) any of such Person’s spouse, ancestors,
descendants, cousins, siblings, or descendants of cousins or siblings, (iii) any
trust wholly revocable by any one or more of such Person, or such individuals
described in (i) or (ii), or any other trust for the benefit of any one or more
of such Person, such individuals described in (i) or (ii), or any organization
to which gifts at death would qualify for a federal estate charitable deduction
under Internal Revenue Code Section 2055; and (iv) any entity that is an
Affiliate of any one or more of such Person, such individuals described in (i)
or (ii) or trust described in (iii).

3



--------------------------------------------------------------------------------


                   “BFT” means Beasley Family Towers, a Delaware corporation and
an Affiliate of Borrower.

                  “BFT Consent Letter” means a Consent Letter substantially in
the form of Exhibit VIII annexed hereto executed and delivered by BFT pursuant
to subsection 4.1 and any Permitted Tower Transfer.

                  “Borrower” has the meaning assigned to that term in the
introduction to this Agreement.

                  “Business Day” means (i) for all purposes other than as
covered by clause (ii) below, any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or Illinois or
is a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close, and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted LIBOR Rate or any LIBOR Rate Loans, any day that is a Business Day
described in clause (i) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

                  “Capital Lease”, as applied to any Person, means any lease of
any property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person, other than any LMA.

                  “Cash” means money, currency or a credit balance in a Deposit
Account.

                  “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) through (iv) above, (b) has net assets of not less
than $500,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s.

                  “Cash Proceeds” means, with respect to any Asset Sale, Cash
payments (including any Cash received by way of deferred payment pursuant to, or
monetization of, a note

4



--------------------------------------------------------------------------------


receivable or otherwise, but only as and when so received) received from such
Asset Sale, provided that Cash Proceeds shall not include (i) payments received
in respect of the promissory note received in respect of the sale of WTSB or
(ii) any payments received from time to time in respect of Permitted Sale Notes.

                  “Change of Control” means:

           (i)      (a) Holdings ceasing for any reason to beneficially own and
control (y) 100% of all equity interests of NewHoldco, to the extent NewHoldco
is created and (z) (together with NewHoldco to the extent NewHoldco is created)
100% of the membership interests of Borrower or (b) any Credit Party ceasing for
any reason (other than a transfer or an equity issuance permitted hereunder) to
beneficially own and control at least 99.75% of the issued and outstanding
shares of capital stock, partnership interests or other equity interests of its
Subsidiaries;


           (ii)    the sale, lease or other transfer (other than a transfer or
an equity issuance permitted hereunder) of all or substantially all of
Borrower’s assets to any person or group (as such term is used in
Section 13(d)(3) of the Exchange Act) other than a wholly-owned Subsidiary;


           (iii)   the adoption of a plan relating to the liquidation or
dissolution of Borrower or managing member thereof; or


           (iv)    the consummation of any transaction as a result of which any
person or group (as such term is used in Section 13(d)(3) of the Exchange Act)
that is not the Beasley Family or a member thereof or a “beneficial owner” of
(as such term is used in Section 13(d)(3) of the Exchange Act) any stock,
partnership interests or other equity interests of Holdings as of the date of
this Agreement, directly or indirectly becomes a “beneficial owner” of more than
50% of the voting stock, voting partnership interests or other voting equity
interests of Holdings.


                  “Class” means each of the following three classes of Lenders:
(i) Term A Lenders, (ii) Term B Lenders, and (iii) Lenders having Revolving Loan
Exposure.

                  “Closing Date” means August 31, 2000.

                  “Collateral” means, collectively, all assets securing the
Obligations pursuant to the Security Documents in accordance with the terms
thereof.

                  “Commitments” means the commitments of Lenders to make Loans
as set forth in subsection 2.1A.

                  “Communications Act” means the Communications Act of 1934, as
amended, and the rules, regulations and policies of the FCC promulgated
thereunder, as from time to time in effect.

5



--------------------------------------------------------------------------------


                   “Compliance Certificate” means a certificate substantially in
the form of Exhibit VI annexed hereto delivered to Administrative Agent and
Lenders by Borrower pursuant to subsection 6.1(iii).

                  “Consolidated Capital Expenditures” means, for any period, the
sum of the aggregate of all expenditures (whether paid in Cash or other
consideration or accrued as a liability including that portion of Capital Leases
which is capitalized on the consolidated balance sheet of Borrower and its
Subsidiaries) by Borrower and its Subsidiaries during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment”, or comparable items, including capitalized expenses, reflected in
the consolidated statement of cash flows of Borrower and its Subsidiaries;
provided that Consolidated Capital Expenditures shall not include amounts paid
and costs incurred in connection with Permitted Acquisitions.

                  “Consolidated Cash Interest Expense” means, for any period,
Consolidated Interest Expense for such period excluding, however, any interest
expense not payable in Cash (including amortization of discount and amortization
of debt issuance costs).

                  “Consolidated Excess Cash Flow” means, for the Borrower and
its Subsidiaries on a consolidated basis, for any fiscal year of the Borrower,
the amount by which the Borrower’s and its Subsidiaries’ operating revenues
collected in Cash during such fiscal year exceed the sum (without duplication)
of (i) the Borrower’s and its Subsidiaries’ consolidated operating expenses paid
in Cash in such period (including, without duplication, Consolidated Cash
Interest Expense and general and administrative expenses), plus (ii) the amount
(without duplication) paid in Cash by the Borrower and its Subsidiaries in such
period for (a) principal repayments of the Consolidated Total Debt (excluding
payments made from Consolidated Excess Cash Flow), plus (b) Consolidated Capital
Expenditures paid in Cash in accordance with the terms hereof, plus (c) Cash
distributions permitted under subsection 7.5(i) hereof, plus (d) fees and
expenses paid in Cash by Borrower and its Subsidiaries hereunder or under the
other Loan Documents for the effectiveness of such agreements and the other
Closing Date or Effective Date transactions and for amendments and waivers
thereto and in connection with the initial public offering of Holdings in
February of 2000, plus (e) all legal fees and expenses paid in Cash by Borrower
and its Subsidiaries with respect to any acquisition or disposition of a Station
permitted hereunder, plus (f) the aggregate amount of Holdings Advances made in
such Fiscal Year, plus (g) 25% of the positive change in net revenues of the
Borrower and its Subsidiaries from the Fiscal Year immediately preceding the
Fiscal Year with respect to which any determination is made to the Fiscal Year
with respect to which such determination is made, plus (h) all Cash invested in
Investments during such Fiscal Year as permitted by subsection 7.3(v), (viii)
and (ix) or used in consummating Permitted Acquisitions. For purposes of
calculating Consolidated Excess Cash Flow with respect to assets not owned by
the Borrower and its Subsidiaries for the Fiscal Year, Consolidated Excess Cash
Flow shall be calculated as if any operations disposed of by any Borrower and
its Subsidiaries at any time during the preceding 12-month period had not been
owned by the Borrower and its Subsidiaries for any of the full preceding
12-month period.

                  “Consolidated Fixed Charges” shall mean for the Borrower and
its Subsidiaries on a consolidated basis, for the four Fiscal Quarter period
ending on the date of determination, the sum of (a) Consolidated Cash Interest
Expense paid during such period, plus (b) scheduled principal payments of the
Term Loans or Revolving Loan Commitment paid as a result of

6



--------------------------------------------------------------------------------


reduction requirements under subsection 2.4A hereof during such period, plus (c)
agency fees and commitment fees paid during such period, plus (d) Consolidated
Capital Expenditures of the Borrower and its Subsidiaries paid during such
period, plus (e) taxes paid in Cash and Restricted Junior Payments made with
respect to taxes resulting from the business and activities of Borrower and its
Subsidiaries during such period, plus (f) LMA Payments, plus (g), without
duplication, Restricted Junior Payments made pursuant to subsection 7.5.

                  “Consolidated Interest Expense” means, for any period, total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest) of Borrower and its Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Subsidiaries, whether paid in Cash or accrued, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in subsection 2.3B
payable to Administrative Agent and Lenders on or before the Closing Date and
any effect of marked to market adjustments on derivative transactions, all of
the foregoing determined on a consolidated basis for Borrower and its
Subsidiaries in conformity with GAAP.

                  “Consolidated Operating Cash Flow” shall mean for Borrower and
its Subsidiaries on a consolidated basis and determined in accordance with GAAP,
for the four Fiscal Quarter period ending on the date of determination, (a) net
income or loss for such period, excluding (i) unusual, extraordinary or
otherwise non-operating income, gains and losses, if any, for such period, and
(ii) the write-up or write-down of assets for such period (other than write-offs
of accounts receivable), plus (b) to the extent deducted in determining net
income for such period, the sum of (i) depreciation expense for such period,
(ii) amortization expense for such period, (iii) Consolidated Interest Expense
during such period, (iv) taxes expensed during such period whether current or
deferred, (v) other deferred or non-cash expenses relating to trade for such
period, (vi) LMA Payments for such period with respect to any Permitted
Acquisition during such period, (vii) fees and expenses paid by the Borrower and
its Subsidiaries hereunder or under the other Loan Documents for the
effectiveness of such agreements and the other Closing Date or Effective Date
transactions and in connection with the initial public offering of Holdings in
February of 2000, (viii) all legal fees and expenses incurred by Borrower and
its Subsidiaries with respect to any acquisition or disposition of a Station
permitted hereunder as a “like-kind” exchange under Section 1031 of the Internal
Revenue Code, (ix) legal fees incurred by Borrower and its Subsidiaries with
respect to any acquisition of a Station permitted hereunder, to the extent such
legal fees do not exceed $50,000 for any such acquisition or series of related
acquisitions, and (x) expenses related to fourth quarter 2001 employee and
contrac t termination costs in an aggregate amount not to exceed $630,838, if
any, for such period, minus (d) to the extent included in determining net income
for such period, non-cash revenue relating to trade. For purposes of calculating
Consolidated Operating Cash Flow with respect to assets not owned by the
Borrower and its Subsidiaries for the full preceding 12-month period,
Consolidated Operating Cash Flow shall be calculated as if (A) any operations
acquired by Borrower and its Subsidiaries at any time during the preceding
12-month period had been in fact owned by Borrower and its Subsidiaries for the
full preceding 12-month period, and (B) any operations disposed of by Borrower
and its Subsidiaries at any time during the preceding 12-month period had not
been owned by Borrower and its Subsidiaries for any of the full preceding
12-month period.

7



--------------------------------------------------------------------------------


                   “Consolidated Total Debt” means, as at any date of
determination, the sum of (i) the aggregate stated balance sheet amount of all
Indebtedness of Borrower and its Subsidiaries (including the Loans but excluding
(a) the $100,000 promissory note issued in connection with the acquisition of
Georgia Stations WRDW(AM), WAWX(AM) and WRFN(AM) and (b) Indebtedness
outstanding in accordance with subsection 7.1(v)), (ii) Letter of Credit Usage
and (iii) the sum of (x) the maximum aggregate amount which is or at any time
thereafter may become available for drawing under all letters of credit (other
than Letters of Credit) issued for the account of Borrower or any of its
Subsidiaries then outstanding plus (y) the aggregate amount of all drawings
under any such letter of credit honored by the issuer of any such letter of
credit and not theretofore reimbursed by Borrower or any of its Subsidiaries.

                  “Consolidated Total Debt Ratio” means, as at any date of
determination, the ratio of Consolidated Total Debt to Consolidated Operating
Cash Flow as calculated as of the most recent Fiscal Quarter end pursuant to
subsection 7.6C.

                  “Contingent Obligation”, as applied to any Person, means any
direct or indirect liability, contingent or otherwise, of that Person (i) with
respect to any Indebtedness, lease, dividend or other obligation of another if
the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof, (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, or (iii) under Interest Rate Agreements. Contingent Obligations shall
include, without limitation, (a) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another, (b) the obligation to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, and (c) any liability of such Person for the obligation of
another through any agreement (contingent or otherwise) (X) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(Y) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (X) or (Y) of this sentenc e, the primary purpose or intent thereof
is as described in the preceding sentence. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited.

                  “Contractual Obligation”, as applied to any Person, means any
provision of any Security issued by that Person or of any material indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

                  “Credit Parties Security Agreement” means the Security
Agreement executed and delivered by Borrower and its Subsidiaries on the Closing
Date, as such agreement may

8



--------------------------------------------------------------------------------


heretofore have been or hereafter may be amended, restated, supplemented or
otherwise modified from time to time.

                  “Credit Party” means Borrower and each of its Subsidiaries and
“Credit Parties” means such Persons collectively.

                  “Cutoff Date” has the meaning assigned to that term in
subsection 2.4C(vi).

                  “Deposit Account” means a demand, time, savings, passbook or
like account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.

                  “Documentation Agent” has the meaning assigned to that term in
the introduction to this Agreement and also means and includes any successor
Documentation Agent appointed pursuant to subsection 9.5.

                  “Dollars” and the sign “$” mean the lawful money of the United
States of America.

                  “Effective Date” means the date on which the conditions
precedent set forth in subsection 4.5 are met and the Term B Loans are made.

                  “Eligible Assignee” means an “accredited investor” (as defined
in Regulation D under the Securities Act), including (A) (i) a commercial bank
organized under the laws of the United States or any state thereof; (ii) a
savings and loan association or savings bank organized under the laws of the
United States or any state thereof; (iii) a commercial bank organized under the
laws of any other country or a political subdivision thereof; provided that
(x) such bank is acting through a branch or agency located in the United States
or (y) such bank is organized under the laws of a country that is a member of
the Organization for Economic Cooperation and Development or a political
subdivision of such country; and (iv) any other accredited investor which
extends credit or buys loans as one of its businesses including, but not limited
to, insurance companies, mutual funds and lease financing companies, in each
case (under clauses (i) through (iv) above) that is reasonably acceptable to
Administrative Agent and the Borrower; and (B) any Lender and any Affiliate of
any Lender that is reasonably acceptable to Administrative Agent and Borrower
(unless such assignment to such Affiliate is required or advisable to comply
with any applicable law or governmental regulation binding upon such Lender);
provided that no Affiliate of Borrower shall be an Eligible Assignee; provided
further that in the case of the forgoing clauses (A) and (B) the consent of
Borrower to any Eligible Assignee shall not be required at any time that an
Event of Default has occurred and is continuing.

                  “Employee Benefit Plan” means any “employee benefit plan” as
defined in Section 3(3) of ERISA which is, or was at any time, maintained or
contributed to by Borrower or any of its ERISA Affiliates.

                  “Environmental Claim” means any written allegation, notice of
violation, claim, demand, abatement order or other order or direction
(conditional or otherwise) by any governmental authority or any Person for any
damage, including personal injury (including

9



--------------------------------------------------------------------------------


sickness, disease or death), tangible or intangible property damage,
contribution, indemnity, indirect or consequential damages, damage to the
environment, nuisance, pollution, contamination or other adverse effects on the
environment, or for fines, penalties or restrictions, in each case relating to,
resulting from or in connection with Hazardous Materials and relating to
Borrower, any of its Subsidiaries, any of their respective Affiliates or any
Facility.

                  “Environmental Laws” means all statutes, ordinances, orders,
rules, regulations, plans, policies or decrees and the like relating to
(i) environmental matters, including those relating to fines, injunctions,
penalties, damages, contribution, cost recovery compensation, losses or injuries
resulting from the Release or threatened Release of Hazardous Materials,
(ii) the generation, use, storage, transportation or disposal of Hazardous
Materials, or (iii) occupational safety and health, industrial hygiene, land use
or the protection of human, plant or animal health or welfare, in any manner
applicable to any Credit Party, its Subsidiaries or any of their respective
properties, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 etseq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 etseq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 etseq.), the Federal Water Pollution Control Act
( 33 U.S.C. § 1251 etseq.), the Clean Air Act (42 U.S.C. § 7401 etseq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) and the Emergency
Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as
amended or supplemented, and any analogous future or present local, state and
federal statutes and regulations promulgated pursuant thereto, each as in effect
as of the date of determination.

                  “Equity Securities” means any stock, shares, partnership
interests, limited liability company interests, voting trust certificates,
certificates of interest, options, warrants, or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

                  “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.

                  “ERISA Affiliate”, as applied to any Person, means (i) any
corporation which is, or was at any time, a member of a controlled group of
corporations within the meaning of Section 414(b) of the Internal Revenue Code
of which that Person is, or was at any time, a member; (ii) any trade or
business (whether or not incorporated) which is, or was at any time, a member of
a group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is, or was at
any time, a member; and (iii) any member of an affiliated service group within
the meaning of Section 414(m) or (o) of the Internal Revenue Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is, or was at any time, a member.

                  “ERISA Event” means (i) a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30-day
notice to the PBGC has been waived by regulation); (ii) the failure to meet the
minimum funding standard of Section 412 of the Internal

10



--------------------------------------------------------------------------------


Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(d) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 412(m) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by any Credit Party or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability pursuant to
Sections 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on any Credit Party or any of its ERISA Affiliates pursuant to Section 4062(e)
or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(vii) the withdrawal by any Credit Party or any of its ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by any Credit Party or any of its ERISA Affiliates of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on any Credit Party or any of
its ERISA Affiliates of fines, penalties, taxes or related charges under Chapter
43 of the Internal Revenue Code or un der Section 409 or 502(c), (i) or (l) or
4071 of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
any Credit Party or any of its ERISA Affiliates in connection with any such
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

                  “Event of Default” means each of the events set forth in
Section 8.

                  “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute.

                  “Existing Credit Agreement” means that certain Credit
Agreement dated as of August 31, 2000 by and among the Borrower, the Existing
Lenders, Fleet National Bank, as syndication agent for such Lenders, Bank of
America, N.A., as documentation agent for such Lenders, The Bank of New York, as
co-documentation agent and managing agent for such Lenders, and Bank of
Montreal, as administrative agent for such Lenders, as amended by the First
Amendment and the Second Amendment.

                  “Existing Lenders” means the Lenders party to the Existing
Credit Agreement on the Effective Date immediately before the effectiveness
hereof.

11



--------------------------------------------------------------------------------


                   “Existing Letters of Credit” has the meaning assigned to that
term in subsection 3.1A.

                  “Existing Revolving Loans” means Revolving Loans (as defined
in the Existing Credit Agreement) outstanding on the Effective Date immediately
before the effectiveness hereof.

                  “Existing Term Loans” means Term Loans (as defined in the
Existing Credit Agreement) outstanding on the Effective Date immediately before
the effectiveness hereof.

                  “Facilities” means any and all real property (including all
buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by any Credit Party or any of its
predecessors or Affiliates.

                  “FCC” means the Federal Communications Commission and any
successor governmental agency performing functions similar to those performed by
the Federal Communications Commission on the date hereof.

                  “FCC License” means any of the material licenses, permits or
other authorizations issued by the FCC relating to the Stations.

                  “Federal Funds Effective Rate” means, for any period, a
fluctuating interest rate equal for each day during such period to the rates on
overnight Federal funds transactions quoted by Bank of Montreal.

                  “Final Order” means, as of any date of determination with
respect to any written action or consent by the FCC, such written action or
consent which shall have been obtained and (i) which shall not have been
reversed, stayed, enjoined, annulled or suspended and (ii) for which the time
for filing a request for administrative or judicial relief or for instituting
administrative review thereof suasponte, shall have expired without any such
filing having been made or notice of such review having been issued, or, in the
event of such filing or review suasponte, such filing or review suasponte shall
have been disposed of favorably to confirmation of such written action or the
grant of such consent and the time for seeking further relief with respect
thereto shall have expired without any request for such further relief having
been filed.

                  “Financial Plan”has the meaning assigned to that term in
subsection 6.1(x) hereof.

                  “First Amendment” means the First Amendment to the Existing
Credit Agreement dated as of August 13, 2001.

                  “First Priority” means, with respect to any Lien purported to
be created in any Collateral pursuant to any Security Document, that (i) such
Lien has priority over any other Lien on such Collateral (other than Permitted
Liens) and (ii) such Lien is the only Lien other than Permitted Liens to which
such Collateral is subject.

                  “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

12



--------------------------------------------------------------------------------


                   “Fiscal Year” means the fiscal year of Borrower and its
Subsidiaries maintained in accordance with subsection 7.13.

                  “Funding and Payment Office” means the office of
Administrative Agent located at 115 South LaSalle Street, Chicago, Illinois
60603.

                  “Funding Date” means the date of the funding of a Loan.

                  “GAAP” means generally accepted accounting principles set
forth in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.

                  “Governmental Acts” has the meaning assigned to that term in
subsection 3.5A.

                  “Governmental Authorization” means any permit, license,
authorization, plan, directive, consent order or consent decree of or from any
federal, state or local governmental authority, agency or court.

                  “Hazardous Materials” means (i) any chemical, material or
substance at any time defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “infectious waste”, “toxic substances” or
any other formulations intended to define, list or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import under any applicable Environmental Laws or
publications promulgated pursuant thereto; (ii) any oil, petroleum, petroleum
fraction or petroleum derived substance; (iii) any drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (iv) any flammable
substances or explosives; (v) any radioactive materials; (vi) asbestos in any
form; (vii) urea formaldehyde foam insulation; (viii) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (ix) pesticides; and (x) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority or which may or could pose a hazard
to the health and safety of the owners, occupants or any Persons in the vicinity
of the Facilities.

                  “Holdings” means Beasley Broadcast Group, Inc.

                  “Holdings Advance” has the meaning set forth in subsection
7.5.

                  “Holdings Pledge Agreement” means the Holdings Pledge
Agreement executed and delivered by Holdings on the Closing Date, as such
Holdings Pledge Agreement may heretofore have been or hereafter may be amended,
restated, supplemented or otherwise modified from time to time.

13



--------------------------------------------------------------------------------


                   “Indebtedness”, as applied to any Person, means (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person and (vi) payment obligations under non-compete agreements
and all other payment obligations that would be properly classified as a
liability on a balance sheet conforming with GAAP (other than trade payables,
accrued expenses and other deferred expenses not 120 days past due); provided
that obligations under Interest Rate Agreements constitute Contingent
Obligations and not Indebtedness; provided further that Indebtedness shall not
include obligations in respect of Operating Leases that would not be properly
classified as a liability on a balance sheet in conformity with GAAP.

                  “Indemnified Liabilities” has the meaning assigned to that
term in subsection 10.3.

                  “Indemnitee” has the meaning assigned to that term in
subsection 10.3.

                  “Interest Payment Date” means (i) with respect to any Base
Rate Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any LIBOR Rate Loan, the last day of each Interest Period applicable
to such Loan; provided that in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

                  “Interest Period” has the meaning assigned to that term in
subsection 2.2B.

                  “Interest Rate Agreement” means any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or other
similar agreement or arrangement designed to protect Borrower or any of its
Subsidiaries against fluctuations in interest rates.

                  “Interest Rate Determination Date” means, with respect to any
Interest Period, the second Business Day prior to the first day of such Interest
Period.

                  “Internal Revenue Code” means the Internal Revenue Code of
1986, as amended to the date hereof and from time to time hereafter.

                  “Investment” means (i) any direct or indirect purchase or
other acquisition by any Credit Party of, or of a beneficial interest in, any
Securities of any other Person (other than a Person that, prior to such purchase
or acquisition, was a wholly-owned Subsidiary of such Credit Party), or (ii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by any Credit Party to
any other Person other than

14



--------------------------------------------------------------------------------


Borrower or a Subsidiary of such Credit Party, including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

                  “Issuing Lender” means, with respect to any Letter of Credit,
the Administrative Agent or the Lender that agrees or is otherwise obligated to
issue such Letter of Credit, determined as provided in subsection 3.1B(ii).

                  “Joint Venture” means a joint venture, partnership or other
similar arrangement, whether in corporate, partnership or other legal form;
provided that in no event shall any Subsidiary of any Person be considered to be
a Joint Venture to which such Person is a party.

                  “Lender” and “Lenders” means the persons identified as
“Lenders” and listed on the signature pages of this Agreement, together with
their successors and permitted assigns pursuant to subsection 10.1; provided
that the term “Lenders”, when used in the context of a particular Commitment,
shall mean Lenders having that Commitment. To the extent the context so
requires, the terms “Lender” and “Lenders” shall include “Lenders” under and as
defined in the Existing Credit Agreement.

                  “Letter of Credit” or “Letters of Credit” means the standby
letters of credit issued or to be issued by Issuing Lenders for the account of
Borrower pursuant to subsection 3.1 for any lawful purpose; provided that
standby Letters of Credit may not be issued for the purpose of supporting
(a) trade payables or (b) any Indebtedness constituting “antecedent debt” (as
that term is used in Section 547 of the Bankruptcy Code).

                  “Letter of Credit Usage” means, as at any date of
determination, the sum of (i) the maximum aggregate amount which is or at any
time thereafter may become available for drawing under all Letters of Credit
then outstanding plus (ii) the aggregate amount of all drawings under Letters of
Credit honored by Issuing Lenders and not theretofore reimbursed by Borrower
(whether any such reimbursement was made out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise).

                  “LIBOR Rate Loans” means Loans bearing interest at rates
determined by reference to the Adjusted LIBOR Rate as provided in subsection
2.2A.

                  “License Sub” means any special purpose Subsidiary of Borrower
which is created or acquired to hold the FCC Licenses and “License Subs” means
all such License Subs.

                  “Lien” means any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.

                  “Like-Kind Exchange” has the meaning assigned to that term in
subsection 2.4B(iii)(a)(2).

15



--------------------------------------------------------------------------------


                   “LMA” means any joint sales agreement, advertising sales
agreement, time brokerage agreement, local marketing agreement or management
services agreement or similar arrangement with respect to the management or
marketing of any radio station (including the Stations) or any other broadcast
properties to which Borrower or any of its Subsidiaries is a party in effect at
such time; provided that LMA shall not include any of the foregoing with respect
to any AM Station for which Borrower or any of its Subsidiaries is the FCC
Licensee.

                  “LMA Payments” means, for any period, all costs, fees,
expenses or other payments made by any Credit Party pursuant to the LMAs for the
account of the holder of the FCC licenses (or any Affiliate thereof) for the
broadcast station subject to such LMA.

                  “Loan”or “Loans” means one or more of the Term A Loans, Term B
Loans or Revolving Loans or any combination thereof.

                  “Loan Documents” means (i) this Agreement, (ii) the Notes,
(iii) the Letters of Credit (and any applications for, or reimbursement
agreements or other documents or certificates executed by Borrower in favor of
an Issuing Lender relating to, the Letters of Credit), (iv) the Subsidiary
Guaranty, (v) the Security Documents, (vi) the BFT Consent Letter, (vi) any
Interest Rate Agreements entered into by Borrower with any Person that is or was
a Lender or an Affiliate of a Lender at the time of entry into such agreement,
and (vii) the Acknowledgement and Consent.

                  “Managing Agent” has the meaning assigned to that term in the
introduction to this Agreement and also means and includes any successor
Managing Agent appointed pursuant to subsection 9.5.

                  “Margin Stock” has the meaning assigned to that term in
Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time.

                  “Material Adverse Effect” means (i) a material adverse effect
upon the business, operations, properties or condition (financial or otherwise)
of Borrower and its Subsidiaries (taken as a whole) or (ii) the impairment of
any material portion of the Collateral or the ability of the Obligors to perform
in any material respect, or of Administrative Agent or Lenders to enforce, the
Obligations.

                  “Moody’s” means Moody’s Investor Services, Inc.

                  “Multiemployer Plan” means a “multiemployer plan”, as defined
in Section 3(37) of ERISA, to which Borrower or any of its ERISA Affiliates is
contributing, or ever has contributed, or to which Borrower or any of its ERISA
Affiliates has, or ever has had, an obligation to contribute.

                  “Net Cash Proceeds” means, with respect to any Asset Sale,
Cash Proceeds of such Asset Sale net of bona fide direct costs of sale,
including (i) income and other taxes reasonably estimated to be actually payable
as a result of such Asset Sale (after application of applicable credits or
deferrals), (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness permitted hereunder (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the

16



--------------------------------------------------------------------------------


terms thereof as a result of such Asset Sale, (iii) brokerage, legal, accounting
and other fees and expenses; provided that such fees shall be deducted from Cash
Proceeds only to the extent that they are reasonable in amount in accordance
with industry standards and (iv) adjustments to the purchase price or pro
rations of costs pursuant to the terms of such Asset Sale.

                  “Net Securities Proceeds” shall have the meaning assigned to
that term in subsection 2.4B(iii)(b).

                  “NewHoldco” shall have the meaning assigned to that term in
the definition of “Permitted Equity Financings.”

                  “New Lender” means any Lender which is a party to this
Agreement on the Effective Date which is not an Existing Lender.

                  “Note” or “Notes” means one or more of the Term Notes or
Revolving Notes or any combination thereof.

                  “Notice of Borrowing” means a notice substantially in the form
of Exhibit I annexed hereto delivered by Borrower to Administrative Agent
pursuant to subsection 2.1B with respect to a proposed borrowing.

                  “Notice of Conversion/Continuation” means a notice
substantially in the form of Exhibit II annexed hereto delivered by Borrower to
Administrative Agent pursuant to subsection 2.2D with respect to a proposed
conversion or continuation of the applicable basis for determining the interest
rate with respect to the Loans specified therein.

                  “Notice of Issuance of Letter of Credit” means a notice
substantially in the form of Exhibit III annexed hereto delivered by Borrower to
Administrative Agent pursuant to subsection 3.1B(i) with respect to the proposed
issuance of a Letter of Credit.

                  “Obligations” means all obligations of every nature of the
Obligors from time to time owed to Agents, Lenders or any of them (or any Person
party to Interest Rate Agreements with any Credit Party and at the time of entry
into such agreements such Person is a Lender or an Affiliate of a Lender) under
the Loan Documents, whether for principal, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification or otherwise.

                  “Obligor” means Holdings, Borrower, each of Borrower’s
Subsidiaries, and, in the event Holdings elects to create NewHoldco for the
purpose of issuing all or any portion of Permitted Equity Financings, NewHoldco,
and “Obligors” means such Persons collectively.

                  “Officers’ Certificate” means, as applied to any corporation,
a certificate executed on behalf of such corporation by any of its chairman of
the board (if an officer), its president, its chief operating officer or one of
its vice presidents or its chief financial officer or its treasurer, and with
respect to any limited liability company, partnership or limited partnership, a
certificate executed on behalf of such limited liability company, partnership or
limited partnership by its managing member or general partner, as the case may
be.

17



--------------------------------------------------------------------------------


                   “Operating Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than (i) any such lease under which that Person is the lessor and (ii) any LMA.

                  “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor thereto).

                  “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

                  “Permitted Acquisition” has the meaning set forth in
subsection 7.7(iv).

                  “Permitted Acquisition Closing Date” means, with respect to
any Permitted Acquisition, the date upon which each of the conditions to
consummation of such acquisition (including funding any Loans to consummate such
Permitted Acquisition) set forth in subsections 7.7(iv), 4.2 and 4.3 is
satisfied.

                  “Permitted Acquisition Documents” means, the material
agreements pursuant to which any other Permitted Acquisition is consummated.

                  “Permitted Dividend Date” means (a) in the case of dividends
paid by Borrower to Holdings or NewHoldco to permit Holdings or NewHoldco to
make dividend payments in respect of preferred equity of Holdings or NewHoldco,
the 45th Business Day prior to the date of such dividend payment by Holdings or
NewHoldco, as the case may be, and (b) in all other cases, the 15th Business Day
prior to the date on which the payment to be made with the proceeds of such
dividend payment by Borrower to Holdings or NewHoldco, as the case may be, is
due.

                  “Permitted Encumbrances” means the following types of Liens
(other than any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of
the Internal Revenue Code or by ERISA):

           (i)      Liens for taxes, assessments or governmental charges or
claims the payment of which is not, at the time, required by subsection 6.3;


           (ii)    statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics and materialmen and other Liens imposed by law incurred
in the ordinary course of business for sums not more than 60 days past due or
being contested in good faith, if such reserve or other appropriate provision,
if any, as shall be required by GAAP shall have been made therefor;


           (iii)   Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);


18



--------------------------------------------------------------------------------


            (iv)   any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;


           (v)      leases or subleases granted to others not interfering in any
material respect with the ordinary conduct of the business of any Credit Party
or any of its Subsidiaries;


           (vi)    easements, rights-of-way, restrictions, minor defects,
encroachments or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of any Credit Party or any of its Subsidiaries;


           (vii)   any (a) interest or title of a lessor or sublessor under any
lease, (b) restriction or encumbrance that the interest or title of such lessor
or sublessor may be subject to, or (c) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (b);


           (viii)  Liens arising from filing UCC financing statements relating
solely to leases permitted by this Agreement;


           (ix)    Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods; and


           (x)      Liens of a collecting bank under Section 4-208 of the
Uniform Commercial Code as in effect in the relevant jurisdiction.


                  “Permitted Equity Financing Documents” means, collectively,
all material agreements and instruments evidencing or otherwise relating to any
Permitted Equity Financing.

                  “Permitted Equity Financings” means the issuance of unsecured
subordinated Indebtedness (including convertible debt) and/or preferred equity
of Holdings (or a newly created wholly-owned Subsidiary of Holdings, which
Subsidiary may hold capital stock of Borrower (it being understood and agreed
that all of the outstanding Equity Securities of Borrower shall at all times be
pledged as Collateral pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent), any such newly created Subsidiary being
referred to herein as “NewHoldco”) in an aggregate combined principal amount not
to exceed $75,000,000, the Net Securities Proceeds of which are contributed as
common equity to Borrower and are applied by Borrower as required by
subsection 2.4B(iii)(b) to prepay Loans; provided that (a) Borrower and its
Subsidiaries shall not have any obligations or liabilities under or in respect
of any such Permitted Equity Financing, (b) all such Permitted Equity Financings
shall be issued pursuant to documentation containing rates, maturities,
amortizations, covenants, remedies and other material terms (including
subordination provisions if required by Administrative Agent) in form and
substance reasonably satisfactory to Administrative Agent, and (c) none of the
unsecured subordinated Indebtedness and/or preferred equity issued pursuant to
any Permitted Equity Financing shall be scheduled or permitted to mature prior
to the scheduled maturity date of any Term A Loan, any Term B Loan or any
Revolving Loan without the consent of Requisite Class Lenders of each Class
whose Loans or Commitments would remain outstanding after the maturity date of
such unsecured subordinated Indebt edness and/or preferred equity; provided
further, that (i) in the event Holdings elects to create NewHoldco for

19



--------------------------------------------------------------------------------


the purpose of issuing all or any portion of such Permitted Equity Financings,
NewHoldco shall be created pursuant to documentation in form and substance
reasonably satisfactory to Administrative Agent, and (ii) Holdings, NewHoldco,
Borrower and the other Credit Parties shall enter into such amendments and
modifications of this Agreement and the other Loan Documents as Administrative
Agent shall reasonably request to reflect issuance of the Permitted Equity
Financings, the existence of NewHoldco and preserve and maintain the rights and
remedies of Administrative Agent and Lenders (including preserving and
maintaining the pledge of capital stock of Borrower pursuant to the Collateral
Documents) in full force and effect as contemplated by this Agreement and the
other Loan Documents prior to such issuance of Preferred Equity Securities or
the creation of NewHoldco, as the case may be.

                  “Permitted Liens” means Liens permitted pursuant to
subsection 7.2A.

                  “Permitted Sale Notes” means promissory notes issued pursuant
to asset dispositions permitted under subsections 7.7(v) and 7.7(vi); provided
that the aggregate principal amount of such notes does not exceed (x) $5,000,000
for all such dispositions and (y) the greater of (a) $500,000 or (b) 20% of the
sale price for any single disposition.

                  “Permitted Tower Transfers” has the meaning set forth in
subsection 7.7(viii).

                  “Person” means and includes natural persons, corporations,
limited liability companies, limited partnerships, general partnerships, joint
stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments and agencies and political subdivisions thereof.

                  “Potential Event of Default” means a condition or event that,
after notice or lapse of time or both, would constitute an Event of Default.

                  “Projections” has the meaning set forth in subsection 4.5D.

                  “Prime Rate” means the rate that Bank of Montreal announces
from time to time as its prime lending rate, as in effect from time to time in
the United States. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer in the United
States or any other country. Bank of Montreal or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

                  “Pro Rata Share” means (i) with respect to all payments,
computations and other matters relating to the Term A Loan of any Lender, the
percentage obtained by dividing (x) the outstanding principal amount of the
Term A Loan of that Lender by (y) the aggregate outstanding principal amount of
Term A Loans of all Lenders, (ii) with respect to all payments, computations and
other matters relating to the Term B Loan of any Lender, the percentage obtained
by dividing (x) the outstanding principal amount of the Term B Loan of that
Lender by (y) the aggregate outstanding principal amount of Term B Loans of all
Lenders, (iii) with respect to all payments, computations and other matters
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
or any Letters of Credit issued or participations therein purchased by any
Lender, the percentage obtained by dividing (x) the Revolving Loan Exposure of
that Lender by (y) the aggregate Revolving Loan Exposure of all Lenders, and
(iv) for all

20



--------------------------------------------------------------------------------


other purposes with respect to each Lender, the percentage obtained by dividing
(x) the outstanding principal amount of the Term Loans of that Lender plus the
Revolving Loan Exposure of that Lender by (y) the outstanding principal amount
of the Term Loans of all Lenders plus the aggregate Revolving Loan Exposure of
all Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 10.1. The Pro Rata Share of each
Lender as of the Effective Date for purposes of each of clauses (i) through (iv)
of the preceding sentence is set forth opposite the name of that Lender in
Schedule 2.1 annexed hereto.

                  “Refinanced Credit Agreement” means that certain Credit
Agreement dated as of March 30, 1998 by and among Beasley FM Acquisition Corp.,
Beasley Broadcasting of Eastern North Carolina, Inc., Beasley Broadcasting of
Eastern Pennsylvania, Inc., Beasley Broadcasting of Arkansas, Inc., W&B Media,
Inc., Beasley Broadcasting of Southwest Florida, Inc., Beasley Broadcasting of
Coastal Carolina, Inc., Beasley-Reed Acquisition Partnership, and Beasley Radio,
Inc., the financial institutions party thereto as of the Closing Date, and Bank
of Montreal, as agent, as amended August 11, 1999, December 30 1999 and February
8, 2000.

                  “Regulation D” means Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

                  “Reimbursement Date” has the meaning assigned to that term in
subsection 3.3B.

                  “Release” means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Materials), or into or out of
any Facility, including the movement of any Hazardous Material through the air,
soil, surface water, groundwater or property.

                  “Relinquished Station” has the meaning assigned to that term
in subsection 2.4B(iii)(a)(2).

                  “Required Prepayment Date” has the meaning assigned to that
term in subsection 2.4C(vi).

                  “Requisite Class Lenders” means, at any time of determination
(i) for the Term A Lenders, Term A Lenders having or holding more than 50% of
the sum of the aggregate principal amount of all outstanding Term A Loans,
(ii) for the Term B Lenders, Term B Lenders having or holding more than 50% of
the sum of the aggregate principal amount of all outstanding Term B Loans, and
(iii) for the Class of Lenders having Revolving Loan Exposure, Lenders having or
holding more than 50% of the aggregate Revolving Loan Exposure of all Lenders.
Without limiting the provisions of subsection 10.6, no amendment or modification
of the definition of “Requisite Class Lenders” shall be effective without the
consent of Requisite Class Lenders of each Class.

                  “Requisite Lenders” means Lenders having or holding more than
50% of the sum of (i) the aggregate principal amount of all outstanding Term A
Loans, plus (ii) the

21



--------------------------------------------------------------------------------


aggregate principal amount of all outstanding Term B Loans, plus the aggregate
Revolving Loan Exposure of all Lenders.

                  “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any membership interests of
Borrower, except a dividend payable solely in membership interests of Borrower,
and (ii) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value, direct or indirect, of any shares of any
membership interests of Borrower, (iii) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any membership interests of Borrower and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, redemption,
retirement, defeasance (including substance or legal defeasance), sinking fund
or similar payment with respect to any Subordinated Indebtedness.

                  “Revolving Lenders” means the Lenders that have Revolving Loan
Commitments or that have Revolving Loans outstanding, together with their
successors and permitted assignees pursuant to subsection 10.1.

                  “Revolving Loan Commitment” means the commitment of a Lender
to make or maintain Revolving Loans to Borrower pursuant to subsection
2.1A(iii), and “Revolving Loan Commitments” means such commitments of all
Lenders in the aggregate.

                  “Revolving Loan Commitment Termination Date” means the earlier
of (i) June 30, 2008, or (ii) the date on which the Commitments are terminated
and the Loans and other Obligations are declared immediately due and payable in
accordance with Section 8.

                  “Revolving Loan Exposure” means, with respect to any Lender as
of any date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations by other Lenders in such Letters of Credit or any
unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit.

                  “Revolving Loans” means the Loans made or maintained by
Lenders to Borrower pursuant to subsection 2.1A(iii).

                  “Revolving Notes” means (i) the promissory notes of Borrower
issued on the Closing Date to evidence Borrower’s Obligations with respect to
the Revolving Loans and the Revolving Loan Commitments, and (ii) any promissory
notes issued by Borrower pursuant to the last sentence of subsection 10.1B(i) in
connection with assignments of the Revolving Loan Commitments and Revolving
Loans of any Lenders, in each case substantially in the form of Exhibit V
annexed hereto, as they may be amended, restated, supplemented or otherwise
modified from time to time.

                  “S&P” means Standard & Poor’s Rating Group, a division of The
McGraw-Hill Companies.

22



--------------------------------------------------------------------------------


                   “Second Amendment” means the Second Amendment to the Existing
Credit Agreement dated as of March 21, 2002.

                  “Securities” means any stock, shares, partnership interests,
membership interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement, options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

                  “Securities Act” means the Securities Act of 1933, as amended
from time to time, and any successor statute.

                  “Security Documents” means the Holdings Pledge Agreement, the
Credit Parties Security Agreement and all other instruments or documents
(including (i) UCC-1 financing statements or similar documents required in order
to perfect the Liens created by the Security Documents, and (ii) in the event
Holdings elects to create NewHoldco for the purpose of issuing all or any
portion of Permitted Equity Financings, any instruments or documents executed
and delivered by NewHoldco in connection with its pledge of the Equity
Securities of Borrower as Collateral, if applicable, as such instruments or
documents may thereafter be amended, restated, supplemented or otherwise
modified from time to time in accordance with this Agreement) delivered by an
Obligor pursuant to the Existing Credit Agreement, this Agreement and the other
Loan Documents in order to grant to Administrative Agent on behalf and for the
ratable benefit of Lenders Liens in all of the Equity Securities of Borrower and
its Subsidiaries and the personal property of each Credit Party to the extent
set forth therein.

                  “Sellers” means, collectively, any of the sellers of radio
stations under a Permitted Acquisition Document.

                  “Solvent” means, with respect to any Person, that as of the
date of determination both (A) (i) the then fair saleable value of the property
of such Person is (y) greater than the total amount of liabilities (including
contingent liabilities) of such Person and (z) not less than the amount that
will be required to pay the probable liabilities on such Person’s then existing
debts as they become absolute and matured considering all financing alternatives
and potential asset sales reasonably available to such Person; (ii) such
Person’s capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

23



--------------------------------------------------------------------------------


                   “Station” means each radio station owned and operated by
Borrower or any of its Subsidiaries, and each radio station hereafter acquired
by Borrower or any of its Subsidiaries pursuant to a Permitted Acquisition, and
“Stations” means all such Stations.

                  “Subordinated Debt Documents” means, collectively, all
material agreements and instruments evidencing or otherwise relating to
Subordinated Indebtedness.

                  “Subordinated Indebtedness” means, collectively, any
obligation to pay principal, interest, premiums, penalty, fees, expenses,
indemnities or any other charge under or in respect of any Indebtedness
(including convertible debt) or other obligations of Borrower or its
Subsidiaries contractually subordinated in right of payment to the Obligations
pursuant to documentation containing rates, maturities, amortizations,
covenants, remedies, subordination provisions and other material terms in form
and substance reasonably satisfactory to Requisite Lenders.

                  “Subsidiary” means, with respect to any Person, any
corporation, partnership, association, joint venture or other business entity of
which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

                  “Subsidiary Guaranty” means the Subsidiary Guaranty executed
and delivered by each existing Subsidiary of Borrower (including each License
Sub) on and as of the Closing Date or by any additional Subsidiary of Borrower
from time to time thereafter, as such Subsidiary Guaranty may heretofore have
been or hereafter may be amended, restated, supplemented or otherwise modified
from time to time.

                  “Syndication Agent” has the meaning assigned to that term in
the introduction to this Agreement and also means and includes any successor
Syndication Agent appointed pursuant to subsection 9.5.

                  “Tax” or “Taxes” means any present or future tax, levy,
impost, duty, charge, fee, deduction or withholding levied, collected, withheld
or assessed; provided that “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person’s principal office (and/or, in the case of a Lender, its lending office)
is located or in which that Person is deemed to be doing business on all or part
of the net income, profits or gains of that Person (whether worldwide, or only
insofar as such income, profits or gains are considered to arise in or to relate
to a particular jurisdiction, or otherwise).

                  “Term A Loan Commitment” means the commitment of a Lender to
maintain and continue a Term A Loan pursuant to subsection 2.1A(i) of this
Agreement, and “Term A Loan Commitments” means such commitments of all Lenders
in the aggregate.

                  “Term A Loans” means the Loans made by Lenders to Borrower
pursuant to subsection 2.1A(i).

24



--------------------------------------------------------------------------------


                   “Term A Notes” means (i) the promissory notes of Borrower
issued on the Closing Date to evidence Borrower’s Obligations with respect to
the Term A Loans, and (ii) any promissory notes issued by Borrower pursuant to
the last sentence of subsection 10.1B(i) in connection with assignments of the
Term A Loan Commitments or Term A Loans of any Lender, in each case
substantially in the form of Exhibit IV-A annexed hereto, as they may be
amended, restated, supplemented or otherwise modified from time to time.

                  “Term B Lender” means any Lender having a Term B Loan
Commitment.

                  “Term B Loan Commitment” means the commitment of a Lender to
make a Term B Loan to Borrower on the Effective Date pursuant to subsection
2.1A(ii), and “Term B Loan Commitments” means such commitments of all Lenders in
the aggregate.

                  “Term B Loans” means the Loans made by Lenders to Borrower on
the Effective Date pursuant to subsection 2.1A(ii).

                  “Term B Notes” means (i) the promissory notes of Borrower
issued on the Effective Date pursuant to subsection 2.1D(ii), and (ii) any
promissory notes issued by Borrower after the Effective Date pursuant to the
last sentence of subsection 10.1B(i) in connection with assignments of the
Term B Loans of any Lenders, in each case substantially in the form of
Exhibit IV-B annexed hereto, as they may be amended, restated, supplemented or
otherwise modified from time to time.

                  “Term Loans” means the Term A Loans and the Term B Loans.

                  “Term Notes” means the Term A Notes and the Term B Notes.

                  “Total Utilization of Revolving Loan Commitments” means, as at
any date of determination, the sum of (i) the aggregate principal amount of all
outstanding Revolving Loans (other than Revolving Loans made for the purpose of
reimbursing the applicable Issuing Lender for any amount drawn under any Letter
of Credit but not yet so applied) plus (ii) the Letter of Credit Usage.

                  “Tower Sites” means those broadcast towers (and the real
property on which such towers are located) for the Stations.

                  “Transfer FCC Consent” means the initial or any subsequent
written action or actions by the FCC approving any assignment of FCC Licenses
for the Stations from Borrower to the respective License Sub, as required
hereunder.

                  “Waivable Mandatory Prepayment” has the meaning assigned to
that term in subsection 2.4C(vi).

1.2       Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.

         Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.

25



--------------------------------------------------------------------------------


Financial statements and other information required to be delivered by Borrower
to Lenders pursuant to clauses (i), (ii), (iii) and (x) of subsection 6.1 shall
be prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
subsection 6.1(iv)). Calculations in connection with the definitions, covenants
and other provisions of this Agreement shall utilize accounting principles and
policies in conformity with those used to prepare the financial statements
referred to in subsection 5.3.

1.3       Other Definitional Provisions and Rules of Construction.

         A.       References to “Sections” and “subsections” shall be to
Sections and subsections, respectively, of this Agreement unless otherwise
specifically provided.

         B.       Any of the terms defined in subsection 1.1 may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.

         C.       Any reference herein or in any other Loan Document to any
agreement, document or instrument, including this Agreement, the Notes, the
other Loan Documents and any schedules or exhibits thereto, unless expressly
noted otherwise, shall be a reference to each such agreement, document or
instrument as the same may be amended, restated, supplemented or otherwise
modified from time to time to the extent permitted hereunder or under the
applicable Loan Document.

         D.       The use in any of the Loan Documents of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

Section 2.       AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

2.1       Commitments; Making of Loans; Notes.

         A.       Commitments. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Borrower
herein set forth, each Lender hereby severally agrees to make (or maintain, as
the case may be) the Loans described in this subsection 2.1A.

         Borrower acknowledges and agrees that on the Effective Date, after
giving effect to the $83,975,000 prepayment of Existing Term Loans and the
$16,025,000 repayment of Existing Revolving Loans, there are Existing Revolving
Loans and Existing Term Loans in the respective principal amounts set forth on
Schedule 2.1 annexed hereto. Borrower hereby represents, warrants, agrees,
covenants and (1) reaffirms that it has no knowledge of any defense, set off,
claim or counterclaim against any Agent or Lender in regard to its Obligations
in respect of such Existing Revolving Loans and Existing Term Loans and
permanently and irrevocably waives and releases Agents and Lenders from any
claim or counterclaim against any Agent or Lender in regard to such Obligations
to the extent Borrower has knowledge of such claim or counterclaim

26



--------------------------------------------------------------------------------


on or prior to the Effective Date, and (2) reaffirms its obligations to pay such
Existing Revolving Loans and Existing Term Loans, and any amounts owed (whether
or not presently due and payable, and including all interest accrued to the
Effective Date) in accordance with the terms and condition of this Agreement and
the other Loan Documents.

           (i)      Term A Loans. Each Lender having a Term A Loan Commitment
severally agrees to maintain and continue as Term A Loans hereunder its Pro Rata
Share of the principal amount of the Existing Term Loans, after giving effect to
the $83,975,000 prepayment of such Existing Term Loans by Borrower on the
Effective Date. The aggregate amount of each Lender’s Term A Loan Commitment on
the Effective Date, after giving effect to the $83,975,000 prepayment of
Existing Term Loans, is set forth opposite its name on Schedule 2.1 annexed
hereto and the aggregate original amount of the Term A Loan Commitments on the
Effective Date, after giving effect to such prepayment, is $40,000,000; provided
that the Term A Loans of Lenders shall be adjusted to give effect to any
assignments of the Term A Loans pursuant to subsection 10.1B. Any Term A Loans
that are repaid or prepaid on or after the Effective Date may not be reborrowed.


           (ii)    Term B Loans. Each Lender having a Term B Loan Commitment
severally agrees to lend to Borrower on the Effective Date an aggregate amount
not exceeding its Pro Rata Share of the aggregate amount of the Term B Loan
Commitments, in each case to be used for the purposes identified in subsection
2.5A. The amount of each Lender’s Term B Loan Commitment is set forth opposite
its name on Schedule 2.1 annexed hereto and the aggregate amount of the Term B
Loan Commitments is $100,000,000. Borrower may make only one borrowing under the
Term B Loan Commitments. Amounts borrowed under this subsection 2.1A(ii) and
subsequently repaid or prepaid may not be reborrowed.


           (iii)   Revolving Loans. Each Revolving Lender, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, severally agrees to
(a) maintain and continue as Revolving Loans hereunder its Pro Rata Share of the
principal amount of Existing Revolving Loans, after giving effect to the
$16,025,000 repayment of such Existing Revolving Loans by Borrower on the
Effective Date, and (b) lend to Borrower from time to time during the period
from the Effective Date to but excluding the Revolving Loan Commitment
Termination Date an aggregate amount (including the amount of Revolving Loans,
if any, maintained by the applicable Revolving Lender pursuant to clause (a))
not exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5A. The
amount of each Lender’s Revolving Loan Commitment on the Effective Date, after
giving effect to the $16,025,000 repayment of Existing Revolving Loans and the
$16,025,000 reduction of the Revolving Loan Commitments, is set forth opposite
its name on Schedule 2.1 annexed hereto and the aggregate original amount of the
Revolving Loan Commitments on the Effective Date, after giving effect to the
$16,025,000 repayment of Existing Revolving Loans and the $16,025,000 reduction
of the Revolving Loan Commitments, is $103,475,000; provided that the Revolving
Loan Commitments of Lenders shall be adjusted to give effect to any assignments
of the Revolving Loan Commitments pursuant to subsection


27



--------------------------------------------------------------------------------


  10.1B; and provided, further that the amount of the Revolving Loan Commitments
shall be reduced from time to time by the amount of any reductions thereto made
pursuant to subsections 2.4A(iii), 2.4B(ii) and 2.4B(iv). Each Revolving
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date, and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date. Amounts borrowed under this
subsection 2.1A(iii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.


           Anything contained in this Agreement to the contrary notwithstanding,
the Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.


         B.       Borrowing Mechanics. Term Loans and Revolving Loans made on
any Funding Date (other than Revolving Loans made pursuant to subsection 3.3B
for the purpose of reimbursing an Issuing Lender for the amount of a drawing
under a Letter of Credit issued by it) shall be in an aggregate minimum amount
of $500,000; provided that Term Loans or Revolving Loans made on any Funding
Date as LIBOR Rate Loans with a particular Interest Period shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount. Whenever Borrower desires that Lenders make Term Loans or
Revolving Loans it shall deliver to Administrative Agent a Notice of Borrowing
no later than 1:00 P.M. (New York time) at least three Business Days in advance
of the proposed Funding Date (in the case of a LIBOR Rate Loan) or at least one
Business Day in advance of the proposed Funding Date (in the case of a Base Rate
Loan). The Notice of Borrowing shall specify (i) the proposed Funding Date
(which shall be a Business Day), (ii) the amount and type of Loans requested,
(iii) whether such Loans shall be Base Rate Loans or LIBOR Rate Loans, and
(iv) in the case of any Loans requested to be made as LIBOR Rate Loans, the
initial Interest Period requested therefor. Term Loans and Revolving Loans may
be continued as or converted into Base Rate Loans and LIBOR Rate Loans in the
manner provided in subsection 2.2D. In lieu of delivering the above-described
Notice of Borrowing, Borrower may give Administrative Agent telephonic notice by
the required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Administrative Agen t on or before the applicable Funding Date;
provided further that failure to give such written notice shall not affect the
validity of such telephonic notice.

         Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders in accordance with this Agreement pursuant to any such
telephonic notice Borrower shall have effected Loans hereunder.

         Borrower shall notify Administrative Agent prior to the funding of any
Loans in the event that any of the matters to which Borrower is required to
certify in the applicable Notice of Borrowing is no longer true and correct as
of the applicable Funding Date, and the acceptance by Borrower of the proceeds
of any Loans shall constitute a re-certification by Borrower, as of the

28



--------------------------------------------------------------------------------


applicable Funding Date, as to the matters to which Borrower is required to
certify in the applicable Notice of Borrowing.

         Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Borrowing for a LIBOR Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Borrower shall be bound to make a borrowing in accordance therewith.

         C.       Disbursement of Funds. All Loans under this Agreement shall be
made by Lenders having a Commitment of that type simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for or released by any default by any other Lender
in that other Lender’s obligation to make a Loan requested hereunder nor shall
the Commitment of any Lender to make the particular type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder. Promptly after
receipt by Administrative Agent of a Notice of Borrowing pursuant to subsection
2.1B (or telephonic notice in lieu thereof), Administrative Agent shall notify
each applicable Lender of the proposed borrowing and details thereof. Each
notified Lender shall make the amount of its Loan available to Administrative
Agent, in same day funds in Dollars, at the Funding and Payment Office, not
later than 12:00 Noon (New York time) on the applicable Funding Date. Except as
provided in subsection 3.3B with respect to Revolving Loans used to reimburse
any Issuing Lender for the amount of a drawing under a Letter of Credit issued
by it, upon satisfaction or waiver of the conditions precedent specified in
subsections 4.5 (in the case of Loans made on the EffectiveDate) and 4.3 (in the
case of all Loans), Administrative Agent shall make the proceeds of such Loans
available to Borrower on the applicable Funding Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Funding and Payment Office.

         Unless Administrative Agent shall have been notified by any Lender
prior to the Funding Date for any Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Borrower a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall promptly pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.

29



--------------------------------------------------------------------------------


         D.         Notes. Borrower shall execute and deliver to each Term B
Lender (or to Administrative Agent for that Term B Lender) on the Effective Date
a Term B Note substantially in the form of Exhibit IV-B annexed hereto to
evidence that Term B Lender’s Term B Loan, in the principal amount of that Term
B Lender’s Term B Loan Commitment and with other appropriate insertions.

         Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes hereof unless and until an assignment agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii). Any request, authority
or consent of any person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, assignee or transferee of that Note or of
any Note or Notes issued in exchange therefor.

2.2       Interest on the Loans.

         A.       Rate of Interest. Subject to the provisions of subsections 2.6
and 2.7, each Loan shall bear interest on the unpaid principal amount thereof
from the date made through maturity (whether by acceleration or otherwise) at a
rate determined by reference to the Base Rate or the Adjusted LIBOR Rate, as the
case may be. The applicable basis for determining the rate of interest with
respect to any Loan shall be selected by Borrower initially at the time a Notice
of Borrowing is given with respect to such Loan pursuant to subsection 2.1B. The
basis for determining the interest rate with respect to any Loan may be changed
by Borrower from time to time pursuant to subsection 2.2D. If on any day a Loan
is outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate.

         Subject to the provisions of subsections 2.2E and 2.7, the Loans shall
bear interest through maturity as follows:

           (i)      if a Base Rate Loan, then at the sum of the Base Rate plus
the Applicable Margin per annum; or


           (ii)    if a LIBOR Rate Loan, then at the sum of the Adjusted LIBOR
Rate plus the Applicable Margin per annum.


         With respect to Term A Loans and Revolving Loans, the “Applicable
Margin” for each Base Rate Loan and LIBOR Rate Loan shall be the percentage set
forth below for that type of Loan based upon the Consolidated Total Debt Ratio
as set forth and adjusted below:

Applicable Margin

--------------------------------------------------------------------------------

ConsolidatedTotal Debt Ratio Base
Rate Loan LIBOR
Rate Loan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greater than or equal to 6.50:1.00     1.625%     2.875%  


 

30



--------------------------------------------------------------------------------


Applicable Margin

--------------------------------------------------------------------------------

ConsolidatedTotal Debt Ratio Base
Rate Loan LIBOR
Rate Loan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greater than or equal to 6.00:1.00 but less than 6.50:1.00     1.250%     2.500%
  Greater than or equal to 5.50:1.00 but less than 6.00:1.00     1.000%    
2.250%   Greater than or equal to 5.00:1.00 but less than 5.50:1.00:     0.750%
    2.000%   Greater than or equal to 4.50:1.00 but less than 5.00:1.00    
0.625%     1.875%   Greater than or equal to 4.00:1.00 but less than 4.50:1.00  
  0.375%     1.625%   Greater than or equal to 3.50:1.00 but less than 4.00:1.00
    0.125%     1.375%   Less than 3.50:1.00     0.000%     1.125%  


         With respect to Term B Loans, the “Applicable Margin” for each Base
Rate Loan and LIBOR Rate Loan shall be the percentage set forth below for that
type of Loan based upon the Consolidated Total Debt Ratio as set forth and
adjusted below:

Applicable Margin

--------------------------------------------------------------------------------

Consolidated Total Debt Ratio Base
Rate Loan LIBOR
Rate Loan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greater than or equal to 5.50:1.00     2.75%     4.00%   Less than 5.50:1.00    
2.25%     3.50%  


         The Applicable Margin for each Loan shall be adjusted, to the extent
required, three Business Days after the date of delivery of each Compliance
Certificate delivered pursuant to subsection 6.1(iii) or 4.2G, as applicable,
demonstrating a change in the Consolidated Total Debt Ratio requiring an
adjustment to the Applicable Margin, such adjustment to remain in effect until
three Business Days after the next date of delivery of a Compliance Certificate
(and related financial information required at such time pursuant to
subsection 6.1 or 4.2G, as applicable) pursuant to subsection 6.1(iii)
demonstrating a change in the Consolidated Total Debt Ratio requiring an
adjustment to the Applicable Margin; provided that without limiting any Event of

31



--------------------------------------------------------------------------------


Default or Potential Event of Default that may result therefrom, in the event
Borrower does not deliver any Compliance Certificate required pursuant to
subsection 6.1 or 4.2G, as applicable, by the date specified therefor or if any
Event of Default shall have occurred and be continuing, then, upon the election
of Requisite Lenders, the Applicable Margin shall again be the highest amount
set forth above until such Event of Default is cured or waived or until three
Business Days after the delivery of such Compliance Certificate, as applicable.
With respect to Term A Loans and Revolving Loans, from the Effective Date until
delivery to Administrative Agent of the information described above with respect
to periods ending on September 30, 2002, the Applicable Margin for each Base
Rate Loan and LIBOR Rate Loan shall be 1.75% and 3.00%, respectively.

         B.       Interest Periods. In connection with each LIBOR Rate Loan,
Borrower may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan (on a pro rata basis among the
Loans of each Lender funding a Loan of such Class), which Interest Period shall
be, at Borrower’s option, either a one, two, three or six month period or, if
available to all Lenders, a nine or twelve month period; provided that:

           (i)      the initial Interest Period for any LIBOR Rate Loan shall
commence on the Funding Date in respect of such Loan, in the case of a Loan
initially made as a LIBOR Rate Loan, or on the date specified in the applicable
Notice of Conversion/Continuation, in the case of a Loan converted to a LIBOR
Rate Loan;


           (ii)    in the case of immediately successive Interest Periods
applicable to a LIBOR Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;


           (iii)   if an Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;


           (iv)    any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;


           (v)      no Interest Period with respect to any portion of the Term A
Loans shall extend beyondJune 30, 2008, no Interest Period with respect to any
portion of the Term B Loans shall extend beyondDecember 31, 2009, and no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Loan Commitment Termination Date;


           (vi)    no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the date on which a permanent reduction of
the Revolving Loan


32



--------------------------------------------------------------------------------


  Commitments is scheduled to occur unless the sum of (a) the aggregate
principal amount of Revolving Loans that are Base Rate Loans plus (b) the
aggregate principal amount of Revolving Loans that are LIBOR Rate Loans with
Interest Periods expiring on or before such date plus (c) the excess of the
Revolving Loan Commitments then in effect over the aggregate principal amount of
Revolving Loans then outstanding equals or exceeds the permanent reduction of
the Revolving Loan Commitments that is scheduled to occur on such date;


           (vii)   no Interest Period with respect to any portion of the Term A
Loans shall extend beyond the date on which a scheduled payment of the Term A
Loans is scheduled to occur unless the sum of (a) the aggregate principal amount
of Term A Loans that are Base Rate Loans plus (b) the aggregate principal amount
of Term A Loans that are LIBOR Rate Loans with Interest Periods expiring on or
before such date equals or exceeds the scheduled payment of the Term A Loans
that is scheduled to occur on such date;


           (viii)  no Interest Period with respect to any portion of the Term B
Loans shall extend beyond the date on which a scheduled payment of the Term B
Loans is scheduled to occur unless the sum of (a) the aggregate principal amount
of Term B Loans that are Base Rate Loans plus (b) the aggregate principal amount
of Term B Loans that are LIBOR Rate Loans with Interest Periods expiring on or
before such date equals or exceeds the scheduled payment of the Term B Loans
that is scheduled to occur on such date;


           (ix)    there shall be no more than ten (10) Interest Periods
outstanding at any time; and


           (x)      in the event Borrower fails to specify an Interest Period
for any LIBOR Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Borrower shall be deemed to have selected an Interest
Period of one month.


         C.       Interest Payments. Subject to the provisions of subsection
2.2E, interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity); provided that in the event any Revolving Loans that are Base Rate
Loans are prepaid pursuant to subsection 2.4B(i), interest accrued on such
Revolving Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).

         D.       Conversion or Continuation. Subject to the provisions of
subsection 2.6, Borrower shall have the option (i) to convert at any time all or
any part of its outstanding Term Loans or Revolving Loans equal to $500,000 and
integral multiples of $100,000 in excess of that amount from Loans bearing
interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a LIBOR Rate Loan, to
continue all or any portion of such Loan equal to $500,000 and integral
multiples of $100,000 in excess of that amount as a

33



--------------------------------------------------------------------------------


LIBOR Rate Loan; provided, however, that a LIBOR Rate Loan may only be converted
into a Base Rate Loan on the expiration date of an Interest Period applicable
thereto.

         Borrower shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 12:00 Noon (New York time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). A Notice of Conversion/Continuation shall
specify (i) the proposed conversion/continuation date (which shall be a Business
Day), (ii) the amount and type of the Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a LIBOR Rate Loan, the requested Interest Period, and
(v) in the case of a conversion to, or a continuation of, a LIBOR Rate Loan,
that no Potential Event of Default or Event of Default has occurred and is
continuing. In lieu of delivering the above-described Notice of
Conversion/Continuation, Borrower may give Administrative Agent telephonic
notice by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Conversion/Continuation to Administrative
Agent on or before the proposed conversion/continuation date; provided further
that failure to give such written notice shall not affect the validity of such
telephonic notice. Administrative Agent shall promptly notify the Lenders of
each Notice of Conversion/Continuation and the contents thereof.

         Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.

         Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Conversion/Continuation for conversion to, or continuation of, a LIBOR
Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Borrower shall be bound
to effect a conversion or continuation in accordance therewith.

         E.       Default Rate. Upon the occurrence and during the continuation
of (i) any Event of Default under subsection 8.1 and (ii) any other Event of
Default and with the written request of Requisite Lenders, the outstanding
principal amount of all Loans and, to the extent permitted by applicable law,
any interest payments thereon not paid when due and any fees and other amounts
then due and payable hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable upon demand at a rate that is 2% per annum
in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Base Rate Loans); provided that, in
the case of LIBOR Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest

34



--------------------------------------------------------------------------------


rate is effective and with the request of Requisite Lenders such LIBOR Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this
subsection 2.2E is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

         F.       Computation of Interest. Interest on the Loans shall be
computed (i) in the case of Base Rate Loans, on the basis of a 365-day or
366-day year, as the case may be, and (ii) in the case of LIBOR Rate Loans, on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate Loan,
the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

2.3       Fees.

         A.       Commitment Fee. Borrower agrees to pay to Administrative
Agent, for distribution to each Revolving Lender in proportion to that Revolving
Lender’s Pro Rata Share, revolving loan commitment fees for the period from and
including the Closing Date to and excluding the Revolving Loan Commitment
Termination Date, equal to the average of the daily excess of the Revolving Loan
Commitments over the Total Utilization of Revolving Loan Commitments multiplied
by the percentage set forth below (the “Commitment Fee Percentage”) based upon
the Consolidated Total Debt Ratio, such revolving loan commitment fee to be
calculated on the basis of a 360-day year and the actual number of days elapsed
and to be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Closing Date and also payable (and terminating) on the Revolving Loan Commitment
Termination Date:

ConsolidatedTotal Debt Ratio Commitment Fee
Percentage

--------------------------------------------------------------------------------

Greater than or equal to 5.00:1.00     0.375%   Less than 5.00:1.00     0.250%  


The Commitment Fee Percentage shall be adjusted, to the extent required, three
Business Days after the date of delivery of each Compliance Certificate
delivered pursuant to subsection 6.1(iii) demonstrating a change in the
Consolidated Total Debt Ratio requiring an adjustment to the

35



--------------------------------------------------------------------------------


Commitment Fee Percentage, such adjustment to remain in effect until three
Business Days after the next date of delivery of a Compliance Certificate (and
related financial information required at such time pursuant to subsection 6.1)
pursuant to subsection 6.1(iii) demonstrating a change in the Consolidated Total
Debt Ratio requiring an adjustment to the Commitment Fee Percentage; provided
that without limiting any Event of Default or Potential Event of Default that
may result therefrom, in the event Borrower does not deliver any Compliance
Certificate required pursuant to subsection 6.1 by the date specified therefor
or if any Event of Default shall have occurred and be continuing, then, upon the
election of Requisite Lenders, the Commitment Fee Percentage shall again be the
highest amount set forth above until such Event of Default is cured or waived or
until three Business Days after the delivery of such Compliance Certificate, as
applicable; provided, further, that if at any time on or after the Closing Date
the ratio of (i) the Revolving Loan Commitments plus Term A Loan Commitments to
(ii) the Total Utilization of Revolving Loan Commitments plus the aggregate
principal amount of all outstanding Term A Loans is greater than 2.00:1.00, the
applicable Commitment Fee Percentage shall be increased by 0.375%.

         B.       Other Fees. Borrower agrees to pay to Administrative Agent
such other fees in the amounts and at the times separately agreed upon between
Borrower and Administrative Agent.

2.4       Repayments, Prepayments and Reductions in Revolving Loan Commitments;
General Provisions Regarding Payments.

         A.       Scheduled Payments of Term Loans and Scheduled Reductions of
Revolving Loan Commitments.

           (i)      Scheduled Payments of Term A Loans. Borrower shall make
principal payments on the Term A Loans in installments on the dates and in the
amounts set forth below:


Quarter Ending   Scheduled Repayment of
Term A Loans

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

September 30, 2002     $ 1,052,631.58   December 31, 2002     $ 1,052,631.58  
March 31, 2003     $ 1,578,947.37   June 30, 2003     $ 1,578,947.37   September
30, 2003     $ 1,578,947.37   December 31, 2003     $ 1,578,947.37   March 31,
2004     $ 1,578,947.37   June 30, 2004     $ 1,578,947.37   September 30, 2004
    $ 1,578,947.37   December 31, 2004     $ 1,578,947.37  


36



--------------------------------------------------------------------------------


Quarter Ending   Scheduled Repayment of
Term A Loans

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 31, 2005     $ 1,578,947.37   June 30, 2005     $ 1,578,947.37   September
30, 2005     $ 1,578,947.37   December 31, 2005     $ 1,578,947.37   March 31,
2006     $ 1,578,947.37   June 30, 2006     $ 1,578,947.37   September 30, 2006
    $ 1,578,947.37   December 31, 2006     $ 1,578,947.37   March 31, 2007    
$ 2,105,263.16   June 30, 2007     $ 2,105,263.16   September 30, 2007    
$ 2,105,263.16   December 31, 2007     $ 2,105,263.16   March 31, 2008    
$ 2,105,263.16   June 30, 2008     $ 2,105,263.16  


  ; provided that the scheduled installments of principal of the Term A Loans
set forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term A Loans in accordance with subsection 2.4B(iv);
provided, further that the Term A Loans and all other amounts owed hereunder
with respect to the Term A Loans shall be paid in full no later than June 30,
2008, and the final installment payable by Borrower in respect of the Term A
Loans on such date shall be in an amount, if such amount is different from that
specified above, sufficient to repay all amounts owing by Borrower under this
Agreement with respect to the Term A Loans.


           (ii)    Scheduled Payments of Term B Loans. Borrower shall make
principal payments on the Term B Loans in installments on the dates and in the
amounts set forth below:


QuarterEnding   Scheduled Repayment of
Term B Loans

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 31, 2003     $ 250,000   June 30, 2003     $ 250,000   September 30, 2003
    $ 250,000  


 

37



--------------------------------------------------------------------------------


QuarterEnding   Scheduled Repayment of
Term B Loans

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

December 31, 2003     $      250,000   March 31, 2004     $      250,000   June
30, 2004     $      250,000   September 30, 2004     $      250,000   December
31, 2004     $      250,000   March 31, 2005     $      250,000   June 30, 2005
    $      250,000   September 30, 2005     $      250,000   December 31, 2005  
  $      250,000   March 31, 2006     $      250,000   June 30, 2006    
$      250,000   September 30, 2006     $      250,000   December 31, 2006    
$      250,000   March 31, 2007     $      250,000   June 30, 2007    
$      250,000   September 30, 2007     $      250,000   December 31, 2007    
$      250,000   March 31, 2008     $      250,000   June 30, 2008    
$      250,000   September 30, 2008     $      250,000   December 31, 2008    
$      250,000   March 31, 2009     $      250,000   June 30, 2009    
$      250,000   September 30, 2009     $ 46,750,000   December 31, 2009    
$ 46,750,000  


  ; provided that the scheduled installments of principal of the Term B Loans
set forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term B Loans in accordance with subsection 2.4B(iv);
provided, further that the


38



--------------------------------------------------------------------------------


  Term B Loans and all other amounts owed hereunder with respect to the Term B
Loans shall be paid in full no later than December 31, 2009, and the final
installment payable by Borrower in respect of the Term B Loans on such date
shall be in an amount, if such amount is different from that specified above,
sufficient to repay all amounts owing by Borrower under this Agreement with
respect to the Term B Loans.


           (iii)   Scheduled Reductions of Revolving Loan Commitments. The
Revolving Loan Commitments shall be permanently reduced on the dates and in the
amounts set forth below:


Quarter Ending   Scheduled Reduction
of Revolving
Loan Commitments

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 31, 2004     $  2,586,875.00   June 30, 2004     $  2,586,875.00  
September 30, 2004     $  2,586,875.00   December 31, 2004     $  2,586,875.00  
March 31, 2005     $  3,880,312.50   June 30, 2005     $  3,880,312.50  
September 30, 2005     $  3,880,312.50   December 31, 2005     $  3,880,312.50  
March 31, 2006     $  3,880,312.50   June 30, 2006     $  3,880,312.50  
September 30, 2006     $  3,880,312.50   December 31, 2006     $  3,880,312.50  
March 31, 2007     $  5,173,750.00   June 30, 2007     $  5,173,750.00  
September 30, 2007     $  5,173,750.00   December 31, 2007     $  5,173,750.00  
March 31, 2008     $ 20,695,000.00   June 30, 2008     $ 20,695,000.00  


  ; provided that the scheduled reductions of the Revolving Loan Commitments set
forth above shall be reduced in connection with any voluntary or mandatory
reductions of the Revolving Loan Commitments in accordance with subsection
2.4B(iv); and provided,


39



--------------------------------------------------------------------------------


  further, that the Revolving Loans and all other amounts owed hereunder with
respect to the Revolving Loans shall be paid in full no later than the Revolving
Loan Commitment Termination Date, and the final installment payable by Borrower
in respect of the Revolving Loans on such date shall be in an amount, if such
amount is different from that specified above, sufficient to repay all amounts
owing by Borrower under this Agreement with respect to the Revolving Loans.


         B.       Prepayments and Unscheduled Reductions in Revolving Loan
Commitments.

           (i)      Voluntary Prepayments. Borrower may, upon not less than one
Business Day’s prior written or telephonic notice, in the case of Base Rate
Loans, and three Business Days’ prior written or telephonic notice, in the case
of LIBOR Rate Loans, in each case given to Administrative Agent by 12:00 Noon
(New York time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent, provided that failure to give such
written confirmation shall not affect the validity of such telephonic notice,
(which original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each Lender), at any time and from
time to time prepay without premium or penalty (other than breakage and other
costs with respect to LIBOR Rate Loans, to the extent applicable, as set forth
in subsection 2.6) any Loans on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; provided, however, that a LIBOR Rate Loan may only be
prepaid on the expiration of the Interest Period applicable thereto (unless
Borrower concurrently pays all costs required pursuant to subsection 2.6D with
respect to payment on any other date). Notice of prepayment having been given as
aforesaid, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in subsection 2.4B(iv)(a).


           (ii)    Voluntary Reductions of Commitments. Borrower may, upon not
less than one Business Day’s prior written or telephonic notice confirmed in
writing to Administrative Agent, provided that failure to give such written
confirmation shall not affect the validity of such telephonic notice, (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each Lender), at any time and from
time to time terminate in whole or permanently reduce in part, without premium
or penalty, the Revolving Loan Commitments in an amount up to the amount by
which the Revolving Loan Commitments exceed the Total Utilization of Revolving
Loan Commitments at the time of such proposed termination or reduction; provided
that any such partial reduction of the Revolving Loan Commitments shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount. Borrower’s notice to Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Loan Commitments shall be effective on the date specified in
Borrower’s notice and shall reduce the Revolving Loan Commitment of each
Revolving Lender proportionately to its Pro Rata Share. Any such voluntary
reduction of the Revolving Loan Commitments shall be applied as specified in
subsection 2.4B(iv).


40



--------------------------------------------------------------------------------


            (iii)  Mandatory Prepayments and Mandatory Reductions of Loans and
Commitments.


            (a)      Prepayments and Reductions from Asset Sales.


            (1)      Upon the receipt by any Credit Party of any Net Cash
Proceeds from any Asset Sale (or related series of Asset Sales), when added to
all Net Cash Proceeds received by any Credit Party from all other Asset Sales
(and related series of Asset Sales), in excess of $10,000,000 in the aggregate,
100% of such Net Cash Proceeds shall be applied to repay the outstanding
Revolving Loans (but not reduce the Revolving Loan Commitments) to the full
extent thereof; provided that on the 365th date following receipt of such Net
Cash Proceeds, an amount equal to any amount of such Net Cash Proceeds which
have not been reinvested in a Permitted Acquisition or reinvested in capital
improvements by Borrower and its Subsidiaries including capital expenditures
permitted hereunder by such date shall then be applied by Borrower on such date
first to prepay the outstanding Term Loans to the full extent thereof and
second, to the extent of any such amount remaining, to permanently reduce the
Revolving Loan Commitments to the full extent thereof.


            (2)      Notwithstanding the foregoing provisions of subsection
2.4B(iii)(a)(1), in lieu of applying the Net Cash Proceeds from the disposition
of an Asset Sale that constitutes the disposition of assets used in the
operation of a radio station (a “Relinquished Station”) to prepay the Loans
and/or permanently reduce the Revolving Loan Commitments as set forth in
subsection 2.4B(iv)(a), so long as no Event of Default then exists or would
exist after giving effect to the disposition of such Relinquished Station, the
entity disposing of a Relinquished Station may structure the disposition of the
Relinquished Station as an exchange of like-kind property to the maximum extent
possible under Section 1031 of the Internal Revenue Code (a “Like-Kind
Exchange”). If the Borrower desires to effect a Like-Kind Exchange, at or prior
to closing the disposition of the Relinquished Station, the Borrower shall (A)
establish a “qualified escrow account” within the meaning of Treas. Reg.
§1.1031(k)-1(g)(3) or use such other safe harbor described in Treas. Reg.
§1.1031(k)-1(g) as is reasonably acceptable to Administrative Agent, which
account shall be governed by an escrow agreement complying with the requirements
of Treas. Reg. §§ 1.1031(k)-1(g)(4) and 1.1031(k)-1(g)(6) and (B) deliver to the
Administrative Agent, as soon as reasonably practicable but in no event later
than the closing of the transfer or other disposition of the Relinquished
Station by the Borrower, a security interest in its rights in the escrow
agreement in form and substance reasonably satisfactory to the Administrative
Agent which governs (i) the “qualified escrow account” and (i i) the proceeds
thereof. Upon receipt of the security interest executed by the Borrower, and in
all events no later than immediately before the consummation of the closing of
the transfer or other disposition of the Relinquished Station, by the Borrower,
the Administrative Agent shall release any and all liens of the Administrative
Agent or the Lenders in the cash proceeds from the transfer or


41



--------------------------------------------------------------------------------


  other disposition of the Relinquished Station for the period necessary to
comply with the requirements of Treas. Reg. §1.1031(k)-1(g)(6). The terms of the
escrow agreement governing the “qualified escrow account” shall, among other
things, provide that immediately upon the occurrence of any event set forth in
Treas. Reg. § 1.1031(k)-1(g)(6)(ii) or (iii), the Net Cash Proceeds from the
transfer or other disposition of the Relinquished Station shall be released to
the Borrower and shall be applied as provided for in subsection 2.4B(iii)(a)(1)
hereof.


            (b)      Prepayments and Reductions Due to Issuance of Debt or
Equity Securities. On the date of receipt by any Obligor of cash proceeds (net
of underwriting discounts and commissions and other reasonable costs associated
therewith), from one or more issuances of any debt or equity Securities of such
Obligor (excluding additional equity investments made by any existing
shareholder and all Obligations) (“Net Securities Proceeds”), Borrower shall
prepay the Loans and/or the Revolving Loan Commitments shall be permanently
reduced by an amount of such Net Securities Proceeds sufficient to achieve a
Consolidated Total Debt Ratio at such time (calculated on a pro forma basis
giving effect to the reduction to Consolidated Total Debt caused by such
payment) of 6.00:1.00. Any such mandatory prepayments or reductions shall be
applied as specified in subsection 2.4B(iv)(b)(2).


            (c)      Prepayments and Reductions Due to Insurance Proceeds. Upon
the receipt by any Credit Party of any cash payments under any of the insurance
policies maintained pursuant to subsection 6.4 net of any costs incurred in
collecting such payments (“Net Insurance Proceeds”) in excess of $10,000,000 in
the aggregate, 100% of such Net Insurance Proceeds shall be applied to repay the
outstanding Revolving Loans (but not reduce the Revolving Loan Commitments) to
the full extent thereof; provided that on the 365th date following receipt of
such Net Insurance Proceeds an amount equal to any amount of such Net Insurance
Proceeds which have not been used by such date to pay or reimburse the costs of
repairing, restoring or replacing the assets in respect of which such Net
Insurance Proceeds payments were received shall then be applied by Borrower on
such date first to prepay the outstanding Term A Loans and Term B Loans on a
ratable basis to the full extent thereof, and second, to the extent of any such
amount remaining, to permanently reduce the Revolving Loan Commitments to the
full extent thereof.


            (d)      Prepayments and Reductions from Consolidated Excess Cash
Flow. In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with Fiscal Year 2003), then no later than 120 days
after the end of such Fiscal Year, Borrower shall prepay the Loans and/or the
Revolving Loan Commitments shall be permanently reduced in an aggregate amount
equal to 50% of such Consolidated Excess Cash Flow if (y) any Event of


42



--------------------------------------------------------------------------------


  Default has occurred and is continuing or (z) if the Consolidated Total Debt
Ratio at the end of such Fiscal Year is greater than or equal to 5.00:1.00;
provided, however, that if neither of the foregoing clause (y) or (z) is
applicable, no payments shall be required hereunder with respect to Consolidated
Excess Cash Flow.


            (e)      Calculations of Net Proceeds Amounts; Additional
Prepayments and Reductions Based on Subsequent Calculations. Concurrently with
any prepayment of the Loans and/or reduction of the Revolving Loan Commitments
pursuant to subsections 2.4B(iii)(a)-(d), Borrower shall deliver to
Administrative Agent (and, promptly after receipt from Borrower, Administrative
Agent shall deliver to Lenders) an Officers’ Certificate demonstrating the
calculation of the amount (the “Net Proceeds Amount”) of the applicable Net Cash
Proceeds, the applicable Net Securities Proceeds (as such term is defined in
subsection 2.4B(iii)(b)), the applicable Net Insurance Proceeds (as such term is
defined in subsection 2.4B(iii)(c) together with a description of the assets
which are the subject of such insurance payment), or the applicable Consolidated
Excess Cash Flow, as the case may be, that gave rise to such prepayment and/or
reduction. In the event that Borrower shall subsequently determine that the
actual Net Proceeds Amount was greater than the amount set forth in such
Officers’ Certificate (including if any Net Cash Proceeds retained for
reinvestment are not so reinvested), Borrower shall promptly make an additional
prepayment of the Loans (and/or, if applicable, the Revolving Loan Commitments
shall be permanently reduced) in an amount equal to the amount of such excess in
the manner specified in subsection 2.4B(iv)(b)(1) if such prepayment is made in
connection with Net Cash Proceeds or Net Insurance Proceeds and subsection
2.4B(iv)(b)(2) if such prepayment is made in connection with Net Securities
Proceeds or Consolidated Excess Cash Flow, and Borrower shall concurrently
therewith deliver to Administrative A gent an Officers’ Certificate
demonstrating the derivation of the additional Net Proceeds Amount resulting in
such excess. Anything in this Agreement to the contrary notwithstanding, if on
any date of determination any Net Proceeds Amount received by any Credit Party
is less than $1,000,000, then such Net Proceeds Amount need not be applied as
set forth above until the aggregate amount of all Net Proceeds Amounts received
and not so applied is equal to at least $1,000,000 in the aggregate.


            (f)      Prepayments Due to Reductions or Restrictions of Revolving
Loan Commitments. Borrower shall from time to time prepay the Revolving Loans to
the extent necessary so that the Total Utilization of Revolving Loan Commitments
shall not at any time exceed the Revolving Loan Commitments then in effect. Any
such mandatory prepayments shall be applied as specified in subsection 2.4B(iv).


43



--------------------------------------------------------------------------------


            (iv)   Application of Prepayments and Unscheduled Reductions of
Revolving Loan Commitments.


            (a)      Application of Voluntary Prepayments and Unscheduled
Reductions of Revolving Loan Commitments. Any voluntary prepayments pursuant to
subsections 2.4B(i) and 2.4B(ii) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided that in the event Borrower fails
to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied first to repay outstanding Revolving Loans to the
full extent thereof and second to repay outstanding Term A Loans and Term B
Loans on a ratable basis to the full extent thereof. Any voluntary prepayments
of the Term A Loans and/or Term B Loans pursuant to subsection 2.4B(i) shall be
applied ratably to the outstanding Term A Loans and Term B Loans and shall be
applied on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) to each scheduled installment of principal thereof
set forth in subsections 2.4A(i) and 2.4A(ii) that is unpaid at the time of such
prepayment.


            (b)      Application of Mandatory Prepayments by Type of Loans.


            (1)      Any amounts in respect of any unutilized or unreinvested
Net Cash Proceeds or Net Insurance Proceeds required to be applied as a
mandatory prepayment of the Term Loans and/or to permanently reduce the
Revolving Loan Commitments pursuant to subsections 2.4B(iii)(a) or (c) shall be
applied first to prepay ratably the Term A Loans and Term B Loans to the full
extent thereof, second, to the extent of any remaining Net Cash Proceeds or Net
Insurance Proceeds to prepay the Revolving Loans to the full extent thereof and
permanently reduce the Revolving Loan Commitments by the amount of such
prepayment, and third, to the extent of any remaining Net Cash Proceeds or Net
Insurance Proceeds, to further permanently reduce the Revolving Loan Commitments
to the full extent thereof.


            (2)      Any amount required to be applied as a mandatory prepayment
of the Loans, and/or a reduction of the Revolving Loan Commitments pursuant to
subsections 2.4B(iii)(b) or (d) shall be applied first, to prepay ratably the
Term A Loans and Term B Loans to the full extent thereof, second, to the extent
of any remaining portion of such amount to prepay the Revolving Loans to the
full extent thereof and to permanently reduce the Revolving Loan Commitments by
the amount of such prepayment, and third, to the extent of any remaining portion
of such amount, to further permanently reduce the Revolving Loan Commitments to
the full extent thereof .


            (c)      Application of Mandatory Prepayments of Term Loans on Pro
Rata Basis. Except as provided in subsection 2.4C(vi) with respect to
prepayments of Term B Loans that have been waived, any mandatory


44



--------------------------------------------------------------------------------


  prepayments of Term Loans pursuant to subsection 2.4B(iv)(b) shall be applied
ratably among the Term A Loans and the Term B Loans to ratably reduce each
scheduled installment of principal set forth in subsections 2.4A(i) and 2.4A(ii)
that is unpaid at the time of such prepayment.


            (d)      Application of Mandatory Prepayments of Revolving Loans and
Unscheduled Reductions of Revolving Loan Commitments. Any mandatory reduction of
the Revolving Loan Commitments pursuant to subsection 2.4B(iv)(b) or subsection
2.4B(iii)(a) or (c) shall be applied (based on the amount of the Revolving Loan
Commitments in effect at such time) to prepay the Revolving Loans and to further
permanently reduce the scheduled reductions of Revolving Loan Commitments by the
amount of such prepayment on a pro rata basis.


            (e)      Application of Prepayments to Base Rate Loans and LIBOR
Rate Loans. Prepayments of Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to LIBOR Rate Loans, in a manner
which minimizes the amount of any payments required to be made by Borrower
pursuant to subsection 2.6D.


            (f)      Altering the Application of Repayments and Prepayments
among Classes. Without limiting the provisions of subsection 10.6, no amendment
or modification that alters the required application of any repayments or
prepayments as between Classes pursuant to subsection 2.4C shall be effective
without the consent of Requisite Class Lenders of each Class which is being
allocated a lesser repayment or prepayment as a result thereof (although
Requisite Lenders may waive, in whole or in part, any mandatory prepayment so
long as the application, as between Classes, of any portion of such prepayment
which is still required to be made is not altered); provided that, with the
consent of Requisite Lenders, the repayment and/or prepayment provisions of
subsection 2.4C may be amended or modified to include additional extensions of
credit made pursuant to and in accordance with this Agreement on substantially
the same basis as the Term Loans, the Revolving Loan Commitments and the
Revolving Loans are included as of the Effective Date.


         C.       General Provisions Regarding Payments.

           (i)      Manner and Time of Payment. All payments by Borrower of
principal, interest, fees and other Obligations hereunder and under the Notes
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 1:00 P.M. (New York time) on the date due at
the Funding and Payment Office for the account of Lenders; funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.


           (ii)    Application of Payments to Principal and Interest. Except as
otherwise provided in subsection 2.2C, all payments in respect of the principal
amount of any Loan shall include payment of accrued interest on the principal
amount being repaid or prepaid,


45



--------------------------------------------------------------------------------


  and all such payments shall be applied to the payment of interest before
application to principal.


           (iii)   Apportionment of Payments. Aggregate principal and interest
payments shall be apportioned among all outstanding Loans to which such payments
relate, in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at its primary
address set forth below its name on the appropriate signature page hereof or at
such other address as such Lender may request, its Pro Rata Share of all such
payments received by Administrative Agent and the commitment fees of such Lender
when received by Administrative Agent pursuant to subsection 2.3.
Notwithstanding the foregoing provisions of this subsection 2.4C(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.


           (iv)    Payments on Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the commitment fees hereunder, as the case may be.


           (v)      Notation of Payment. Each Lender agrees that before
disposing of any Note held by it, or any part thereof (other than by granting
participations therein), that Lender will make a notation thereon of all Loans
evidenced by that Note and all principal payments previously made thereon and of
the date to which interest thereon has been paid; provided that the failure to
make (or any error in the making of) a notation of any Loan made under such Note
shall not limit or otherwise affect the obligations of Borrower hereunder or
under such Note with respect to any Loan or any payments of principal or
interest on such Note.


           (vi)    Waiver of Certain Mandatory Prepayments. Anything contained
herein to the contrary notwithstanding, so long as any Term A Loans are
outstanding, in the event Borrower is required to make any mandatory prepayment
(a “Waivable Mandatory Prepayment”) of the Term B Loans pursuant to subsection
2.4B(iii), (X) Borrower shall use reasonable best efforts, not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, to notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Term B Loan
of the amount of such Lender’s Pro Rata Share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount, (Y) each such Lender
may exercise such option by giving written notice to Borrower and Administrative
Agent of its election to do so no later than the close of business of the date
it receives such notice from Administrative Agent (the “Cutoff Date”) (it being
understood that any Lender which does not notify Borrower and Administrative
Agent of its election to exercise such option on or before the Cutoff Date shall
be deemed to have elected, as of the Cutoff Date, not to exercise such option),
and (Z) on the Required


46



--------------------------------------------------------------------------------


  Prepayment Date, Borrower shall pay to Administrative Agent the amount of the
Waivable Mandatory Prepayment, which amount shall be applied (1) in an amount
equal to that portion of the Waivable Mandatory Prepayment payable to those
Lenders that have elected not to exercise such option, to prepay the Term B
Loans of such Lenders (which prepayment shall be applied to the scheduled
installments of principal of the Term B Loans in accordance with
subsections 2.4B(iv) and 2.4C(ii)) and (2) in an amount equal to that portion of
the Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option, to prepay the Term A Loans and reduce the
unpaid scheduled installments of principal of the Term A Loans set forth in
subsection 2.4A(i) on a pro rata basis.


2.5       Use of Proceeds

         A.       Term Loans and Revolving Loans. The proceeds of the Term A
Loansand the Revolving Loans have been or shall be applied by Borrower to (i)
refinance the Refinanced Credit Agreement, (ii) pay the purchase price and
related fees and expenses for acquisitions of radio broadcasting stations by
Subsidiaries of Borrower as permitted hereunder, and (iii) provide financing for
working capital and other general corporate purposes of Borrower and its
Subsidiaries. The proceeds of the Term B Loansshall be applied by Borrower on
the EffectiveDate to (i) repay $16,025,000 of outstanding Revolving Loans,
(ii) permanently reduce the Revolving Loan Commitments by $16,025,000, and
(iii) prepay $83,975,000 of Term A Loans.

         B.       Margin Regulations. No portion of the proceeds of any
borrowing under this Agreement shall be used by Borrower or any of its
Subsidiaries in any manner that might cause the borrowing or the application of
such proceeds to violate Regulation U, Regulation T or Regulation X of the Board
of Governors of the Federal Reserve System or any other regulation of such Board
or to violate the Exchange Act, in each case as in effect on the date or dates
of such borrowing and such use of proceeds.

2.6       Special Provisions Governing LIBOR Rate Loans.

         Notwithstanding any other provision of this Agreement to the contrary,
the following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

         A.       Determination of Applicable Interest Rate. As soon as
practicable after 10:00 A.M. (New York time) on each Interest Rate Determination
Date, Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the Adjusted
LIBOR Rate that shall apply to the LIBOR Rate Loans for which an interest rate
is then being determined for the applicable Interest Period and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to
Borrower and each Lender.

         B.       Inability to Determine Applicable Interest Rate. In the event
that Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the Adjusted LIBOR Rate applicable to

47



--------------------------------------------------------------------------------


such Loans on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Administrative Agent notifies Borrower and Lenders
that the circumstances giving rise to such notice no longer exist and (ii) any
Notice of Borrowing or Notice of Conversion/Continuation given by Borrower with
respect to the Loans in respect of which such determination was made shall be
deemed to be rescinded by Borrower.

         C.       Illegality or Impracticability of LIBOR Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its LIBOR Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause such Lender material
hardship, as a result of contingencies occurring after the date of this
Agreement which materially and adversely affect the London interbank market or
the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (a) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(b) to the extent such determination by the Affected Lender relates to a LIBOR
Rate Loan then being requested by Borrower pursuant to a Notice of Borrowing or
a Notice of Conversion/Continuation, the Affected Lender shall make such Loan as
(or convert such Loan to, as the case may be) a Base Rate Loan, (c) the Af
fected Lender’s obligation to maintain its outstanding LIBOR Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Rate Loan then being requested by Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, Borrower shall have the
option, subject to the provisions of subsection 2.6D, to rescind such Notice of
Borrowing or Notice of Conversion/Continuation as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determin ation as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this subsection 2.6C
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, LIBOR Rate Loans in accordance
with the terms of this Agreement.

         D.       Compensation For Breakage or Non-Commencement of Interest
Periods. Borrower shall compensate each Lender, upon written request by that
Lender (which request shall set forth in reasonable detail the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including any interest paid by that Lender to lenders of funds

48



--------------------------------------------------------------------------------


borrowed by it to make or carry its LIBOR Rate Loans and any loss, expense or
liability sustained by that Lender in connection with the liquidation or
re-employment of such funds, but not including loss of profits) which that
Lender may sustain: (i) if for any reason (other than a default by that Lender)
a borrowing of any LIBOR Rate Loan does not occur on a date specified therefor
in a Notice of Borrowing or a telephonic request for borrowing, or a conversion
to or continuation of any LIBOR Rate Loan does not occur on a date specified
therefor in a Notice of Conversion/Continuation or a telephonic request for
conversion or continuation, (ii) if any prepayment or other principal payment or
any conversion of any of its LIBOR Rate Loans occurs on a date prior to the last
day of an Interest Period applicable to that Loan, (iii) if any prepayment of
any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by Borrower, or (iv) as a consequence of any other default by
Borrower in the repayment of its LIBOR Rate Loans when required by the terms of
this Agreement.

         E.       Booking of LIBOR Rate Loans. Any Lender may make, carry or
transfer LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of that Lender, but in any such event
without discharging Lender from its obligations to make Loans subject to and in
accordance with the provisions of the Loan Documents.

         F.       Assumptions Concerning Funding of LIBOR Rate Loans.
Calculation of all amounts payable to a Lender under this subsection 2.6 and
under subsection 2.7A shall be made as though that Lender had actually funded
each of its relevant LIBOR Rate Loans through the purchase of a LIBOR deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted LIBOR Rate in an amount equal to the amount of such LIBOR Rate Loan
and having a maturity comparable to the relevant Interest Period and through the
transfer of such LIBOR deposit from an offshore office of that Lender to a
domestic office of that Lender in the United States of America; provided,
however, that each Lender may fund each of its LIBOR Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this subsection 2.6 and under subsection
2.7A.

         G.       LIBOR Rate Loans After Default. After the occurrence of and
during the continuation of (i) any Event of Default under subsection 8.1 and
(ii) any other Event of Default and with the written request of Requisite
Lenders, (y) Borrower may not elect to have a Loan be made or maintained as, or
converted to, a LIBOR Rate Loan after the expiration of any Interest Period then
in effect for that Loan and (z) subject to the provisions of subsection 2.6D,
any Notice of Borrowing or Notice of Conversion/Continuation given by Borrower
with respect to a requested borrowing or conversion/continuation that has not
yet occurred shall be deemed to be rescinded by Borrower.

2.7       Increased Costs; Taxes; Capital Adequacy.

         A.       Compensation for Increased Costs and Taxes. Subject to the
provisions of subsection 2.7B, in the event that any Lender shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that the adoption or modification after the
date hereof of any law, treaty or governmental rule, regulation or order, or any
change after the date hereof therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that first becomes

49



--------------------------------------------------------------------------------


effective after the date hereof, or compliance by such Lender with any
guideline, request or directive first issued or made after the date hereof by
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law):

           (i)      subjects such Lender (or its applicable lending office) to
any additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder;


           (ii)    imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, FDIC insurance or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to LIBOR Rate Loans that are reflected in the definition of
Adjusted LIBOR Rate); or


           (iii)   imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the London interbank market;


and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
subsection 2.7A, which statement shall be presumptively correct absent manifest
error.

         B.       Withholding of Taxes.

           (i)      Payments to Be Free and Clear. All sums payable by Borrower
under this Agreement and the other Loan Documents shall be paid free and clear
of and (except to the extent required by law) without any deduction or
withholding on account of any Tax (other than a Tax on the overall net income of
any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of Borrower or by any federation or organization of which the United
States of America or any such jurisdiction is a member at the time of payment.


50



--------------------------------------------------------------------------------


            (ii)   Grossing-up of Payments. If Borrower or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by Borrower to Administrative Agent or any Lender
under any of the Loan Documents:


            (a)      Borrower shall notify Administrative Agent of any such
requirement or any change in any such requirement promptly after the Borrower
becomes aware of it;


            (b)      Borrower shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Borrower) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender;


            (c)      the sum payable by Borrower in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and


            (d)      within 30 days after paying any sum from which it is
required by law to make any deduction or withholding, and within 30 days after
the due date of payment of any Tax which it is required by clause (b) above to
pay, Borrower shall deliver to Administrative Agent evidence reasonably
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;


  provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that (1) any change after the
Effective Date (in the case of each Lender listed on the signature pages
hereof)or after the date of the assignment agreement pursuant to which such
Lender became a Lender (in the case of each other Lender) in any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date of this Agreement or at the date of such
assignment agreement, as the case may be, in respect of payments to such Lender
and (2) such Lender has timely provided to Borrower all forms required under
clause (iii) below.


           (iii)   Evidence of Exemption from U.S. Withholding Tax.


            (a)      Each Lender that is organized under the laws of any
jurisdiction other than the United States or any state or other political
subdivision thereof (for purposes of this subsection 2.7B(iii), a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Effective Date (in the case of each Lender listed on the
signature pages hereof) or on the date of the assignment agreement pursuant to
which it becomes a Lender (in the


51



--------------------------------------------------------------------------------


  case of each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of Internal Revenue Service
Form 8-ECI or 8-BEN (or any successor forms), properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations issued
thereunder to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Loan Documents or (2) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
either Internal Revenue Service Form 8-ECI or 8-BEN pursuant to clause (1)
above, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8 (or any successor form), properly completed
and duly executed by such Lender, together with any other certificate or
statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest or other amounts payable under any of the
Loan Documents.


            (b)      Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time
after the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, such Lender shall (1) deliver to Administrative Agent for transmission
to Borrower two new original copies of Internal Revenue Service Form 8-ECI or
8-BEN, or a Certificate re Non-Bank Status and two original copies of Internal
Revenue Service Form W-8, as the case may be, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents or (2) immediately
notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence.


            (c)      Borrower shall not be required to pay any additional amount
to any Non-US Lender under clause (c) of subsection 2.7B(ii) if such Lender
shall have failed to satisfy the requirements of subsection 2.7B(iii)(a) and
(b); provided that if such Lender shall have satisfied such requirements on the
Effective Date (in the case of each Lender listed on the signature pages hereof)
or on the date of the assignment agreement pursuant to which it became a Lender
(in the case of each other Lender), nothing in this subsection 2.7B(iii)(c)
shall relieve Borrower of its obligation to pay any additional amounts pursuant
to clause (c) of subsection 2.7B(ii) in the event that, as a result of any
change after the Effective Date in any applicable law, treaty or governmental
rule, regulation or order, or


52



--------------------------------------------------------------------------------


  any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender is not
subject to withholding as described in subsection 2.7B(iii)(a) and such Lender
complies with subsection 2.7B(iii)(b).


         C.       Capital Adequacy Adjustment. If any Lender shall have
determined that the adoption after the date hereof of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
after the date hereof therein or in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender (or
its applicable lending office) with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
governmental authority, central bank or comparable agency which is first made
after the date hereof, has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within ten Business
Days after receipt by Borrower from such Lender of the statement referred to in
the next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis of the calculation of such additional amounts, which sta tement
shall be presumptively correct absent manifest error.

2.8       Obligation of Lenders and Issuing Lenders to Mitigate.

         Each Lender and Issuing Lender agrees that, as promptly as practicable
after the officer of such Lender or Issuing Lender responsible for administering
the Loans or Letters of Credit of such Lender or Issuing Lender, as the case may
be, becomes aware of the occurrence of an event or the existence of a condition
that would cause such Lender to become an Affected Lender or that would entitle
such Lender or Issuing Lender to receive payments under subsection 2.6C,
subsection 2.7 or subsection 3.6, it will, to the extent not inconsistent with
any applicable legal or regulatory restrictions, use reasonable efforts (i) to
make, issue, fund or maintain the Commitments of such Lender or Issuing Lender
or the affected Loans or Letters of Credit of such Lender or Issuing Lender
through another lending or letter of credit office of such Lender or Issuing
Lender, or (ii) take such other measures as such Lender or Issuing Lender may
deem reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
subsection 2.7 or subsection 3.6 would be materially reduced and if, as
determined by such Lender or Issuing Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans or Letters of
Credit through such other lending or letter of credit office or in accordance
with such other measures, as the case may be, would not otherwise materially
adversely affect such Commitments or Loans or

53



--------------------------------------------------------------------------------


Letters of Credit or the interests of such Lender or Issuing Lender; provided
that such Lender or Issuing Lender will not be obligated to utilize such other
lending or letter of credit office pursuant to this subsection 2.8 unless
Borrower agrees to pay all incremental expenses reasonably incurred by such
Lender or Issuing Lender as a result of utilizing such other lending or letter
of credit office as described in clause (i) above. A certificate as to the
amount of any such expenses payable by Borrower pursuant to this subsection 2.8
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender or Issuing Lender to Borrower (with a copy to
Administrative Agent) shall be presumptively correct absent manifest error.

2.9       Affected Lenders.

         If Borrower is obligated to pay to any Lender any additional amount
under subsections 2.6 (other than subsection 2.6D), 2.7 or 3.6 hereof, Borrower
may, if no Event of Default or Potential Event of Default then exists, replace
such Lender with one or more assignees reasonably acceptable to Administrative
Agent, and such Lender hereby agrees to be so replaced subject to the following:

           (i)      The obligations of Borrower hereunder to the Lender to be
replaced (including such increased or additional costs incurred by such Lender
through the date such Lender is replaced hereunder) shall be paid in full to
such Lender concurrently with such replacement;


           (ii)    Each replacement Lender shall be a bank or other financial
institution that is not subject to such increased costs which caused Borrower’s
election to replace any Lender hereunder, and each such replacement Lender shall
execute and deliver to Administrative Agent such documentation satisfactory to
Administrative Agent pursuant to which such replacement Lender is to become a
party hereto, with a commitment equal (in the aggregate, if applicable) to that
of the Lender being replaced and shall make Loans in the aggregate principal
amount equal (in the aggregate, if applicable) to the aggregate outstanding
principal amount of the Loans of the Lender being replaced;


           (iii)   Upon such execution of such documents referred to in clause
(ii) and repayment of the amount referred to in clause (i), each replacement
Lender shall be a “Lender” with a commitment as specified hereinabove and the
Lender being replaced shall cease to be a “Lender” hereunder, except with
respect to such provisions under this Agreement, which expressly survive the
termination of this Agreement as to such replaced Lender;


           (iv)    Administrative Agent shall reasonably cooperate in
effectuating the replacement of any Lender under this subsection 2.9, but at no
time shall Administrative Agent be obligated to initiate any such replacement;


           (v)      Any Lender replaced under this subsection 2.9 shall be
replaced at Borrower’s sole cost and expense; and


           (vi)    If Borrower proposes to replace any Lender pursuant to this
subsection 2.9 because the Lender seeks reimbursement under subsection 2.6, 2.7
or 3.6, then it must


54



--------------------------------------------------------------------------------


  also replace any other Lender who seeks similar or greater levels of
reimbursement (as a percentage of such Lender’s commitment) under such
subsections; provided however that if the amount of the commitment any
replacement Lender is willing to commit to does not exceed the aggregate of the
commitments of each such Lender seeking such reimbursement, the commitment of
each such Lender seeking reimbursement shall be reduced pro rata to the extent
of the commitment of such replacement Lender.


2.10       Guaranties of and Security for the Obligations.

         A.       Holdings, Borrower and Borrower’s Subsidiaries. To the extent
set forth in the Security Documents and Subsidiary Guaranty, (i) each Subsidiary
of Borrower shall guaranty the Obligations of Borrower pursuant to the
Subsidiary Guaranty, (ii) to secure the full performance of the Obligations,
each Credit Party shall grant, subject to the limitation set forth in
subsection 2.10B(ii), to Administrative Agent on behalf and for the ratable
benefit of Lenders, a duly perfected First Priority Lien on all of the personal
property of such Credit Party, to the extent contemplated by the Security
Documents and (iii) to secure the full performance of the Obligations, Holdings
shall grant, subject to the limitation set forth in subsection 2.10B(ii), to
Administrative Agent on behalf and for the ratable benefit of Lenders, a duly
perfected First Priority Lien on all of the Equity Securities of Borrower.

         B.       Further Assurances; Additional Security.

           (i)      Borrower shall, and shall cause each other Obligor to, from
time to time, execute and deliver to Administrative Agent on behalf of Lenders,
such additional Security Documents, statements, documents, agreements and
reports as it may from time to time reasonably request to evidence, perfect or
otherwise implement or assure the security for repayment of the Obligations;
provided that no Obligor shall be required to provide any different type of
Collateral from that contemplated for such by the Security Documents to which it
is a party as of the Closing Date.


           (ii)    Notwithstanding anything herein to the contrary, to the
extent this Agreement or any other Loan Document purports to require any Credit
Party to grant to Administrative Agent, on behalf and for the ratable benefit of
Lenders, a security interest in the FCC Licenses of such Credit Party,
Administrative Agent, on behalf and for the ratable benefit of Lenders, shall
only have a security interest in such licenses at such times and to the extent
that a security interest in such licenses is permitted under applicable law.
Notwithstanding anything to the contrary set forth herein, Administrative Agent,
on behalf of Lenders, agrees that to the extent prior FCC approval is required
pursuant to the Communications Act for (a) the operation and effectiveness of
any grant, right or remedy hereunder or under any Loan Document or (b) taking
any action that may be taken by Administrative Agent hereunder or under any Loan
Document, such grant, right, remedy or actions will be subject to such prior FCC
approval having been obtained by or in favor of Administrative Agent, on behalf
and for the ratable benefit of Lenders. Borrower agrees that, during the
continuance of an Event of Default and at Administrative Agent’s request,
Borrower shall promptly file, or cause to be filed, such applications for
approval and shall take all other and further actions required by the
Administrative Agent, on behalf and for the ratable benefit of Lenders, to
obtain such


55



--------------------------------------------------------------------------------


  FCC approvals or consents as are necessary to transfer ownership and control
to Administrative Agent or trustee or other fiduciary acting in lieu of
Administrative Agent in order to ensure compliance with Section 310(b) of the
Communications Act, on behalf and for the ratable benefit of Lenders, or their
successors or assigns, of the FCC Licenses held by it.


Section 3.       LETTERS OF CREDIT

3.1       Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

         A.       Letters of Credit. Borrower acknowledges and confirms that
Schedule 3.1 annexed hereto sets forth each letter of credit issued under the
Existing Credit Agreement (collectively, the “Existing Letters of Credit”) and
outstanding as of the Effective Date. Borrower hereby represents, warrants,
agrees, covenants and (a) reaffirms that it has no knowledge of any defense, set
off, claim or counterclaim against any Agent or Lender in regard to its
Obligations in respect of such Existing Letters of Credit and permanently and
irrevocably waives and releases Agents and Lenders from any claim or
counterclaim against any Agent or Lender in regard to such Obligations to the
extent Borrower has knowledge of such claim or counterclaim on or prior to the
Effective Date, and (b) reaffirms its obligation to reimburse the applicable
Issuing Lenders for honored drawings under such Existing Letters of Credit in
accordance with the terms and conditions of this Agreement and the other Loan
Documents applicable to Letters of Credit issued hereunder. In addition to the
foregoing and in addition to Borrower requesting that Revolving Lenders make
Revolving Loans pursuant to subsection 2.1A(iii), Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date, that Issuing Lender issue Letters of Credit for the
account of Borrower. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of Borrower herein set
forth, any one or more Revolving Lenders may, but (except as provided in
subsection 3.1B(ii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Borrower
shall not request that Issuing Lender issue (and Issuing Lender shall not
issue):

           (i)      any Letter of Credit if, after giving effect to such
issuance, the Total Utilization of Revolving Loan Commitments would exceed the
Revolving Loan Commitments then in effect;


           (ii)    any Letter of Credit if, after giving effect to such
issuance, the Letter of Credit Usage would exceed $50,000,000;


           (iii)   any Letter of Credit having an expiration date later than the
earlier of (a) 30 days prior to June 30, 2008, and (b) the date which is one
year from the date of issuance of such standby Letter of Credit; provided that
the immediately preceding clause (b) shall not prevent Issuing Lender from
agreeing that a Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each unless Issuing Lender elects not
to extend for any such additional period; and provided, further that Issuing
Lender shall give notice that it will not extend such Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not


56



--------------------------------------------------------------------------------


  been waived in accordance with subsection 10.6) at the time Issuing Lender
must elect whether or not to allow such extension;


           (iv)    any Letter of Credit after the Revolving Loan Commitment
Termination Date; or


           (v)      any Letter of Credit denominated in a currency other than
Dollars.


         B.       Mechanics of Issuance.

           (i)      Notice of Issuance. Whenever Borrower desires the issuance
of a Letter of Credit, it shall deliver to the proposed Issuing Lender (with a
copy to Administrative Agent if Administrative Agent is not the proposed Issuing
Lender) a Notice of Issuance of Letter of Credit substantially in the form of
Exhibit III annexed hereto no later than 12:00 Noon (New York time) at least
three Business Days, or such shorter period as may be agreed to by the Issuing
Lender in any particular instance, in advance of the proposed date of issuance.
The Notice of Issuance of Letter of Credit shall specify (a) the proposed date
of issuance (which shall be a Business Day), (b) the face amount of the Letter
of Credit, (c) the expiration date of the Letter of Credit, (d) the name and
address of the beneficiary, and (e) the verbatim text of the proposed Letter of
Credit or the proposed terms and conditions thereof, including a precise
description of any documents and the verbatim text of any certificates to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require the Issuing Lender to
make payment under the Letter of Credit; provided that the Issuing Lender, in
its reasonable discretion, may require changes in the text of the proposed
Letter of Credit or any such documents or certificates; and provided, further
that no Letter of Credit shall require payment against a conforming draft to be
made thereunder on the same Business Day (under the laws of the jurisdiction in
which the office of t he Issuing Lender to which such draft is required to be
presented is located) that such draft is presented if such presentation is made
after 12:00 Noon (New York time) on such Business Day.


                    Borrower shall notify the applicable Issuing Lender (and
Administrative Agent if Administrative Agent is not such Issuing Lender) prior
to the issuance of any Letter of Credit in the event that any of the matters to
which Borrower is required to certify in the applicable Notice of Issuance of
Letter of Credit is no longer true and correct as of the proposed date of
issuance of such Letter of Credit, and upon the issuance of any Letter of Credit
Borrower shall be deemed to have re-certified, as of the date of such issuance,
as to the matters to which Borrower is required to certify in the applicable
Notice of Issuance of Letter of Credit.


           (ii)    Determination of Issuing Lender. Upon receipt by a proposed
Issuing Lender of a Notice of Issuance of Letter of Credit pursuant to
subsection 3.1B(i) requesting the issuance of a Letter of Credit, such proposed
Issuing Lender shall promptly notify Borrower and Administrative Agent (if such
proposed Issuing Lender is not Administrative Agent) whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and (1) if such
proposed Issuing Lender so elects to issue such


57



--------------------------------------------------------------------------------


  Letter of Credit, it shall be the Issuing Lender with respect thereto and (2)
if such Issuing Lender fails to so promptly notify Borrower and Administrative
Agent or declines to issue such Letter of Credit, Borrower may request another
Revolving Lender to be the Issuing Lender with respect to such Letter of Credit
in accordance with the provisions of this subsection 3.1B. If requested to issue
a Letter of Credit by the Borrower, Administrative Agent shall be obligated to
issue such Letter of Credit and shall be the Issuing Lender with respect
thereto, notwithstanding the fact that the Letter of Credit Usage with respect
to such Letter of Credit and with respect to all other Letters of Credit issued
by Administrative Agent, when aggregated with Administrative Agent’s outstanding
Revolving Loans, may exceed Administrative Agent’s Revolving Loan Commitment
then in effect.


           (iii)   Issuance of Letter of Credit. Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.4,
Issuing Lender shall issue the requested Letter of Credit in accordance with
Issuing Lender’s standard operating procedures.


           (iv)    Notification to Lenders. Upon the issuance of any Letter of
Credit, the applicable Issuing Lender shall promptly notify Administrative Agent
and each other Lender of such issuance, which notice shall be accompanied by a
copy of such Letter of Credit. Promptly after receipt of such notice (or, if
Administrative Agent is the Issuing Lender, together with such notice),
Administrative Agent shall notify each Lender of the amount of such Lender’s
respective participation in such Letter of Credit, determined in accordance with
subsection 3.1C.


           (v)      Reports to Lenders. Within 15 days after the end of each
calendar quarter ending after the Closing Date, so long as any Letter of Credit
shall have been outstanding during such calendar quarter, each Issuing Lender
shall deliver to each other Lender a report setting forth the average for such
calendar quarter of the daily maximum amount available to be drawn under the
Letters of Credit issued by Issuing Lender that were outstanding during such
calendar quarter.


         C.       Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Revolving Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from the Issuing
Lender a participation in such Letter of Credit and drawings thereunder in an
amount equal to such Revolving Lender’s Pro Rata Share of the maximum amount
which is or at any time may become available to be drawn thereunder.

3.2       Letter of Credit Fees.

         Borrower agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:

           (i)      (a) a fronting fee, payable directly to the applicable
Issuing Lender for its own account, equal to the greater of (X) $500 or (Y)
0.125% per annum of the daily maximum amount available to be drawn under such
Letter of Credit and (b) a letter of credit fee, payable to Administrative Agent
for the account of Lenders, equal to the


58



--------------------------------------------------------------------------------


  product of (X) an annual rate equal to the Applicable Margin for LIBOR Rate
Loans in effect at the time of issuance of such Letter of Credit and (Y) daily
maximum amount available to be drawn under such Letter of Credit, in each case
payable in arrears on and to (but excluding) each March 31, June 30, September
30 and December 31 of each year and computed on the basis of a 360-day year for
the actual number of days elapsed;


           (ii)    with respect to the issuance, amendment or transfer of each
Letter of Credit and each payment of a drawing made thereunder (without
duplication of the fees payable under clause (i) above), documentary and
processing charges payable directly to the applicable Issuing Lender for its own
account in accordance with such Issuing Lender’s standard schedule for such
charges in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.


Promptly upon receipt by Administrative Agent of any amount described in clause
(i)(b) of this subsection 3.2, Administrative Agent shall distribute to each
Lender its Pro Rata Share of such amount.

3.3       Drawings and Reimbursement of Amounts Drawn Under Letters of Credit.

         A.       Responsibility of Issuing Lender With Respect to Drawings. In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit.

         B.       Reimbursement by Borrower of Amounts Drawn Under Letters of
Credit. In the event an Issuing Lender has determined to honor a drawing under a
Letter of Credit issued by it, such Issuing Lender shall immediately notify
Borrower and Administrative Agent, and Borrower shall reimburse such Issuing
Lender on or before the Business Day immediately following the date on which
such drawing is honored (the “Reimbursement Date”) in an amount in Dollars and
in same day funds equal to the amount of such drawing; provided that, anything
contained in this Agreement to the contrary notwithstanding, (i) unless Borrower
shall have notified Administrative Agent and such Issuing Lender prior to 12:00
Noon (New York time) on the date of such drawing that Borrower intends to
reimburse such Issuing Lender for the amount of such drawing with funds other
than the proceeds of Revolving Loans, Borrower shall be deemed to have given a
timely Notice of Borrowing to Administrative Agent requesting Revolving Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such drawing and (ii) subject to
satisfaction or waiver of the conditions specified in subsection 4.4B, Revolving
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse Issuing Lender for the amount of
such drawing; and provided, further that if for any reason proceeds of Revolving
Loans are not received by such Issuing Lender on the Reimbursement Date in an
amount equal to the amount of such drawing, Borrower shall reimburse such
Issuing Lender, on demand, in an amount in same day funds equal to the excess of
the amount of such drawing over the aggregate amount of such Revolving Loans, if
any, which are so received. Nothing in this subsection 3.3B shall be deemed to
relieve any Revolving Lender from its

59



--------------------------------------------------------------------------------


obligation to make Revolving Loans on the terms and conditions set forth in this
Agreement, and Borrower shall retain any and all rights it may have against any
Revolving Lender resulting from the failure of such Revolving Lender to make
such Revolving Loans under this subsection 3.3B.

         C.       Payment by Revolving Lenders of Unreimbursed Drawings Under
Letters of Credit.

           (i)      Payment by Revolving Lenders. In the event that Borrower
shall fail for any reason to reimburse any Issuing Lender as provided in
subsection 3.3B in an amount equal to the amount of any drawing honored by such
Issuing Lender under a Letter of Credit issued by it, such Issuing Lender shall
promptly notify each other Revolving Lender of the unreimbursed amount of such
drawing and of such other Revolving Lender’s respective participation therein
based on such Lender’s Pro Rata Share. Each Revolving Lender shall make
available to such Issuing Lender an amount equal to its respective
participation, in Dollars and in same day funds, at the office of such Issuing
Lender specified in such notice, not later than 12:00 Noon (New York time) on
the first Business Day (under the laws of the jurisdiction in which such office
of such Issuing Lender is located) after the date notified by such Issuing
Lender. In the event that any Revolving Lender fails to make available to such
Issuing Lender on such Business Day the amount of such Revolving Lender’s
participation in such Letter of Credit as provided in this subsection 3.3C, such
Issuing Lender shall be entitled to recover such amount on demand from such
Revolving Lender together with interest thereon at the rate customarily used by
such Issuing Lender for the correction of errors among banks for three Business
Days and thereafter at the Base Rate. Nothing in this subsection 3.3C shall be
deemed to prejudice the right of any Revolving Lender to recover from any
Issuing Lender any amounts made available by such Revolving Lender to such
Issuing Lender pursuant to this subsection 3.3C in the event that it is
determined by the final judgment of a court of competent jurisdiction that the
payment with resp ect to a Letter of Credit by such Issuing Lender in respect of
which payment was made by such Revolving Lender constituted gross negligence or
willful misconduct on the part of such Issuing Lender.


           (ii)    Distribution to Revolving Lenders of Reimbursements Received
From Borrower. In the event any Issuing Lender shall have been reimbursed by
other Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion of
any drawing honored by such Issuing Lender under a Letter of Credit issued by
it, such Issuing Lender shall distribute to each other Revolving Lender which
has paid all amounts payable by it under subsection 3.3C(i) with respect to such
drawing such other Lender’s Pro Rata Share of all payments subsequently received
by such Issuing Lender from Borrower in reimbursement of such drawing when such
payments are received. Any such distribution shall be made to a Revolving Lender
at its primary address set forth below its name on the appropriate signature
page hereof or at such other address as such Lender may request.


60



--------------------------------------------------------------------------------


         D.         Interest on Amounts Drawn Under Letters of Credit.

           (i)      Payment of Interest by Borrower. Borrower agrees to pay to
each Issuing Lender, with respect to drawings made under any Letters of Credit
issued by it, interest on the amount paid by such Issuing Lender in respect of
each such drawing from the date of such drawing to but excluding the date such
amount is reimbursed by Borrower (including any such reimbursement out of the
proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a)
for the period from the date of such drawing to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (b) thereafter, a rate which is 2% per annum
in excess of the rate of interest otherwise payable under this Agreement with
respect to Revolving Loans that are Base Rate Loans. Interest payable pursuant
to this subsection 3.3D(i) shall be computed on the basis of a 365-day or
366-day year, as the case may be, for the actual number of days elapsed in the
period during which it accrues and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.


           (ii)    Distribution of Interest Payments by Issuing Lender. Promptly
upon receipt by any Issuing Lender of any payment of interest pursuant to
subsection 3.3D(i) with respect to a drawing under a Letter of Credit issued by
it, (a) such Issuing Lender shall distribute to each other Revolving Lender, out
of the interest received by such Issuing Lender in respect of the period from
the date of such drawing to but excluding the date on which such Issuing Lender
is reimbursed for the amount of such drawing (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount
that such other Revolving Lender would have been entitled to receive in respect
of the letter of credit fee that would have been payable in respect of such
Letter of Credit for such period pursuant to subsection 3.2 if no drawing had
been made under such Letter of Credit, and (b) in the event such Issuing Lender
shall have been reimbursed by other Lenders pursuant to subsection 3.3C(i) for
all or any portion of such drawing, such Issuing Lender shall distribute to each
other Revolving Lender which has paid all amounts payable by it under subsection
3.3C(i) with respect to such drawing such other Revolving Lender’s Pro Rata
Share of any interest received by such Issuing Lender in respect of that portion
of such drawing so reimbursed by other Revolving Lenders for the period from the
date on which such Issuing Lender was so reimbursed by other Revolving Lenders
to but excluding the date on which such portion of such drawing is reimbursed by
Borrower. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Revolving Lender may request.


3.4       Obligations Absolute.

         The obligation of Borrower to reimburse each Issuing Lender for
drawings made under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to subsection 3.3B and the obligations
of Revolving Lenders under subsection 3.3C(i) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:

61



--------------------------------------------------------------------------------


            (i)    any lack of validity or enforceability of any Letter of
Credit;


           (ii)    the existence of any claim, set-off, defense or other right
which Borrower or any Revolving Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Lender or other Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between Borrower or
one of its Subsidiaries and the beneficiary for which any Letter of Credit was
procured);


           (iii)   any draft, demand, certificate or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;


           (iv)    payment by the applicable Issuing Lender under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;


           (v)      any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) of Borrower or any of its
Subsidiaries;


           (vi)    any breach of this Agreement or any other Loan Document by
any party thereto;


           (vii)   any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; or


           (viii)  the fact that an Event of Default or a Potential Event of
Default shall have occurred and be continuing;


provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

3.5       Indemnification; Nature of Issuing Lender’s Duties.

         A.       Indemnification. In addition to amounts payable as provided in
subsection 3.6, Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which such Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit by such Issuing Lender, other than as a result of (a) the
gross negligence or willful misconduct of Issuing Lender as determined by a
final judgment of a court of competent jurisdiction or (b) subject to the
following clause (ii), the wrongful dishonor by such Issuing Lender of a proper
demand for payment made under any Letter of Credit issued by it or (ii) the
failure of such Issuing Lender to honor a drawing under any such Letter of
Credit as a result of

62



--------------------------------------------------------------------------------


any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).

         B.       Nature of Issuing Lender’s Duties. As between Borrower and any
Issuing Lender, Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the ves ting of, any of Issuing
Lender’s rights or powers hereunder.

         In furtherance and extension and not in limitation of the specific
provisions set forth in the first paragraph of this subsection 3.5B, any action
taken or omitted by any Issuing Lender under or in connection with the Letters
of Credit issued by it or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put such Issuing Lender under any
resulting liability to Borrower.

         Notwithstanding anything to the contrary contained in this subsection
3.5, Borrower shall retain any and all rights it may have against any Issuing
Lender for any liability arising out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

3.6       Increased Costs and Taxes Relating to Letters of Credit.

         In the event that any Issuing Lender or any Lender shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any change after the date hereof in any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
first becomes effective after the date hereof, or compliance by such Issuing
Lender or Revolving Lender with any guideline, request or directive first issued
or made after the date hereof by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law):

63



--------------------------------------------------------------------------------


            (i)    subjects such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) to any additional Tax (other than
any Tax on the overall net income of such Issuing Lender or Revolving Lender)
with respect to the issuing or maintaining of any Letters of Credit or the
purchasing or maintaining of any participations therein or any other obligations
under this Section 3, whether directly or by such being imposed on or suffered
by such Issuing Lender (as determined by such Issuing Lender);


           (ii)    imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, FDIC insurance or similar requirement in respect of
any Letters of Credit issued by such Issuing Lender or participations therein
purchased by any Lender; or


           (iii)   imposes any other condition (other than with respect to a Tax
matter) on or affecting such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) regarding this Section 3 or any
Letter of Credit or any participation therein;


and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Revolving Lender of agreeing to issue, issuing or maintaining any
Letter of Credit or agreeing to purchase, purchasing or maintaining any
participation therein or to reduce any amount received or receivable by such
Issuing Lender or Revolving Lender (or its applicable lending or letter of
credit office) with respect thereto; then, in any case, Borrower shall pay
(without duplication) to such Issuing Lender or Revolving Lender, as applicable,
within ten Business Days after its receipt of the written statement referred to
in the next sentence, such additional amount or amounts as may be necessary to
compensate such Issuing Lender or Revolving Lender for any such increased cost
or reduction in amounts received or receivable hereunder. Such Issuing Lender or
Revolving Lender shall deliver to Borrower a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Issuing Lender or Revolving Lender under this subsection 3.6, which statement
shall be presumptively correct absent manifest error.

Section 4.       CONDITIONS TO LOANS AND LETTERS OF CREDIT

         The obligations of Lenders to make Loans and the issuance of Letters of
Credit hereunder are subject to the satisfaction of the following conditions.

4.1       Conditions to Term A Loans and Initial Revolving Loans.

         The obligations of Lenders to make the Term A Loans and any Revolving
Loans made on the Closing Date were, in addition to the conditions precedent
specified in subsection 4.3, subject to prior or concurrent satisfaction of the
following conditions, which were satisfied as of the Closing Date:

         A.       Obligor Documents. On or before the Closing Date, each Obligor
shall deliver or cause to be delivered to Lenders (or to Administrative Agent
for Lenders with sufficient

64



--------------------------------------------------------------------------------


originally executed copies, where appropriate, for each Lender) the following,
each, unless otherwise noted, dated the Closing Date:

           (i)      Certified copies of its Certificate or Articles of
Incorporation, Certificate of Limited Partnership or Partnership Agreement or
Certificate of Formation and Limited Liability Company Agreement of such Obligor
together with a good standing certificate from the Secretary of State of its
state of organization and each other state in which it is qualified to do
business and owns or operates a Station and, to the extent generally available,
a certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of each of such
states, each dated a recent date prior to the Closing Date;


           (ii)    Copies of its Bylaws (if applicable), certified as of the
Closing Date by its corporate secretary or an assistant secretary;


           (iii)   Resolutions of its Board of Directors or managing member or
general partner, as the case may be, approving and authorizing the execution,
delivery and performance of each Loan Document to which it is to be a party,
certified as of the Closing Date by its corporate secretary or an assistant
secretary as being in full force and effect without modification or amendment;


           (iv)    Signature and incumbency certificates of the officers or
managing member or general partner of such Person executing the Loan Documents
to which it is to be a party;


           (v)      Executed originals of (A) in the case of the Borrower this
Agreement, the Notes (duly executed in accordance with subsection 2.1D, drawn to
the order of each Lender and with appropriate insertions) and the other Loan
Documents to which it is to be a party and (B) in the case of each other
Obligor, the Loan Documents to which it is to be a party; and


           (vi)    Such other similar documents as Administrative Agent may
reasonably request.


         B.       Security Interests. Each Obligor shall have taken or caused to
be taken (and Administrative Agent shall have received satisfactory evidence
thereof) such actions in such a manner so that within ten (10) days after the
Closing Date Administrative Agent shall have a valid and perfected First
Priority security interest (subject to Permitted Liens) in the Collateral owned
as of such date to the extent permitted by law and as contemplated by the
Security Documents, including, without limitation, delivery of evidence
reasonably satisfactory to Administrative Agent that all filings, recordings and
other actions Administrative Agent deems necessary or advisable to establish,
preserve and perfect the First Priority Liens granted to Administrative Agent on
behalf and for the ratable benefit of Lenders shall have been made within ten
(10) days after the Closing Date.

         C.       Opinions of Obligors’ Counsel. Lenders shall have received
originally executed copies of one or more favorable written opinions, dated as
of the Closing Date, of Latham & Watkins, counsel for the Obligors as to the
general corporate and communications matters set

65



--------------------------------------------------------------------------------


forth in Exhibit VII and as to such other matters as Administrative Agent may
reasonably request, all in form and substance satisfactory to Administrative
Agent.

         D.       Evidence of Insurance. Administrative Agent shall have
received an insurance certificate with respect to each of the insurance policies
required pursuant to subsection 6.4 hereof, and each such insurance policy shall
name Administrative Agent as loss payee and/or additional insured, on behalf and
for the ratable benefit of Lenders.

         E.       Financial Statements. On or before the Closing Date,
Administrative Agent shall have received the audited consolidated financial
statements of Borrower and its Subsidiaries for the Fiscal Years ended
December 31, 1999 and the unaudited consolidated financial statements of
Borrower and its Subsidiaries, for the Fiscal Quarter ended March 31, 2000 and
each calendar month thereafter preceding the Closing Date by at least 45 days,
in each case certified as true and correct pursuant to an officer’s certificate
of the Borrower.

         F.       BFT Consent Letter. On or before the Closing Date,
Administrative Agent shall have received executed copies of the BFT Consent
Letter

         G.       Termination of Refinanced Credit Agreement. On or before the
Closing Date, Borrower shall repay all principal and interest on outstanding
loans and other obligations owed under or related to the Refinanced Credit
Agreement and shall terminate the obligation to lend or make other extensions of
credit to its Subsidiaries thereunder.

         H.       Officers Certificate. As of the Closing Date, (i) since
December 31, 1999, no event or change shall have occurred that has caused or
evidences, either in any case or in the aggregate a Material Adverse Effect,
(ii) no event which would constitute an Event of Default or Potential Event of
Default (after giving effect to the consummation of the Closing Date
transactions) shall have occurred and be continuing, (iii) the representations
and warranties in Section 5 hereof shall be true, correct and complete in all
material respects on and as of the Closing Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations or warranties shall have been true, correct and complete in all
material respects as of such date, (iv) no litigation, inquiry or other action
and no injunction or restraining order shall be pending or threatened with
respect to the making of the Loans hereunder or the transactions contemplated
hereby and (v) Borrower shall have delivered to Administrative Agent an
Officers’ Certificate to such effect, in form and substance satisfactory to
Administrative Agent.

         I.       Fees and Expenses. Borrower shall have paid to the
Administrative Agent for distribution (as appropriate) to Lenders the fees
payable on the Closing Date referred to in subsection 2.3.

         J.       Closing Date Compliance Certificate. Borrower shall have
delivered to Administrative Agent and Lenders a Compliance Certificate in
accordance with Section 6.1(iii) prepared on a pro forma basis to give effect to
the transactions occurring on the Closing Date.

66



--------------------------------------------------------------------------------


4.2          Conditions to Permitted Acquisitions.

         The obligations of Lenders to make the Term Loans and the Revolving
Loans to be made in connection with any Permitted Acquisition are, in addition
to the conditions precedent specified in subsection 4.3, subject to prior or
concurrent satisfaction of the following conditions:

         A.       Credit Party Documents. On or before the Permitted Acquisition
Closing Date, each new Credit Party, if any, formed to accomplish such Permitted
Acquisition shall deliver or cause to be delivered to Lenders (or to
Administrative Agent for Lenders with sufficient originally executed copies,
where appropriate, for each Lender) the following, each, unless otherwise noted,
dated as of the Permitted Acquisition Closing Date:

           (i)      Certified copies of its Certificate or Articles of
Incorporation, Certificate of Limited Partnership or Partnership Agreement or
Certificate of Formation and Limited Liability Company Agreement, together with
a good standing certificate from the Secretary of State of its state of
incorporation and each other state in which it is qualified as a foreign
corporation to do business and owns or operates a Station and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each of such states, each dated a recent date prior to the
Permitted Acquisition Closing Date;


           (ii)    Copies of its Bylaws (if applicable), certified as of the
Permitted Acquisition Closing Date by its corporate secretary or an assistant
secretary;


           (iii)   Resolutions of its Board of Directors or managing member or
general partners, as the case may be, approving and authorizing the execution,
delivery and performance of each Loan Document to which it is to be a party,
certified as of the Permitted Acquisition Closing Date by its corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment;


           (iv)    Signature and incumbency certificates of the officers or
managing member or general partner of such Person executing the Loan Documents
to which it is to be a party;


           (v)      Executed originals of the Loan Documents to which it is to
be a party; and


           (vi)    Such other similar documents as Administrative Agent may
reasonably request.


         B.       Security Interests. Each applicable Obligor shall have taken
or caused to be taken (and Administrative Agent shall have received satisfactory
evidence thereof) such actions in such a manner so that within ten (10) days
after the applicable Permitted Acquisition Closing Date, Administrative Agent
shall have a valid and perfected First Priority security interest (subject to
Permitted Liens) as of such date in substantially all of the Collateral acquired
as of the applicable Permitted Acquisition Closing Date to the extent permitted
by law and as contemplated by the Security Documents, including delivery of all
evidence reasonably satisfactory to Administrative Agent that all filings,
recordings and other actions Administrative Agent deems necessary or advisable
to establish, preserve and perfect the First Priority Liens

67



--------------------------------------------------------------------------------


granted to Administrative Agent on behalf and for the ratable benefit of Lenders
shall have been made within ten (10) days after the Permitted Acquisition
Closing Date.

         C.       Permitted Acquisition Documents. Administrative Agent shall
have received executed or conformed copies of the Permitted Acquisition
Documents and any amendments thereto on or prior to the Permitted Acquisition
Closing Date.

         D.       Acquisition FCC Consent. The Acquisition FCC Consent with
respect to the Acquired Stations shall have been obtained and, in the event such
Acquisition FCC Consent shall have been challenged or contested by any Person,
such Acquisition FCC Consent shall have become a Final Order.

         E.       Permitted Acquisition. The Permitted Acquisition shall become
effective on the Permitted Acquisition Closing Date in accordance with Permitted
Acquisition Documents without any material variation therefrom, except as
disclosed to Lenders and consented to in writing by Administrative Agent.

         F.       Opinions of Obligors’ Counsel. Lenders shall have received
originally executed copies of one or more favorable written opinions, dated as
of the Permitted Acquisition Closing Date, of Latham & Watkins, counsel for the
Obligors affected by the Permitted Acquisition reasonably satisfactory to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent and setting forth substantially the matters in the opinions
designated in Exhibit VII annexed hereto as to collateral and communications
matters resulting from such Permitted Acquisition and as to any new Obligors or
Loan Documents required for such Permitted Acquisition, and as to such other
matters as Administrative Agent may reasonably request, all in form and
substance satisfactory to Administrative Agent.

         G.       Delivery of Compliance Certificate. Borrower shall have
delivered to Administrative Agent a Compliance Certificate, substantially in the
form of Exhibit VI annexed hereto, dated as of the Permitted Acquisition Closing
Date and calculated to give effect to the funding of any Loans under this
Agreement on the Permitted Acquisition Closing Date, demonstrating compliance
with the covenants set forth in this Agreement as of the Permitted Acquisition
Closing Date.

4.3       Conditions to All Loans.

         The obligations of Lenders to make Loans on each Funding Date are
subject to the following further conditions precedent:

         A.       Administrative Agent shall have received before that Funding
Date, in accordance with the provisions of subsection 2.1B, an originally
executed Notice of Borrowing, in each case signed by the president, chief
financial officer, treasurer or other senior officer of the Borrower on behalf
of the Borrower in a writing delivered to Administrative Agent.

         B.       As of that Funding Date:

           (i)      The representations and warranties contained herein and in
the other Loan Documents shall be true, correct and complete in all material
respects on and as of that


68



--------------------------------------------------------------------------------


  Funding Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true, correct and complete in all material respects on and as of such earlier
date (or previously waived in accordance with this Agreement); and


           (ii)    No event shall have occurred and be continuing or would
result from the consummation of the borrowing contemplated by such Notice of
Borrowing that would constitute an Event of Default or a Potential Event of
Default.


4.4       Conditions to Letters of Credit.

         The issuance of any Letter of Credit hereunder is subject to the
following conditions precedent:

         A.       On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Notice of Issuance of Letter of
Credit, in each case signed by the president, chief financial officer, treasurer
or other senior officer of Borrower on behalf of Borrower in a writing delivered
to Administrative Agent, together with all other information specified in
subsection 3.1B(i) and such other documents or information as the applicable
Issuing Lender may reasonably require in connection with the issuance of such
Letter of Credit.

         B.       On the date of issuance of such Letter of Credit, all
conditions precedent described in subsection 4.3B shall be satisfied to the same
extent as if the issuance of such Letter of Credit were the making of a
Revolving Loan and the date of issuance of such Letter of Credit were a Funding
Date.

4.5       Conditions to Amending and Restating the Existing Credit Agreement and
Making the Term B Loans.

         The effectiveness of this Agreement as an amendment and restatement of
the Existing Credit Agreement and the obligations of Lenders to make the Term B
Loans on the Effective Date are, in addition to the conditions precedent
specified in subsection 4.3, subject to prior or concurrent satisfaction of the
following conditions:

         A.       Execution and Delivery of this Agreement. On the Effective
Date, Administrative Agent shall have received counterparts hereof executed by
Borrower, Requisite Lenders under the Existing Credit Agreement, Term B Lenders
and Administrative Agent; provided that, unless and until all of the conditions
set forth in this subsection 4.5 have been satisfied or waived in accordance
with subsection 10.6 of the Existing Credit Agreement, the Existing Credit
Agreement shall remain in full force and effect without giving effect to the
amendments set forth herein, all as if this Agreement had never been executed
and delivered.

         B.       Acknowledgement and Consent. On the Effective Date,
Administrative Agent shall have received counterparts of the Acknowledgement and
Consent executed by each of the parties thereto.

69



--------------------------------------------------------------------------------


         C.         Term B Notes. On the Effective Date, each Lender having a
Term B Loan Commitment shall have received a Term B Note to evidence that
Lender’s Term B Loan Commitment, and such Term B Note shall be satisfactory to
that Lender.

         D.       Financial Statements. On or before the Effective Date,
Administrative Agent shall have received (i) all of the financial statements of
Borrower and its Subsidiaries required to be delivered pursuant to subsection
6.1(i) and (ii) of the Existing Credit Agreement prior to the Effective Date, in
each case certified as true and correct by the chief financial officer or
treasurer of Borrower, and (ii) consolidated financial projections for Borrower
and its Subsidiaries, which include the projected results of Borrower and its
Subsidiaries for the period commencing on the Effective Date and ending on
December 31, 2009 (the “Projections”), which Projections shall be reasonably
satisfactory in form and substance to Administrative Agent.

         E.       Officers Certificate. As of the Effective Date, (i) since
December 31, 2001, no event or change shall have occurred that has caused or
evidences, either in any case or in the aggregate a Material Adverse Effect,
(ii) no event which would constitute an Event of Default or Potential Event of
Default (after giving effect to the consummation of the Effective Date
transactions) shall have occurred and be continuing, (iii) the representations
and warranties in Section 5 hereof shall be true, correct and complete in all
material respects on and as of the Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations or warranties shall have been true, correct and complete in all
material respects as of such date, (iv) no litigation, inquiry or other action
and no injunction or restraining order shall be pending or threatened with
respect to the making of the Loans hereunder or the transactions contemplated
hereby or that individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect, and (v) Borrower shall have delivered to
Administrative Agent an Officers’ Certificate to such effect, in form and
substance satisfactory to Administrative Agent.

         F.       Existing Indebtedness. After giving effect to the transactions
contemplated by this Agreement, the only Indebtedness of Credit Parties is
Indebtedness under the Loan Documents and other Indebtedness expressly permitted
under subsection 7.1.

         G.       Ratings of Loans. The Loans shall have received a rating of B
or better from S&P and a rating of B2 or better from Moody’s.

         H.       Opinions of Obligors’ Counsel. On or before the Effective
Date, Lenders shall have received originally executed copies of one or more
favorable written opinions, dated as of the Effective Date, of counsel for the
Obligors as to general corporate matters and such other matters as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent.

         I.       Fees and Expenses. Borrower shall have paid to the
Administrative Agent for distribution (as appropriate) to Lenders the fees
payable on the Effective Date referred to in subsection 2.3.

70



--------------------------------------------------------------------------------


Section 5.          BORROWER’S REPRESENTATIONS AND WARRANTIES

         In order to induce Lenders to enter into this Agreement and to make (or
maintain, as the case may be) the Loans, to induce Issuing Lenders to issue (or
maintain, as the case may be) Letters of Credit and to induce other Lenders to
purchase participations therein, Borrower represents and warrants to each
Lender, on the date of this Agreement, on each Funding Date and on the date of
issuance of each Letter of Credit, that the following statements are true,
correct and complete in all material respects:

5.1       Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

         A.       Organization and Powers. Each Obligor is a corporation,
limited liability company, partnership or limited partnership duly organized,
validly existing and in good standing under the laws of its state of
organization. Each Obligor has all requisite corporate, partnership or limited
partnership power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Loan Documents and to carry out the transactions contemplated thereby.

         B.       Qualification and Good Standing. Each Credit Party is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing will not have a Material Adverse Effect.

         C.       Conduct of Business. The Credit Parties hold all licenses
(including FCC Licenses), permits, franchises, certificates of authority, or any
waivers of the foregoing that are necessary to permit them to conduct their
respective businesses as now conducted and to hold and operate their respective
properties and all such licenses, permits, franchises, certificates of
authority, and waivers are valid and in full force and effect, except in each
case where the failure to be so will not have a Material Adverse Effect.

         D.       Subsidiaries. All of the Subsidiaries of Borrower as of the
Effective Date are identified in Schedule 5.1D annexed hereto. The equity
interests of each Subsidiary of Borrower as of the Effective Date are duly
authorized, validly issued, fully paid and nonassessable and none of such equity
interests constitutes Margin Stock. Schedule 5.1D annexed hereto correctly sets
forth, as of the Effective Date, the ownership interest of each Obligor in such
Obligor’s Subsidiaries.

         E.       FCC and Station Matters.

           (i)      Schedule 5.1E annexed hereto correctly describes, as of the
Effective Date, each of the radio broadcast stations owned by any Credit Party.


           (ii)    Schedule 5.1E correctly sets forth, as of the Effective Date,
all of the FCC Licenses (other than auxiliary service licenses) held by each
Credit Party and its Subsidiaries and correctly sets forth the termination date,
if any, of each such FCC License. Each FCC License was duly and validly issued
by the FCC pursuant to procedures which comply with all requirements of
applicable law and no Credit Party has any knowledge of the occurrence of any
event or the existence of any circumstance


71



--------------------------------------------------------------------------------


  which, in the reasonable judgment of such Credit Party, is likely to lead to
the revocation of any FCC License which could have a Material Adverse Effect.
The Credit Parties have the right to use all material FCC Licenses required in
the ordinary course of business for the Stations and each such FCC License is in
full force and effect and the Credit Parties are in substantial compliance
therewith with no known conflict with the valid rights of others in each case
where such failure, compliance or violation could have a Material Adverse
Effect. No event has occurred which permits, or after notice or lapse of time or
both would permit, the revocation, modification or restriction of any FCC
License or other right which could have a Material Adverse Effect. Each FCC
License is held by the License Sub of the Borrower directly operating the
Station with respect to which such FCC License was issued.


           (iii)   Each Credit Party has duly filed in a timely manner all
filings which are required to be filed by such Credit Party under the
Communications Act and is in all material respects in compliance with the
Communications Act, including the rules and regulations of the FCC relating to
the broadcast of radio signals, in each case where the failure to do so could
have a Material Adverse Effect.


           (iv)    None of the Facilities (including the transmitter and tower
sites owned or used by any Credit Party) violate in any material respect the
provisions of any applicable building codes, fire regulations, building
restrictions or other governmental ordinances, orders or regulations and each
such Facility is zoned so as to permit the commercial uses intended by the owner
or occupier thereof and there are no outstanding variances or special use
permits materially affecting any of the Facilities or the uses thereof, in each
case where so doing or the failure to do so, as the case may be, could have a
Material Adverse Effect.


           (v)      Schedule 5.1E(v) annexed hereto correctly sets forth, as of
the Effective Date, each of the LMAs for Borrower or any of its Subsidiaries.
Each LMA is in full force and effect, in compliance with the Communications Act,
and Borrower and its Subsidiaries are in substantial compliance with such LMA to
the extent each is a party thereto, in each case where failure to be in
compliance could have a Material Adverse Effect.


         F.       Collateral Matters. Other than as may be supplemented by
written notices delivered to Administrative Agent pursuant to the Credit Parties
Security Agreement or the Holdings Pledge Agreement:

           (i)      the chief executive office and principal place of business
of each Obligor is as set forth in Part One of Schedule 5.1F annexed hereto;


           (ii)    the office where each Credit Party keeps its records
concerning Accounts (as defined in the Credit Parties Security Agreement) and
all originals of all chattel paper which evidence any Accounts are located at
the addresses specified for such Credit Party in Part Two of Schedule 5.1F
annexed hereto;


72



--------------------------------------------------------------------------------


            (iii)  the location where each Credit Party keeps any Inventory (as
defined in the Credit Parties Security Agreement) is at the address specified
for such Credit Party in Part Three of Schedule 5.1F annexed hereto;


           (iv)    other than as set forth in Part Four of Schedule 5.1F annexed
hereto, no Credit Party does any business under any fictitious business names or
tradenames or has done business under any fictitious business names or
tradenames during the preceding five years.


         G.       Personal Property Liens. To the extent a security interest in
the Collateral (as defined in the Credit Parties Security Agreement) may be
perfected by filing Uniform Commercial Code financing statements, the security
interests in such Collateral granted to Administrative Agent for the benefit of
Lenders constitute valid and perfected security interests therein prior to all
other Liens (other than Permitted Liens) to the extent contemplated by the
Security Documents. The Pledged Collateral (as defined in each of the Credit
Parties Security Agreement and the Holdings Pledge Agreement) has been duly and
validly pledged to Administrative Agent on behalf of Lenders pursuant to the
Credit Parties Security Agreement or the Holdings Pledge Agreement, and the
Credit Parties Security Agreement and the Holdings Credit Agreement each create
in favor of Administrative Agent on behalf of Lenders a valid, perfected First
Priority Lien in the Pledged Collateral as respectively defined therein as
security for the Secured Obligations (as such term is defined in the Credit
Parties Security Agreement or the Holdings Pledge Agreement), subject to no
equal or prior security interest (other than Permitted Liens), to the extent
contemplated by the Security Documents.

5.2       Authorization of Borrowing, etc.

         A.       Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary corporate action on
the part of each Obligor a party thereto.

         B.       No Conflict. The execution, delivery and performance by each
Obligor of the Loan Documents to which such Obligor is a party, and the
consummation of the transactions contemplated thereby do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to any Obligor, the Certificate or Articles of Incorporation,
Partnership Agreement, Certificate of Formation, Limited Liability Company
Agreement or Bylaws of any Obligor or any order, judgment or decree of any court
or other agency of government binding on any Obligor, (ii) conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of any Obligor, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Obligor (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf and for the ratable benefit
of Lenders), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of any Obligor, except
for such approvals or consents which will be obtained on or before the Effective
Date and disclosed in writing to Lenders.

         C.       Governmental Consents. The execution, delivery and performance
by each Obligor of the Loan Documents to which it is party and the consummation
of the transactions

73



--------------------------------------------------------------------------------


contemplated thereby do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any federal, state
or other governmental authority or regulatory body including the FCC, except for
filings required in connection with the perfection of the security interests or
the exercise of the rights granted pursuant to the Security Documents and
filings required with the FCC in connection with the Acquisitions contemplated
by the Permitted Acquisition Documents.

         D.       Binding Obligation. Each of the Loan Documents has been duly
executed and delivered by each Obligor a party thereto and is the legally valid
and binding obligation of each such Obligor, enforceable against each such
Obligor in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

5.3       Financial Condition.

         Borrower has heretofore delivered to Lenders, at Lenders’ request, the
financial statements described in subsection 4.1G and subsection 4.5D. All such
statements (other than the Projections) were prepared in conformity with GAAP
and fairly present the financial position (on a consolidated basis) of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows (on a consolidated basis)
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments and the absence of footnotes.
Borrower and its Subsidiaries do not have any Contingent Obligation, contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto and is required to be so reflected on such financial
statements (other than the Projections) under GAAP and which in any such case is
material in relation to the business, operations, properties, assets, condition
(financial or otherwise) of Borrower and its Subsidiaries (taken as a whole).

5.4       No Material Adverse Change; No Restricted Junior Payments.

         Since December 31, 2001, no event or change has occurred that has
caused or evidences a Material Adverse Effect.

5.5       Title to Properties; Liens.

         The Credit Parties have (i) good, sufficient and legal title to (in the
case of fee interests in real property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), or (iii) good
title to (in the case of all other personal property), all of their respective
material properties and assets reflected in the financial statements referred to
in subsection 5.3 or in the most recent financial statements delivered pursuant
to subsection 6.1, in each case except for assets disposed of since the date of
such financial statements in the ordinary course of business or as otherwise
permitted under subsection 7.7. Except for Permitted Liens, all such properties
and assets are free and clear of Liens.

74



--------------------------------------------------------------------------------


5.6          Litigation; Adverse Facts.

         There are no actions, suits, proceedings, arbitrations or governmental
investigations (whether or not purportedly on behalf of any Credit Party) at law
or in equity or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, including the FCC, pending or, to the knowledge of any Credit Party,
threatened against or affecting any Credit Party or any property of any Credit
Party that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No Credit Party is (i) in violation of any
applicable laws that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or (ii) subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

5.7       Payment of Taxes.

         Except to the extent permitted by subsection 6.3, all tax returns and
reports of each Credit Party required to be filed by any of them have been
timely filed, and all material taxes, assessments, fees and other governmental
charges shown thereon to be due and owing by any such Credit Party and upon its
properties, assets, income, businesses and franchises which are due and payable
have been paid. No Credit Party knows of any proposed tax assessment against any
Credit Party or any of its Subsidiaries which is not being actively contested by
such Credit Party or Subsidiary in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

5.8       Governmental Regulation.

         No Credit Party is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Interstate Commerce Act
or the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur or repay
Indebtedness.

5.9       Securities Activities.

         A.       No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

         B.       Following application of the proceeds of each Loan, not more
than 25% of the value of the assets (either of a Credit Party alone or of a
Credit Party together with its Subsidiaries on a consolidated basis) subject to
the provisions of subsection 7.2 or 7.7 or subject to any restriction contained
in any agreement or instrument, between Borrower and any Lender or any Affiliate
of any Lender, relating to Indebtedness and within the scope of subsection 7.2,
will be Margin Stock.

75



--------------------------------------------------------------------------------


5.10          Employee Benefit Plans.

         A.       Each Credit Party and each of its ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed in all
material respects all their obligations under each Employee Benefit Plan in each
case where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

         B.       No ERISA Event has occurred or is reasonably expected to occur
which could reasonably be expected to result in a Material Adverse Effect or
Event of Default.

         C.       Except to the extent required under Section 4980B of the
Internal Revenue Code, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employees of any Credit Party or any of its ERISA Affiliates.

         D.       As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $100,000.

5.11       Certain Fees.

         As of the Effective Date, no broker’s or finder’s fee or commission
will be payable with respect to this Agreement or any of the transactions
contemplated hereby.

5.12       Environmental Protection.

         Except as set forth in Schedule 5.12 annexed hereto:

           (i)      the operations of each Credit Party (including all
operations and conditions at or in the Facilities) comply with all Environmental
Laws except where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect;


           (ii)    except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect, each Credit Party has obtained all
Governmental Authorizations under Environmental Laws necessary to its
operations, and all such Governmental Authorizations are in good standing, and
each Credit Party is in material compliance with all material terms and
conditions of such Governmental Authorizations;


           (iii)   except as could not reasonably be expected to have a Material
Adverse Effect, no Credit Party has received (a) any written notice or claim to
the effect that it is or may be liable to any Person as a result of or in
connection with any Hazardous Materials or (b) any letter or written request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state laws,
and, to the best of each Credit Party’s knowledge, none of the operations of any
Credit Party is the subject of any federal or state


76



--------------------------------------------------------------------------------


  investigation relating to or in connection with any Hazardous Materials at any
Facility or at any other location;


           (iv)    none of the operations of any Credit Party is subject to any
judicial or administrative proceeding alleging the violation of or liability
under any Environmental Laws which if adversely determined could reasonably be
expected to have a Material Adverse Effect;


           (v)      no Credit Party nor any of its Facilities or operations are
subject to any outstanding written order or agreement with any governmental
authority or private party relating to any Environmental Laws or any
Environmental Claims, that could reasonably be expected to have a Material
Adverse Effect;


           (vi)    no Credit Party, to its best knowledge, has any contingent
liability in connection with any Release of any Hazardous Materials by such
Credit Party or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect;


           (vii)   no Credit Party nor, to the best knowledge of each Credit
Party, any predecessor of such Credit Party or its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment or
Release of Hazardous Materials at any Facility, and none of any Credit Party’s
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, in each case, that could reasonably be
expected to have a Material Adverse Effect;


           (viii)  no Hazardous Materials exist on, under or about any Facility
in a manner that has a reasonable possibility of giving rise to an Environmental
Claim having a Material Adverse Effect, and no Credit Party has filed any notice
or report of a Release of any Hazardous Materials that has a reasonable
possibility of giving rise to an Environmental Claim having a Material Adverse
Effect;


           (ix)    no Credit Party and, to the best knowledge of each Credit
Party, none of its predecessors has disposed of any Hazardous Materials in a
manner that has a reasonable possibility of giving rise to an Environmental
Claim having a Material Adverse Effect; and


           (x)      no underground storage tanks or surface impoundments are on
or at any Facility which have a reasonable possibility of giving rise to an
Environmental Claim having a Material Adverse Effect.


5.13       Employee Matters.

         There is no strike or work stoppage in existence or threatened
involving any Credit Party that could reasonably be expected to have a Material
Adverse Effect.

77



--------------------------------------------------------------------------------


5.14          Solvency.

         Each Credit Party is and, upon the incurrence of any Obligations by
such Credit Party on any date on which this representation is made, will be,
Solvent.

5.15       Insurance.

         Each Credit Party maintains, with, to its knowledge, financially sound
and reputable insurers, insurance with respect to its properties and business
and the properties and business of its Subsidiaries, against loss or damage of
the kinds customarily insured against by corporations of established reputation
engaged in the same or similar business of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations.

5.16       Disclosure.

         No representation or warranty of any Obligor contained in any Loan
Document or in any other document, certificate or written statement furnished to
Lenders by or on behalf of such Obligor or its Subsidiaries for use in
connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact (known to
such Obligor, in the case of any document not furnished by it) necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by each Obligor to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.
There are no facts known to any Obligor (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

Section 6.       BORROWER’S AFFIRMATIVE COVENANTS

         Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Borrower shall perform, and shall cause each other Credit Party to perform, all
covenants in this Section 6.

6.1      Financial Statements and Other Reports.

         Borrower will maintain, and cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Borrower will deliver to Administrative Agent for distribution to
Lenders, and Administrative Agent will deliver to each Lender promptly upon
receipt:

78



--------------------------------------------------------------------------------


            (i)    Quarterly Financials: as soon as available and in any event
within 60 days after the end of each Fiscal Quarter, (a) the Form 10-Q filed by
Holdings with the Securities and Exchange Commission for such Fiscal Quarter and
(b) a consolidated cash flow statement of Borrower and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter (including combining cash flow
information for each Station) setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and certified by the chief financial officer of
Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments;


           (ii)    Year-End Financials: as soon as available and in any event
within 120 days after the end of each Fiscal Year, (a) the Form 10-K filed by
Holdings with the Securities and Exchange Commission for such Fiscal Year, (b) a
consolidated statement of cash flow of Borrower and its Subsidiaries for such
Fiscal Year (including combining cash flow information for each Station), all in
reasonable detail and certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated and (c) in the case of
such consolidated financial statements, a report thereon of KPMG Peat Marwick or
other independent certified public accountants of recognized national standing
selected by Borrower and satisfactory to Administrative Agent, which report
shall be unqualified as to scope of audit, shall express no doubts about the
ability of Borrower and its Subsidiaries to continue as a going concern, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;


           (iii)   Compliance Certificates: together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to subdivisions
(i) and (ii) above, beginning with the fiscal period ending September 30, 2002,
a Compliance Certificate demonstrating in reasonable detail compliance during
and at the end of the applicable accounting periods with the restrictions
contained in Section 7, and (a) in the case of financial information delivered
pursuant to subdivision (i) above for any Fiscal Quarter, a reconciliation of
that portion of the Consolidated Operating Cash Flow contained in such
Compliance Certificate that is attributable to such Fiscal Quarter with such
financial information so delivered, and (b) in the case of financial information
delivered pursuant to subdivision (ii) above for any Fiscal Year, a
reconciliation of the Consolidated Operating Cash Flow contained in such
Compliance Certificate with such financial information so delivered;


79



--------------------------------------------------------------------------------


            (iv)   Reconciliation Statements: (A) if, as a result of any change
in accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
subdivisions (i) and (ii) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then (a) together with the first delivery of financial statements pursuant
to subdivision (i) and (ii) above following such change, consolidated financial
statements of Borrower and its Subsidiaries for (y) the current Fiscal Year to
the effective date of such change and (z) the two full Fiscal Years immediately
preceding the Fiscal Year in which such change is made, in each case prepared on
a pro forma basis as if such change had been in effect during such periods, and
(b) together with each delivery of financial statements pursuant to subdivision
(i) and (ii) above following such change, a written statement of the chief
financial officer of Borrower setting forth the differences which would have
resulted if such financial statements had been prepared without giving effect to
such change; and (B) if the audited consolidated financial statements of
Borrower and its Subsidiaries delivered pursuant to subdivision(ii) above for
any Fiscal Year revise, restate, or otherwise demonstrate that, any information
contained in any Compliance Certificate delivered pursuant to subdivision (iii)
above for any Fiscal Quarter ending during such Fiscal Year is incorrect, a
written statement of the chief financial officer of Borrower setting forth the
changes to such Compliance Certificate which would have resulted if such
Compliance Certificate had been prepared based solely on the audited
consolidated financial statements of Borrower and its Subsidiaries for such
accounting period;


           (v)      SEC & FCC Filings and Press Releases: promptly upon their
becoming available, copies of (a) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by any Obligor with any securities exchange or with
the Securities and Exchange Commission or any governmental or private regulatory
authority, including the filing of any Form 10-K or Form 10-Q by Holdings, (b)
if requested by any Lender, copies of all material information required to be
filed by any Obligor with the FCC and (c) all material press releases and other
statements made available generally by any Obligor to the public concerning
material developments in the business of any Obligor;


           (vi)    Events of Default, etc.: promptly upon any senior officer of
any Credit Party obtaining knowledge of any condition or event that constitutes
an Event of Default or Potential Event of Default, or becoming aware that any
Lender has given any notice to any Credit Party with respect to a claimed Event
of Default or Potential Event of Default, an Officers’ Certificate specifying
the nature of such claimed Event of Default, Potential Event of Default,
default, event or condition, and what action such Credit Party has taken, is
taking and proposes to take with respect thereto;


           (vii)   Litigation or Other Proceedings: promptly upon any senior
officer of any Credit Party obtaining knowledge of (a) the institution of any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting any Credit Party
or any property of any Credit Party (collectively,


80



--------------------------------------------------------------------------------


  “Proceedings”) not previously disclosed in writing by the Credit Parties to
Lenders or (b) any material development in any Proceeding that, in any case:


            (1)      has a reasonable possibility of giving rise to a Material
Adverse Effect; or


            (2)      seeks to enjoin or otherwise prevent the consummation of,
or to recover any damages or obtain relief as a result of, the transactions
contemplated hereby;


  written notice thereof together with such other non-privileged information as
may be reasonably available to the Credit Parties to enable Lenders evaluate
such matters;


           (viii)  ERISA Events: promptly upon becoming aware of the occurrence
of any ERISA Event, a written notice specifying the nature thereof, what action
the Credit Parties or any of their ERISA Affiliates have taken, are taking or
propose to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;


           (ix)    ERISA Notices: with reasonable promptness, copies of (a) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Credit Party or any of its ERISA Affiliates with the Internal Revenue
Service with respect to each Pension Plan; (b) all notices received by any
Credit Party or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (c) such other documents or governmental reports
or filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;


           (x)      Financial Plans: as soon as practicable and in any event no
later than 30 days after the end of any Fiscal Year, a consolidated plan and
financial forecast for the next Fiscal Year (the “Financial Plan” for such
Fiscal Year), including (a) forecasted consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Year (including
combining income and cash flow information for each Station), together with an
explanation of the assumptions on which such forecasts are based and
(b) forecasted consolidated statements of income and cash flows of Borrower and
its Subsidiaries for each month of such Fiscal Year (including combining income
and cash flow information for each Station), together with an explanation of the
assumptions on which such forecasts are based;


           (xi)    Environmental Audits and Reports: to the extent received by
Borrower or any of its Subsidiaries and as soon as practicable following receipt
thereof, copies of all environmental audits and reports, whether prepared by
personnel of Borrower or any of its Subsidiaries or by independent consultants,
with respect to significant environmental matters at any Facility or which
relate to an Environmental Claim which could result in a Material Adverse
Effect; and


           (xii)   Other Information: with reasonable promptness, such other
information and data with respect to any Credit Party or any of its Affiliates
as from time to time may be reasonably requested by any Lender. Without limiting
the foregoing, in the event


81



--------------------------------------------------------------------------------


  Holdings owns an interest in any Subsidiary other than a Credit Party, or
engages in any business other than ownership of the Credit Parties and the
businesses that Holdings was engaged in as of the Closing Date (and activities
incidental thereto) then in addition to the financial information required by
subsections 6.1(i) and (ii) above, Borrower shall deliver such financial
information as any Lender may reasonably request to supplement the Form 10-Qs
and Form 10-Ks, delivered by Holdings to fairly present the information
contained therein as it pertains solely to the Credit Parties.


6.2       Corporate Existence, etc.

         Except as permitted under subsection 7.7, each Credit Party will, and
will cause each of its Subsidiaries to, at all times preserve and keep in full
force and effect its corporate existence and all of their respective rights and
franchises in each case where the failure to do so could reasonably be expected
to result in a Material Adverse Effect.

6.3       Payment of Taxes and Claims; Tax Consolidation.

         A.       Each Credit Party will, and will cause each of its
Subsidiaries to, pay all material taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that (i) such taxes and charges
not in excess of $5,000,000 in the aggregate need not be paid until ten (10)
Business Days after the date due and (ii) no such charge or claim need be paid
if being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor.

         B.       No Credit Party will file or consent to the filing of any
combined income tax return with any Person (other than the other Credit Parties
and Holdings).

6.4       Maintenance of Properties; Insurance.

         Each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of such Credit Party and its Subsidiaries and from time to time will
make or cause to be made appropriate repairs, renewals and replacements thereof
unless the applicable Credit Party determines in good faith that the maintenance
of such property is not necessary for the conduct of its business. Each Credit
Party will maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and businesses of its Subsidiaries against loss or damage of the
kinds customarily carried or maintained under similar circumstances by
corporations of established reputation engaged in similar businesses. Each such
policy of insurance shall name Administrative Agent as the loss payee and/or
additional insured thereunder, for the ratable benefit of Lenders, and shall
provide for at least 30 days prior written notice to Administrative Agent of any
material modification or cancellation of such policy.

82



--------------------------------------------------------------------------------


6.5          Inspection; Lender Meeting.

         Subject to subsection 10.19, each Credit Party shall, and shall cause
each of its Subsidiaries to, permit any authorized representatives designated by
any Lender to visit and inspect any of the properties of such Credit Party or
any of its Subsidiaries, including its and their financial and accounting
records, and to make copies and take extracts therefrom, and to discuss their
affairs, finances and accounts with its and their officers and independent
public accountants (provided that such Credit Party may, if it so chooses, be
present at or participate in any such discussion), all without material
disruption to the business of any Credit Party and upon reasonable notice and at
such reasonable times during normal business hours and as often as may be
reasonably requested. Without in any way limiting the foregoing, each Credit
Party will, upon the request of Administrative Agent or Requisite Lenders,
participate in a meeting of Administrative Agent and Lenders once during each
Fiscal Year to be held at such Credit Party’s corporate offices (or such other
location as may be agreed to by such Credit Party and Administrative Agent) at
such time as may be agreed to by such Credit Party and Administrative Agent.

6.6       Compliance with Laws, etc.

         Each Credit Party shall, and shall cause each of its Subsidiaries to,
comply with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, noncompliance with which could reasonably
be expected to cause a Material Adverse Effect.

6.7       Environmental Disclosure and Inspection.

         A.       Each Credit Party shall, and shall cause each of its
Subsidiaries to, exercise all reasonable due diligence in order to comply with
all Environmental Laws in each case where the failure to do so could reasonably
be expected to result in a Material Adverse Effect.

         B.       Each Credit Party agrees that Administrative Agent may, after
the occurrence and during the continuation of an Event of Default or Potential
Event of Default, from time to time and in its reasonable discretion, retain an
independent professional consultant to review any report relating to Hazardous
Materials prepared by or for such Credit Party and to conduct its own
investigation of any Facility currently owned, leased, operated or used by such
Credit Party or any of its Subsidiaries, and each Credit Party agrees to use its
best efforts to obtain permission for Administrative Agent’s professional
consultant to conduct its own investigation of any Facility previously owned,
leased, operated or used by such Credit Party or any of its Subsidiaries. Each
Credit Party agrees to pay all reasonable fees, costs, expenses incurred by
Administrative Agent’s professional consultant hereunder. Each Credit Party
hereby grants to Administrative Agent and its agents, employees, consultants and
contractors the right to enter into or on to the Facilities currently owned,
leased, operated or used by such Credit Party or any of its Subsidiaries to
perform such tests on such property as are reasonably necessary to conduct such
a review and/or investigation. Any such investigation of any Facility shall be
conducted, unless otherwise agreed to by such Credit Party and Administrative
Agent, upon reasonable advanced notice and during normal business hours and, to
the extent reasonably practicable, shall be conducted so as not to interfere
with the ongoing operations at any such Facility or to cause any damage or loss
to any property at such Facility. Each Credit Party and Administrative Agent

83



--------------------------------------------------------------------------------


hereby acknowledge and agree that any report of any investigation conducted at
the request of Administrative Agent pursuant to this subsection 6.7B will be
obtained and shall be used by Administrative Agent and Lenders for the purposes
of Lenders’ internal credit decisions, to monitor and police the Loans and to
protect Lenders’ security interests, if any, created by the Loan Documents.
Administrative Agent agrees to deliver a copy of any such report to such Credit
Party with the understanding that such Credit Party acknowledges and agrees that
(i) it will indemnify and hold harmless Administrative Agent and each Lender
from any costs, losses or liabilities relating to such Credit Party’s use of or
reliance on such report, (ii) neither Administrative Agent nor any Lender makes
any representation or warranty with respect to such report, and (iii) by
delivering such report to such Credit Party, neither Administrative Agent nor
any Lender is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

         C.       Each Credit Party shall, at its own expense, provide copies of
such non-privileged documents or information in such Credit Party’s possession
or obtainable at a reasonable cost as Administrative Agent may reasonably
request in relation to any matters disclosed pursuant to this subsection 6.7.

6.8       Borrower’s Remedial Action Regarding Hazardous Materials.

         Each Credit Party shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all necessary remedial action in
connection with the presence, storage, use, disposal, transportation or Release
of any Hazardous Materials on, under or about any Facility in order to comply
with all applicable Environmental Laws and Governmental Authorizations, except
when, and only to the extent that, such Credit Party’s liability for such
presence, storage, use, disposal, transportation or discharge of any Hazardous
Materials is being contested in good faith by such Credit Party or could not
have a Material Adverse Effect.

6.9       Interest Rate Protection.

         If for any two consecutive Fiscal Quarters the Consolidated Total Debt
Ratio is greater than or equal to 5.00:1.00, Borrower shall maintain one or more
Interest Rate Agreements with respect to the Loans, or, to the extent necessary,
obtain one or more such Interest Rate Agreements within 90 days after the end of
such period, in an aggregate notional principal amount at any time of not less
than an amount equal to 50% of the then outstanding principal balance of the
Loans, which Interest Rate Agreements shall have the effect of establishing a
maximum interest rate satisfactory to Administrative Agent with respect to such
notional principal amount, each such Interest Rate Agreement to be in form and
substance reasonably satisfactory to Administrative Agent and with a term of not
less than two years.

Section 7.       BORROWER’S NEGATIVE COVENANTS

         Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Borrower shall perform, and shall cause each other Credit Party to perform, all
covenants in this Section 7.

84



--------------------------------------------------------------------------------


7.1          Indebtedness.

         The Obligors shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

           (i)      The Credit Parties may become and remain liable with respect
to the Obligations and may remain liable with respect to the Indebtedness
existing as of the Closing Date as set forth in Schedule 7.1 annexed hereto (but
not any refinancing or renewal of any such Indebtedness described in
Schedule 7.1);


           (ii)    Borrower and its Subsidiaries may become and remain liable
with respect to Contingent Obligations permitted by subsection 7.4 and, upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;


           (iii)   Borrower and its Subsidiaries may become and remain liable
with respect to Indebtedness in respect of Capital Leases and/or secured
purchase money Indebtedness in a combined aggregate amount not to exceed
$3,000,000 at any time; provided that with respect to any purchase money
Indebtedness, such Indebtedness shall be secured only by the assets purchased
with the proceeds thereof (and proceeds thereof) and at least 80% of the
purchase price of such assets was provided by the proceeds of such purchase
money Indebtedness;


           (iv)    The Subsidiaries of Borrower may become and remain liable
with respect to Indebtedness to Borrower and Borrower may become and remain
liable with respect to Indebtedness to a Subsidiary of Borrower; provided that
all such intercompany Indebtedness shall be subordinated in right of payment to
the cash payment in full of the Obligations and any payment by any Subsidiary of
Borrower under the Subsidiary Guaranty shall result in a pro tanto reduction of
the amount of any intercompany Indebtedness owed by such Subsidiary to Borrower;


           (v)      Borrower and its Subsidiaries may become and remain liable
in respect of accounts payable, accrued expenses and other deferred expenses
constituting Indebtedness not in excess of $2,500,000 outstanding at any time;


           (vi)    Borrower may become and remain liable with respect to
unsecured Subordinated Indebtedness in an aggregate principal amount not to
exceed $150,000,000;


           (vii)   Borrower and its Subsidiaries may become and remain liable
with respect to other unsecured Indebtedness in an aggregate principal amount
not to exceed $5,000,000; and


           (viii)  Holdings and NewHoldco may become and remain liable with
respect to Permitted Equity Financings.


85



--------------------------------------------------------------------------------


7.2          Liens and Related Matters.

         A.       Prohibition on Liens. The Credit Parties shall not, and shall
not permit any of their respective Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of any Credit Party or any of its Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the Uniform Commercial Code of any State or under
any similar recording or notice statute, except for the following:

           (i)      Permitted Encumbrances;


           (ii)    Liens granted pursuant to the Security Documents;


           (iii)   purchase money Liens securing purchase money Indebtedness
permitted pursuant to subsection 7.1(iii); provided that (a) the purchase of the
asset subject to such Lien is permitted under the terms of subsection 7.7 and
(b) such Liens encumber only the asset so purchased (and proceeds thereof); and


           (iv)    Liens securing Capital Leases permitted under
subsections 7.1(iii) and 7.8.


         B.       Equitable Lien in Favor of Lenders. If any Credit Party or any
of its Subsidiaries shall create or assume any Lien upon any of its properties
or assets, whether now owned or hereafter acquired, other than Permitted Liens,
it shall make or cause to be made effective provision whereby the Obligations
will be secured by such Lien equally and ratably with any and all other
Indebtedness secured thereby as long as any such Indebtedness shall be so
secured; provided that, notwithstanding the foregoing, this covenant shall not
be construed as a consent by Requisite Lenders to the creation or assumption of
any Lien other than a Permitted Lien.

         C.       No Further Negative Pledges. Except with respect to specific
property encumbered to secure payment of particular Indebtedness not prohibited
by this Agreement or to be sold pursuant to an executed agreement with respect
to an Asset Sale, neither any Credit Party nor any of its Subsidiaries shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired other
than leases or licenses of specified property which prohibit Liens on such
property.

         D.       No Restrictions on Subsidiary Distributions to Credit Parties
or Other Subsidiaries. Except as provided herein, the Credit Parties will not,
and will not permit any of their respective Subsidiaries to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any such Subsidiary to (i) pay
dividends or make any other distributions on any of such Subsidiary’s capital
stock owned by such Credit Party or any other Subsidiary of such Credit Party,
(ii) repay or prepay any Indebtedness owed by such Subsidiary to such Credit
Party or any other Subsidiary of such Credit Party, (iii) make loans or advances
to such Credit Party or any other Subsidiary of such

86



--------------------------------------------------------------------------------


Credit Party, or (iv) transfer any of its property or assets to such Credit
Party or any other Subsidiary of such Credit Party.

7.3       Investments; Joint Ventures.

         The Credit Parties shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including any Joint Venture, except:

           (i)      The Credit Parties and their respective Subsidiaries may
make and own Investments in Cash and Cash Equivalents;


           (ii)    The Credit Parties and their respective Subsidiaries may
continue to own the Investments owned by them as of the Effective Date in any of
their respective Subsidiaries;


           (iii)   The Credit Parties and their respective Subsidiaries may make
intercompany loans to the extent permitted under subsection 7.1(iv);


           (iv)    The Credit Parties and their respective Subsidiaries may make
Consolidated Capital Expenditures permitted by subsection 7.8;


           (v)      The Credit Parties and their respective Subsidiaries may
make Investments consisting of surety bonds, escrow arrangements, security
deposits and like transactions incurred either (a) in the ordinary course of
business or (b) in connection with a Permitted Acquisition;


           (vi)    Investments in newly formed Subsidiaries; provided that such
Subsidiaries become parties to the Subsidiary Guaranty and the other Loan
Documents to the same extent as the other Subsidiaries of Borrower;


           (vii)   Investments existing as of the Closing Date as set forth in
Schedule 7.3;


           (viii)  So long as no Event of Default or Potential Event of Default
shall have occurred and be continuing, or would result therefrom, Borrower and
its Subsidiaries may make other Investments; provided that (a) any Cash
consideration paid or advanced to make any such Investment, together with all
Cash consideration paid or advanced to make all such Investments made pursuant
to this clause (viii), shall not exceed $10,000,000 in the aggregate, and
(b) the value of any non-Cash consideration paid or advanced to make any such
Investment, together with the value of all non-Cash consideration paid or
advanced to make all such Investments described under this clause (viii), shall
not exceed $30,000,000 in the aggregate (it being understood that the value of
any such non-Cash consideration shall be determined in good faith by Borrower at
the time such consideration is paid or advanced to make the applicable
Investment);


           (ix)    Investments in Joint Ventures with other radio operators in
broadcast tower operations in an aggregate amount not to exceed $5,000,000; and


87



--------------------------------------------------------------------------------


            (x)    Investments with respect to transactions permitted pursuant
to subsection 7.7.


7.4       Contingent Obligations.

         The Credit Parties shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, create or become or remain
liable with respect to any Contingent Obligation, except:

           (i)      The Credit Parties and their respective Subsidiaries may
become and remain liable with respect to Contingent Obligations incurred
pursuant to the Loan Documents;


           (ii)    Borrower may become and remain liable with respect to
Contingent Obligations under Interest Rate Agreements required under
subsection 6.9;


           (iii)   Contingent Obligations with respect to transactions permitted
pursuant to subsection 7.3 (viii) or subsection 7.7;


           (iv)    Borrower and its Subsidiaries may become and remain liable
with respect to performance bonds or deposits or other surety arrangements
supporting insurance obligations or other commitments or undertakings arising in
the ordinary course of business consistent with past practice;


           (v)      Contingent Obligations existing as of the Closing Date as
set forth in Schedule 7.4 annexed hereto; and


           (vi)    Contingent Obligations consisting of any Credit Party (other
than a License Subsidiary) guaranteeing (or otherwise supporting) the
obligations of another Credit Party which are permitted hereunder.


7.5       Restricted Junior Payments.

         The Credit Parties shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Junior Payment; provided that (i) Borrower
may make distributions to Holdings or NewHoldco for tax obligations incurred by
Holdings or NewHoldco as a result of the capital structure of Holdings,
NewHoldco and the Credit Parties or the operations or business of the Borrower
and its Subsidiaries including the pass-through of income to Holdings or
NewHoldco from the Credit Parties or as a result of the disposition by Holdings
or NewHoldco of any interest in a Credit Party (including capital gains taxes);
(ii) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom: (a) Borrower may make Cash advances
(any such advance by Borrower or direct payment by Borrower or any of its
Subsidiaries in lieu of making such advance, being a “Holdings Advance”) to
Holdings or NewHoldco in an amount sufficient to enable Holdings to pay
reasonable and customary fees, costs and expenses incurred by Holdings (and not
payable to Affiliates of Holdings) in connection with the public issuance of
Securities of Holdings (provided that each such Holdings Advance is evidenced by
a promissory note (which may consist of one master note that covers all

88



--------------------------------------------------------------------------------


Holding Advances from time to time) payable on demand by Borrower) and (b) on or
after the applicable Permitted Dividend Date, Borrower may pay dividends to
Holdings or NewHoldco to permit Holdings or NewHoldco to pay interest, dividends
or other coupon in respect of Permitted Equity Financings in an aggregate amount
not to exceed the corresponding amount of interest, dividends or other coupon
then due and payable in accordance with the terms (without giving effect to any
default, optional condition or other contingency) of such Permitted Equity
Financings.

7.6       Financial Covenants.

         A.       Minimum Interest Coverage Ratio. Borrower shall not permit the
ratio of (i) Consolidated Operating Cash Flow to (ii) Consolidated Cash Interest
Expense for any four consecutive Fiscal Quarter period ending as of the last day
of any Fiscal Quarter of Borrower set forth below to be less than the
correlative ratio indicated:

Periods Minimum Interest
Coverage Ratio

--------------------------------------------------------------------------------

Fiscal Quarter ending on September 30, 2002     1.75:1.00   Each Fiscal Quarter
thereafter     2.00:1.00  


         B.       Minimum Fixed Charge Coverage Ratio. Borrower shall not permit
the ratio of (i) Consolidated Operating Cash Flow to (ii) Consolidated Fixed
Charges for any four consecutive Fiscal Quarter period ending as of the last day
of any Fiscal Quarter of Borrower to be less than 1.10:1.00.

         C.       Maximum Consolidated Total Debt Ratio. Borrower shall not
permit the ratio of (i) Consolidated Total Debt as of the last day of any Fiscal
Quarter to (ii) Consolidated Operating Cash Flow for the four consecutive Fiscal
Quarter period ending as of the last day of such Fiscal Quarter during any of
the periods set forth below to exceed the correlative ratio indicated:

Periods Maximum Consolidated
Total Debt Ratio

--------------------------------------------------------------------------------

Effective Date – December 31, 2002     6.75:1.00   January 1, 2003 – March 31,
2003     6.50:1.00   April 1, 2003 – June 30, 2003     6.25:1.00   July 1, 2003
– December 31, 2003     6.00:1.00   January 1, 2004 – June 30, 2004    
5.75:1.00   July 1, 2004 – December 31, 2004     5.25:1.00   January 1, 2005 –
December 31, 2005     4.50:1.00   January 1, 2006 and thereafter     4.00:1.00  


89



--------------------------------------------------------------------------------


7.7          Restriction on Fundamental Changes; Asset Sales and Acquisitions.

         The Credit Parties shall not, and shall not permit any of their
respective Subsidiaries to, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, sub-lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of their business, property or fixed assets, whether now owned or hereafter
acquired (other than sales and other dispositions, including the sale, transfer,
replacement or other disposition of equipment and inventory, in each case, in
the ordinary course of business), or acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person or enter into any LMA except:

           (i)      (a) Borrower and any Subsidiary of Borrower may be merged or
consolidated with or into, or may convey, lease or otherwise dispose of assets
to Borrower (provided that Borrower shall be the continuing or surviving entity)
or with or into or to any one or more Subsidiaries of Borrower and, (b) any
Subsidiary of Borrower may liquidate or dissolve as long as in connection
therewith all of its assets are transferred to Borrower or any Subsidiary of
Borrower; provided that a License Sub may only be merged with or liquidated or
dissolved into, another License Sub; provided further, that none of the
foregoing transactions shall result in any diminution in ownership by Borrower
(on a consolidated basis) of any of the assets affected thereby;


           (ii)    Borrower and its Subsidiaries may dispose of obsolete, worn
out or surplus property in the ordinary course of business;


           (iii)   Borrower and its Subsidiaries may sell or otherwise dispose
of assets in transactions that do not constitute Asset Sales;


           (iv)    So long as no Event of Default or Potential Event of Default
shall have occurred and be continuing, or would result therefrom, Borrower and
its Subsidiaries may consummate acquisitions of radio broadcasting stations in
the United States (each, a “Permitted Acquisition”) and may enter into LMA’s for
radio broadcasting stations in the United States upon satisfaction of the
following conditions (as applicable):


            (a)      in the case of a Permitted Acquisition:


            (1)      each of the conditions set forth in subsection 4.2 shall
have been satisfied to the extent applicable; and


            (2)      prior to any such Permitted Acquisition, Borrower shall
have demonstrated, to Administrative Agent’s reasonable satisfaction, pro forma
compliance with each of the covenants set forth in subsection 7.6 after giving
effect to such Permitted Acquisition and throughout the remaining term of this
Agreement and shall provide projections to Administrative Agent evidencing such
compliance, all of the foregoing to be reasonably satisfactory in form and
substance to Administrative Agent; provided, however, that if on the date of
such Permitted Acquisition the aggregate fair market value of all the Acquired
Stations in such Permitted


90



--------------------------------------------------------------------------------


  Acquisition is less than $20,000,000, Borrower shall only be required to
deliver an Officers’ Certificate of Borrower providing a representation and
warranty that Borrower’s commercially reasonable projections demonstrate that
Borrower shall be in pro forma compliance with each of the covenants set forth
in subsection 7.6 after giving effect to such Permitted Acquisition and
throughout the term of this Agreement.


            (b)      in the case of an LMA:


            (1)      if such LMA is not of a station subject to a pending
Permitted Acquisition, such LMA together with any other LMA’s of stations not
subject to pending Permitted Acquisitions in effect at such time shall not
contribute (or be projected to contribute) more than 10% of Consolidated
Operating Cash Flow for any four consecutive Fiscal Quarter Period; and


            (2)      Borrower shall have delivered to Administrative Agent an
Officer’s Certificate dated as of the date Borrower or its Subsidiaries enter
into such LMA and calculated to give effect to any related transactions,
demonstrating compliance with the conditions set forth in this subsection
7.7(iv) and the covenants set forth in this Agreement after giving effect to
such LMA;


           (v)      Borrower and its Subsidiaries may make Asset Sales of assets
having an aggregate, cumulative fair market value not to exceed $10,000,000
since the Effective Date; provided that (a) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof and
(b) the sole consideration received shall be Cash or Cash and Permitted Sale
Notes;


           (vi)    Borrower and its Subsidiaries may make other Asset Sales;
provided that either (I) each of the following conditions is satisfied: (a) the
assets subject to such Asset Sales, in the aggregate together with all other
assets sold pursuant to Asset Sales of the Borrower and its Subsidiaries since
the Effective Date did NOT generate more than 10% of Consolidated Operating Cash
Flow taken as a single accounting period (calculated on a cumulative basis since
the Closing Date), (b) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof and (c) the sole
consideration received shall be Cash or Cash and Permitted Sale Notes OR (II)
Requisite Lenders approve of such Asset Sale;


           (vii)   Borrower and its Subsidiaries may acquire by purchase or
otherwise all or substantially all the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business of any Person to the extent such acquisition constitutes an
Investment otherwise permitted under subsection 7.3(ix); and


           (viii)  As long as no Event of Default or Potential Event of Default
has occurred and is continuing, the Credit Parties may sell or otherwise
transfer Tower Sites to BFT;


91



--------------------------------------------------------------------------------


  provided that (a) the consideration for such sale or transfer shall consist of
a promissory note or notes in an aggregate principal amount of not less than the
greater of (x) the fair market value of such Tower Sites or (y) the depreciated
acquisition costs to the applicable Credit Party for such Tower Site, which
shall have a final maturity of not more than 20 years from the date of issuance
thereof, shall provide for monthly cash interest at a per annum rate of not less
than 6.0%, and shall provide for monthly repayments of principal such that the
amount of each monthly installment of principal and interest through and
including the last such installment shall be equal to each other such
installment; (b) those Credit Parties which are transferors of such Tower Sites
shall, substantially concurrently with such sale or transfer, enter into lease
contracts with BFT for such Tower Sites, which contracts shall be in form and
substance reasonably satisfactory to Administrative Agent; (c) in any event, in
any month following such transfer the aggregate of all lease payments for such
Tower Sites made in such month by such Credit Party shall not exceed the amount
of the installment of principal and interest paid during such month in cash to
such Credit Party pursuant to the promissory note or notes referred to in the
preceding clause (a); and (d) such Tower Sites and the leases in respect thereof
shall be subject to the terms and conditions of the BFT Consent Letter (all of
the foregoing transfers and related transactions being a “Permitted Tower
Transfer”).


7.8       Sales and Lease-Backs.

         The Credit Parties shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease, of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, (i) which Credit Parties or any
of their respective Subsidiaries has sold or transferred or is to sell or
transfer to any other Person (other than the Credit Parties or any of their
respective Subsidiaries) other than the Transferred Tower Sites or (ii) which
Credit Parties or any of the respective Subsidiaries intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by the Credit Parties or any of their respective
Subsidiaries to any Person (other than the Credit Parties or any of their
respective Subsidiaries) in connection with such lease; provided that the
foregoing restrictions shall not apply to Permitted Tower Transfers.

7.9       Sale or Discount of Receivables.

         The Credit Parties shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, sell with recourse, or
discount or otherwise sell for less than the face value thereof, any of their
notes or accounts receivable other than (i) in the ordinary course of business
and (ii) the settlement, compromise or discounting of any notes or accounts in
connection with the collection thereof (or the classification thereof as
uncollectible) in a manner consistent with customary accounting practice.

7.10       Transactions with Shareholders and Affiliates.

         The Credit Parties shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any holder of 10% or

92



--------------------------------------------------------------------------------


more of any class of equity Securities of any Credit Party or with any
Affiliates of any Credit Party or of any such holder, on terms that are less
favorable to such Credit Party or such Subsidiary, as the case may be, than
those that might be obtained at the time from Persons who are not such a holder
or Affiliate; provided that the foregoing restrictions shall not apply to
(i) any transactions between or among the Borrower and any of its wholly owned
Subsidiaries or between or among any such Subsidiary and any of its wholly owned
Subsidiaries, (ii) Permitted Tower Transfers and (iii) reasonable and customary
fees paid to members of the Board of Directors of the Credit Parties and their
respective Subsidiaries.

7.11       Conduct of Business.

         From and after the Closing Date, no Credit Party will engage in any
business other than (i) the business engaged in by any Credit Party on the
Closing Date, and similar or related businesses and reasonable extensions
thereof, and (ii) such other lines of business as may be consented to by
Administrative Agent and Requisite Lenders; provided that, notwithstanding
anything to the contrary in this Agreement, no License Sub shall engage in any
business or incur any liabilities other than the ownership of its respective FCC
Licenses and the execution, delivery and performance of the Loan Documents to
which it is a party and activities incidental to the foregoing. Anything to the
contrary in this subsection 7.11 notwithstanding, Borrower and its Subsidiaries
may engage, pursuant to Investments permitted under subsection 7.3(ix), in the
business conducted by the businesses or Persons acquired through such
Investments.

7.12       Amendments or Waivers of Subordinated Debt Documents and Charter
Documents.

         A.       Amendments of Subordinated Debt Documents. No Credit Party
shall amend or otherwise change the terms of any Subordinated Debt Documents, or
make any payment consistent with an amendment thereof or change thereto, if the
effect of such amendment or change is to increase the interest rate on any
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate or make less restrictive or less burdensome any such event of default
or increase any grace period related thereto), change the redemption, prepayment
or defeasance provisions thereof in such a manner that makes such provisions
more burdensome or restrictive on any Credit Party, change the subordination
provisions thereof (or of any guaranty thereof), or change any collateral
therefor (other than to release such collateral), or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of any Subordinated Indebtedness (or a trustee
or other representative on their behalf) which would be adverse to any Credit
Party, Administrative Agent or Lenders, without the prior written consent of
Requisite Lenders.

         B.       Amendments of Permitted Equity Financing Documents. No Obligor
shall amend or otherwise change the terms of any Permitted Equity Financing
Documents, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on any Permitted Equity Financing, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect thereto (other than to

93



--------------------------------------------------------------------------------


eliminate or make less restrictive or less burdensome any such event of default
or increase any grace period related thereto), change the redemption, prepayment
or defeasance provisions thereof in such a manner that makes such provisions
more burdensome or restrictive on any Credit Party, change the subordination
provisions thereof (or of any guaranty thereof), or change any collateral
therefor (other than to release such collateral), or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of any Permitted Equity Financing (or a trustee
or other representative on their behalf) which would be adverse to any Credit
Party, Administrative Agent or Lenders, without the prior written consent of
Administrative Agent. Without limiting the foregoing, no Obligor shall amend or
otherwise change the terms of any Permitted Equity Financing Documents if the
effect of such amendment or change is to change (to an earlier date) the
maturity date of the unsecured subordinated Indebtedness and/or preferred equity
issued pursuant to such Permitted Equity Financing to a date that is prior to
the scheduled maturity date of any Term A Loan, any Term B Loan or any Revolving
Loan without the consent of Requisite Class Lenders of each Class whose Loans or
Commitments would remain outstanding after such earlier date.

         C.       Charter Documents. Neither NewHoldco nor any Credit Party will
agree to any material amendment to, or waive any of its material rights under,
its certificates or articles of incorporation, bylaws or other documents
relating to its capital stock (other than amendments or waivers which
individually, or together with all other amendments, waivers or changes made,
would not be adverse to, Administrative Agent or Lenders) without, in each case,
obtaining the written consent of Administrative Agent or Requisite Lenders to
such amendment or waiver.

7.13       Fiscal Year.

         No Credit Party shall change its fiscal year-end from December 31
without the consent of Requisite Lenders.

Section 8.       EVENTS OF DEFAULT

         If any of the following conditions or events (“Events of Default”)
shall occur:

8.1       Failure to Make Payments When Due.

         Failure by Borrower to pay any installment of principal of or interest
on any Loan when due, whether at stated maturity, by acceleration, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; failure by Borrower
to pay when due any amount payable to an Issuing Lender in reimbursement of any
drawing under a Letter of Credit within three Business Days after the date due;
or failure by Borrower to pay any fee or any other amount due under this
Agreement within five Business Days after the date due; or

8.2       Default in Other Agreements.

         (i) Failure of any Credit Party to pay when due (including any
applicable grace period) (a) any principal of or interest on any Indebtedness
(other than Indebtedness referred to in subsection 8.1) in an individual
principal amount of $5,000,000 or more or any items of Indebtedness with an
aggregate principal amount of $5,000,000 or more or (b) any Contingent

94



--------------------------------------------------------------------------------


Obligation in an individual principal amount of $5,000,000 or more or any
Contingent Obligations with an aggregate principal amount of $5,000,000 or more,
in each case beyond the end of any grace period provided therefor; or
(ii) breach or default by Borrower or any of its Subsidiaries with respect to
any other material term of (a) any evidence of any Indebtedness in an individual
principal amount of $5,000,000 or more or any items of Indebtedness with an
aggregate principal amount of $5,000,000 or more or any Contingent Obligation in
an individual principal amount of $5,000,000 or more or any Contingent
Obligations with an aggregate principal amount of $5,000,000 or more or (b) any
loan agreement, mortgage, indenture or other agreement relating to such other
Indebtedness or Contingent Obligation(s), if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness or
Contingent Obligation(s) (or a trustee on behalf of such holder or holders) to
cause, or such Indebtedness or Contingent Obligation(s) to become or be declared
due and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise); or

8.3       Breach of Certain Covenants.

         Failure of any Credit Party to perform or comply with any term or
condition contained in subsection 2.5, 6.2 or Section 7 of this Agreement; or

8.4       Breach of Warranty.

         Any representation, warranty, certification or other statement made by
any Obligor or any of its Subsidiaries in any Loan Document or in any statement
or certificate at any time given by such Obligor or any of its respective
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect on the date as of which made;
or

8.5       Other Defaults Under Loan Documents.

         Any Obligor shall default in the performance of or compliance with any
term contained in this Agreement or any of the other Loan Documents, other than
any such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an officer of Borrower shall have obtained knowledge of such default or
(ii) receipt by Borrower of notice from Administrative Agent or Requisite
Lenders of such default; or

8.6       Involuntary Bankruptcy; Appointment of Receiver, etc.

         (i) A court having jurisdiction in the premises shall enter a decree or
order for relief in respect of any Obligor in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Obligor under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Obligor, or over all or a substantial part of their property, shall have

95



--------------------------------------------------------------------------------


been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of such Obligor for all or a
substantial part of their property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of such Obligor, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or

8.7       Voluntary Bankruptcy; Appointment of Receiver, etc.

         (i) Any Obligor shall have an order for relief entered with respect to
it or commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Obligor shall make any assignment for the benefit of creditors; or (ii) any
Obligor shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Board of Directors
of any Obligor (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or

8.8       Judgments and Attachments.

         Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $5,000,000 or
(ii) in the aggregate at any time an amount in excess of $5,000,000 (in either
case not adequately covered by insurance) shall be entered or filed against
Borrower or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or

8.9       Dissolution.

         Any order, judgment or decree shall be entered against any Obligor
decreeing the dissolution or split up of such Obligor or such Subsidiary and
such order shall remain undischarged or unstayed for a period in excess of 30
days; or

8.10       Employee Benefit Plans.

         There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower or any of its respective ERISA Affiliates in excess of $5,000,000
during the term of this Agreement; or there shall exist an amount of unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA), individually
or in the aggregate for all Pension Plans (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities), which exceeds $5,000,000; or

8.11       Failure of Security, Guaranty or Subordination.

         (i) The BFT Consent Letter, Subsidiary Guaranty or any Security
Document shall, at any time, cease to be in full force and effect (other than by
reason of a release of any Obligor or

96



--------------------------------------------------------------------------------


Collateral in accordance with the terms thereof or the satisfaction in full of
all Obligations) or shall be declared null and void, or the validity or
enforceability thereof shall be contested by any Obligor, or the Administrative
Agent shall not have or cease to have a valid and perfected First Priority
security interest in any material portion of the Collateral (subject to
Permitted Liens) to the extent contemplated by the Security Documents, or (ii)
any agreement evidencing or governing the subordination of the Subordinated
Indebtedness of $5,000,000 or more in the aggregate shall fail to remain in full
force or effect or any Credit Party shall breach the subordination provisions of
the Subordinated Indebtedness; or

8.12       FCC Licenses.

         Any FCC License (other than auxiliary service licenses) relating to a
Station that has accounted for (or has been projected to account for, in case of
any newly acquired Stations) 10% or more of Consolidated Operating Cash Flow as
of the most recently concluded (or projected, as the case maybe) four
consecutive Fiscal Quarter period shall be canceled, terminated, modified in any
material adverse respect, renewed on terms that materially and adversely affect
the economic or commercial value thereof, or finally denied renewal for any
reason; or

8.13       Business Interruption.

         Borrower shall permit any of its on-the-air broadcasting operations to
be, or any Station which contributes or Stations which in the aggregate
contribute more than 10% of the Consolidated Operating Cash Flow of the Borrower
shall permit any of its on-the-air broadcasting operations to be, interrupted
for more than (i) any 5 calendar days in any month or (ii) 72 consecutive hours;
or

8.14       Change of Control.

         There shall occur any Change of Control;

         THEN (i) upon the occurrence of any Event of Default described in
subsection 8.6 or 8.7, each of (a) the unpaid principal amount of and accrued
interest on the Loans and (b) an amount equal to the maximum amount that may at
any time be drawn under all Letters of Credit then outstanding (whether or not
any beneficiary under any such Letter of Credit shall have presented, or shall
be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letter of Credit) (such amount to be
held by Collateral Administrative Agent pursuant to cash collateral agreements
in form and substance satisfactory to Administrative Agent), and (c) all other
Obligations shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by Borrower, and the obligation of each Lender to make
any Loan, the obligation of Administrative Agent to issue any Letter of Credit
and the right of any Lender to issue any Letter of Credit hereunder shall
thereupon terminate, and (ii) upon the occurrence and during the continuation of
any other Event of Default, Administrative Agent shall, upon the written request
or with the written consent of Requisite Lenders, by written notice to Borrower,
declare all or any portion of the amounts described in clauses (a) through (c)
above to be, and the same shall forthwith become, immediately due and payable,
and the obligation of each Lender to make any Loan, the obligation of
Administrative Agent to issue any Letter of Credit and the right

97



--------------------------------------------------------------------------------


of any Lender to issue any Letter of Credit hereunder shall thereupon terminate;
provided that the foregoing shall not affect in any way the obligations of
Revolving Lenders under subsection 3.3C(i).

         Any amounts described in clause (b) above, when received by
Administrative Agent, shall be held by Administrative Agent pursuant to the
terms of the cash collateral agreements described in clause (b) above and shall
be applied as therein provided.

         Notwithstanding anything contained in the second preceding paragraph,
if at any time within 60 days after an acceleration of the Loans pursuant to
such paragraph Borrower shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then Requisite Lenders, by written notice to Borrower, may
at their option rescind and annul such acceleration and its consequences
(including the return to the applicable Credit Party of any unapplied cash
collateral in accordance with the Security Documents); but such action shall not
affect any subsequent Event of Default or Potential Event of Default or impair
any right consequent thereon. The provisions of this paragraph are intended
merely to bind Lenders to a decision which may be made at the election of
Requisite Lenders and are not intended to benefit Borrower and do not grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.

Section 9.       AGENT

9.1       Appointment.

         A.       Bank of Montreal is hereby appointed Administrative Agent
hereunder and under the other Loan Documents, Fleet National Bank is hereby
appointed Syndication Agent hereunder, Bank of America, N.A. and The Bank of New
York are hereby appointed Documentation Agents hereunder and The Bank of New
York is hereby appointed Managing Agent hereunder and each Lender hereby
authorizes each Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Each Agent agrees to act upon the
express conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and neither any Obligor nor any of its Subsidiaries shall
have any rights as a third party beneficiary of any of the provisions thereof
(other than with respect to the right to consent to a substitute Administrative
Agent pursuant to subsection 9.5). In performing its functions and duties under
this Agreement, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Obligor or any of its
Subsidiaries.

98



--------------------------------------------------------------------------------


9.2          Powers; General Immunity.

         A.       Duties Specified. Each Lender irrevocably authorizes Agents to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to Agentsby the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto. An Agent
shall have only those duties and responsibilities that are expressly specified
in this Agreement and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason of this Agreement or any of the other
Loan Documents, a fiduciary relationship in respect of any Lender; and nothing
in this Agreement or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect of this Agreement or any of the other Loan Documents except as
expressly set forth herein or therein. Anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, the titles of Syndication Agent,
Documentation Agent and Managing Agent are awarded hereunder for deal credit
purposes only and no such Agent shall have any duties or obligations hereunder
or under any of the other Loan Documents other than its duties and obligations
as a Lender hereunder or thereunder.

         B.       No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by such Agent to Lenders or by or on
behalf of any Obligor to such Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Obligor or any other Person liable for the
payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or the use of the Letters of Credit or
as to the existence or possible existence of any Event of Default or Potential
Event of Default. Anything contained in this Agreement to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the components amounts thereof.

         C.       Exculpatory Provisions. No Agent or any of its officers,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by such Agent under or in connection with any of the Loan Documents
except to the extent caused by their own gross negligence or willful misconduct.
If an Agent shall request instructions from Lenders with respect to any act or
action (including the failure to take an action) in connection with this
Agreement or any of the other Loan Documents, such Agent shall be entitled to
refrain from such act or taking such action unless and until such Agent shall
have received instructions from Requisite Lenders. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and

99



--------------------------------------------------------------------------------


judgments of attorneys (who may be attorneys for the Obligors and their
respective Subsidiaries), accountants, experts and other professional advisors
selected by it; and (ii) no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or (where so instructed)
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Requisite Lenders. Each Agent shall be
entitled to refrain from exercising any power, discretion or authority vested in
it under this Agreement or any of the other Loan Documents unless and until it
has obtained the instructions of Requisite Lenders.

         D.       Agents Entitled to Act as Lenders. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, an Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, an Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” or “Lenders” or any
similar term shall, unless the context clearly otherwise indicates, include such
Agent in its individual capacity. Each Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with any Obligor or any of its Affiliates
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Obligor for services in connection with this
Agreement and otherwise without having to account for the same to Lenders.

9.3       Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

         Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Obligors
and their respective Subsidiaries in connection with the making of the Loans and
the issuance of Letters of Credit hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Obligors and
their respective Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

9.4       Right to Indemnity.

         Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify each Agent, to the extent that such Agent shall not have been
reimbursed by Borrower or another Obligor, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as an Agent in any way relating to or
arising out of this Agreement or the other Loan Documents; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence, willful misconduct or breach of

100



--------------------------------------------------------------------------------


contract arising under this Agreement or the other Loan Documents. If any
indemnity furnished to an Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.

9.5       Successor Agents.

         Any Agent may resign at any time by giving 30 days’ prior written
notice thereof to Lenders, Administrative Agent and Borrower, and Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Borrower and Administrative Agent
and signed by Requisite Lenders. Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to, and with the prior written consent of, Borrower (which consent of Borrower
shall not be unreasonably withheld or delayed and which consent, in any case,
shall not be required at any time that an Event of Default has occurred and is
continuing), to appoint a successor Agent. Upon the acceptance of any
appointment as an Agent hereunder by a successor Agent, that successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent and the retiring or
removed Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring or removed Agent’s resignation or removal
hereunder as an Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.

9.6       Security Documents, Etc.

         A.       Security Documents. Each Lender hereby further authorizes
Administrative Agent to enter into the Security Documents as secured party, and
to accept the Subsidiary Guaranty, in each case on behalf of and for the benefit
of Lenders and agrees to be bound by the terms of the Security Documents and the
Subsidiary Guaranty; provided that Administrative Agent shall not enter into or
consent to any amendment, modification, termination or waiver of any provision
contained in the Security Documents or the Subsidiary Guaranty without the prior
consent of Requisite Lenders (or such greater number of Lenders as might be
required under Section 10.6); provided further, that anything in this Agreement
or the other Loan Documents to the contrary notwithstanding:

           (i)      Administrative Agent is authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action with respect to any Collateral or the Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and Liens upon the Collateral granted pursuant to the Security
Documents.


           (ii)    The Lenders irrevocably authorize Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by
Administrative Agent upon any Collateral (a) upon termination of the Commitments
and payment in full of the Loans and all other Obligations payable under this
Agreement and under any other Loan Document; (b) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
permitted hereunder or under the Security Documents; (c) constituting


101



--------------------------------------------------------------------------------


  property in which any Obligor owned no interest at the time the Lien was
granted or at any time thereafter; (d) constituting property leased to any
Credit Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by such Credit Party to be, renewed or extended; (e) consisting
of an instrument evidencing Indebtedness if the Indebtedness evidenced thereby
has been paid in full; or (f) if otherwise approved, authorized or ratified in
writing by Requisite Lenders, subject to subsection 10.6. Upon request by
Administrative Agent at any time, Lenders will confirm in writing Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this subsection 9.6.


         B.       Lender Action. Anything contained in any of the Loan Documents
to the contrary notwithstanding, each Lender agrees that no Lender shall have
any right individually to realize upon any of the Collateral under the Security
Documents (including through the exercise of a right of set-off against call
deposits of such Lender in which any funds on deposit in the Security Documents
may from time to time be invested, unless requested by Administrative Agent or
Requisite Lenders) or enforce any remedy or make any demand pursuant to the
Subsidiary Guaranty, it being understood and agreed that all rights and remedies
under the Security Documents and the Subsidiary Guaranty may be exercised solely
by Administrative Agent for the benefit of Lenders in accordance with the terms
thereof.

9.7       Appointment of Separate Administrative Agent.

         At any time or times deemed necessary or advisable by Administrative
Agent or Requisite Lenders, upon and during the continuance of an Event of
Default, including for purposes of complying with Section 310(b) of the
Communications Act and for purposes of enforcing any right or remedy hereunder,
Administrative Agent or Requisite Lenders may appoint one or more Persons to act
as a separate agent or co-agent to the full extent permitted by law and in
accordance with such instructions and directions as Administrative Agent or
Requisite Lenders, as the case may be, may specify. All provisions of this
Agreement which are for the benefit of the Administrative Agent shall extend to
and apply to each separate agent or co-agent appointed pursuant to the foregoing
provisions. The powers of any separate agent or co-agent shall not exceed those
of the Administrative Agent hereunder.

Section 10.       MISCELLANEOUS

10.1       Assignments and Participations in Loans and Letters of Credit.

         A.       General. Each Lender shall have the right at any time to
(i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Person in, all or any part of its Commitments or any Loan
or Loans made by it or its Letters of Credit or participations therein or any
other interest herein or in any other Obligations owed to it; provided that no
such sale, assignment, transfer or participation shall, without the consent of
Borrower, require Borrower to file a registration statement with the Securities
and Exchange Commission or apply to qualify such sale, assignment, transfer or
participation under the securities laws of any state; and provided, further that
no such sale, assignment, transfer or participation of any Letter of Credit or
any participation therein may be made separately from a sale, assignment,
transfer or

102



--------------------------------------------------------------------------------


participation of a corresponding interest in the Revolving Loan Commitment and
the Revolving Loans of the Lender effecting such sale, assignment, transfer or
participation. Except as otherwise provided in this subsection 10.1, no Lender
shall, as between Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment or transfer of, or any
granting of participations in, all or any part of its Commitments or the Loans,
the Letters of Credit or participations therein, or other Obligations owed to
such Lender.

         B.       Assignments.

           (i)      Amounts and Terms of Assignments. Each Commitment, Loan,
Letter of Credit or participation therein, or other Obligation may (a) be
assigned in any amount to another Lender, or to an Affiliate of the assigning
Lender or another Lender, with the giving of notice to Borrower and
Administrative Agent or (b) be assigned in an aggregate amount of not less than
(x) with respect to Term A Loans and Revolving Loans, $5,000,000, and (y) with
respect to Term B Loans, $1,000,000 (or such lesser amount as shall constitute
the aggregate amount of the Commitments, Loans, Letters of Credit and
participation therein, and other Obligations of the assigning Lender) to any
other Eligible Assignee with the giving of notice to Borrower and Administrative
Agent and with the consent of Borrower and Administrative Agent (which consent
of Borrower and Administrative Agent shall not be unreasonably withheld and
which consent, in the case of Borrower, shall not be required at any time that
an Event of Default has occurred and is continuing); provided that as long as no
Event of Default has occurred and is continuing, after giving effect to any such
assignment by an assigning Lender which is less than the total amount of such
assigning Lender’s aggregate (I) Term A Loans, Revolving Loan Commitment,
Revolving Loans or interest in any Letters of Credit, the aggregate amount of
such assigning Lender’s Term A Loans, Revolving Loan Commitment, Revolving Loans
and interests in Letters of Credit held by it shall not be less than $5,000,000,
and (II) Term B Loans, the aggregate amount of such assigning Lender’s Term B
Loans held by it shall not be less than $1,000,000. To the extent of any such
assignment in accordanc e with either clause (a) or (b) above, the assigning
Lender shall be relieved of its obligations with respect to its Commitments,
Loans, Letters of Credit or participations therein, or other Obligations or the
portion thereof so assigned. The parties to each such assignment shall execute
and deliver to Administrative Agent, for its acceptance, an assignment agreement
substantially in the form of Exhibit X annexed hereto, together with (i) such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such assignment
agreement may be required to deliver to Administrative Agent pursuant to
subsection 2.7B(iii)(a) and (ii) for assignments pursuant to clause (b) above a
processing fee of $3,500 (for which no Obligor shall have any responsibility or
liability). Upon such execution, delivery, and acceptance, from and after the
effective date specified in such assignment agreement, (y)  the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment
agreement, shall have the rights and obligations of a Lender hereunder and
(z) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such assignment
agreement, relinquish its rights and be released from its obligations under this
Agreement (and, in the case of an assignment agreement covering all or the
remaining portion of an assigning


103



--------------------------------------------------------------------------------


  Lender’s rights and obligations under this Agreement, such Lender shall cease
to be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is the Issuing Lender
with respect to any outstanding Letters of Credit such Lender shall continue to
have all rights and obligations of an Issuing Lender with respect to such
Letters of Credit until the cancellation or expiration of such Letters of Credit
and the reimbursement of any amounts drawn thereunder). The Commitments
hereunder shall be modified to reflect the Commitment of such assignee and any
remaining Commitment of such assigning Lender and, if any such assignment occurs
after the issuance of the Notes hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall be issued to the assignee and to the
assigning Lender, substantially in the form of Exhibit IV-A, Exhibit IV-B or
Exhibit V annexed hereto, as the case may be, with appropriate insertions, to
reflect the new Commitments and/or outstanding Term Loans, as the case may be,
of the assignee and the assigning Lender.


           (ii)    Acceptance by Administrative Agent. Upon its receipt of an
assignment agreement substantially in the form of Exhibit X annexed hereto
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with the processing fee referred to in subsection
10.1B(i) and any forms, certificates or other evidence with respect to United
States federal income tax withholding matters that such assignee may be required
to deliver to Administrative Agent pursuant to subsection 2.7B(iii)(a),
Administrative Agent shall, if such assignment agreement has been completed and
is acceptable in form and substance to Administrative Agent, and if
Administrative Agent and Borrower have consented to the assignment evidenced
thereby (in each case to the extent such consent is required pursuant to
subsection 10.1B(i)), (a) accept such assignment agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment) and (b) give prompt
notice thereof to Borrower. Administrative Agent shall maintain a copy of each
assignment agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).


         C.       Participations. The holder of any participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly affecting (i) the extension of the regularly scheduled maturity of any
portion of the principal amount of or interest on any Loan allocated to such
participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation, and all amounts
payable by Borrower hereunder (including amounts payable to such Lender pursuant
to subsections 2.6D, 2.7 and 3.6) shall be determined as if such Lender had not
sold such participation.

         D.       Assignments to Federal Reserve Banks. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, any Lender may assign and pledge all or any portion of its
Loans, the other Obligations owed to such Lender, and its Notes to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided that (i) no Lender shall, as between
Borrower and such Lender,

104



--------------------------------------------------------------------------------


be relieved of any of its obligations hereunder as a result of any such
assignment and pledge and (ii) in no event shall such Federal Reserve Bank be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

         E.       Information. Each Lender may furnish any information
concerning the Obligors and their respective Subsidiaries in the possession of
that Lender from time to time to assignees and participants (including
prospective assignees and participants), subject to subsection 10.19.

10.2       Expenses.

         Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (i) all the actual and reasonable
out-of-pocket costs and expenses of Administrative Agent for the preparation of
the Loan Documents; (ii) the reasonable fees, expenses and disbursements of
counsel to Administrative Agent in connection with the negotiation, preparation,
execution and administration of the Loan Documents and the Loans and any
consents, amendments, waivers or other modifications hereto or thereto and any
other documents or matters requested by any Obligor; (iii) all other actual and
reasonable out-of-pocket costs and expenses incurred by Administrative Agent in
connection with the initial syndication of the Commitments and the negotiation,
preparation and execution of the Loan Documents and the transactions
contemplated hereby and thereby (except that no Obligor shall be required to pay
financing fees or any other fees or expenses of any syndication member unless
agreed upon separately by Borrower); and (iv) after the occurrence of an Event
of Default, all costs and expenses, including reasonable attorneys’ fees and
costs of settlement, incurred by Administrative Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from any Obligor hereunder
or under the other Loan Documents by reason of such Event of Default or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.

10.3       Indemnity.

         In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to defend, indemnify, pay and hold harmless Agents and Lenders
and their respective Affiliates, and the officers, directors, employees and
agents of Agents and Lenders and their respective Affiliates (collectively
called the “Indemnitees”) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for such Indemnitees) in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person (including any Obligor or Affiliate
thereof), whether or not any such Indemnitee shall be designated as a party or a
potential party thereto), that may be imposed on, incurred by, or asserted
against any such Indemnitee, in any manner relating to or arising out of the
actions or activities of any Credit Party or Affiliate thereof (including in
respect of securities and commercial laws, statutes, rules or regulations and
Environmental Laws), this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including any broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith, Lenders’
agreement to make the Loans hereunder or the use or intended use of the

105



--------------------------------------------------------------------------------


proceeds of any of the Loans or the issuance of Letters of Credit hereunder or
the use or intended use of any of the Letters of Credit) or the statements
contained in the commitment letter delivered by any Lender to Borrower with
respect thereto (collectively called the “Indemnified Liabilities”); provided
that (i) the foregoing indemnity shall not apply to any action or claim brought
by any Obligor against any Indemnitee hereunder for breach of contract arising
under this Agreement or the other Loan Documents and (ii) Borrower shall not
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise solely from the
gross negligence or willful misconduct of that Indemnitee or any of its
officers, directors, employees, agents or affiliates as determined by a final
judgment of a court of competent jurisdiction. To the extent that the
undertaking to defend, indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall contribute, jointly and severally, the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all non-excluded Indemnified Liabilities incurred by
the Indemnitees or any of them.

10.4       Set-Off.

         In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence of any
Event of Default each Lender is hereby authorized by Borrower at any time or
from time to time, without notice to Borrower or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender to or for the credit or the account of Borrower against and
on account of the obligations and liabilities of Borrower to that Lender under
this Agreement, the Letters of Credit and participations therein and the other
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement, the Letters of
Credit and participations therein or any other Loan Document, irrespective of
whether or not (i) that Lender shall have made any demand hereunder or (ii) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 8 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.

10.5       Ratable Sharing.

         Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment, by realization upon security, through the exercise
of any right of set-off or banker’s lien, by counterclaim or cross action or by
the enforcement of any right under the Loan Documents or otherwise, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code, receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to that Lender hereunder or under the other
Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender) which
is greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Administrative Agent and

106



--------------------------------------------------------------------------------


each other Lender of the receipt of such payment and (ii) apply a portion of
such payment to purchase participations (which it shall be deemed to have
purchased from each seller of a participation simultaneously upon the receipt by
such seller of its portion of such payment) in the Aggregate Amounts Due to the
other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided that if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Borrower expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

10.6       Amendments and Waivers.

         No amendment, modification, termination or waiver of any provision of
this Agreement, of the Notes, and no consent to any departure by Borrower
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that any such amendment, modification, termination,
waiver or consent which: postpones the scheduled final maturity date of any of
the Loans; changes in any manner the method for calculating “Pro Rata Share” or
“Requisite Lenders”; changes in any manner any provision of this Agreement
which, by its terms, expressly requires the approval or concurrence of all
Lenders; releases any Lien granted in favor of Administrative Agent with respect
to any material portion of the Collateral; releases any Subsidiary from that
Subsidiary’s obligations under the Subsidiary Guaranty (other than pursuant to a
transaction permitted hereunder such as a permitted asset sale or merger of such
Subsidiary), or contractually subordinates the Subsidiary Guaranty to the
payment of any other obligations of that Subsidiary; consents to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement; changes in any manner the provisions contained in subsection 8.1 or
this subsection 10.6; increases the amount of any of the Commitments or reduces
the principal amount of any of the Loans; reduces the amount of, or postpones
the date of, any scheduled amortization installment of principal of, or
commitment reduction with respect to, any of the Loans as set forth in
subsection 2.4A, as the case may be; postpones the date on which any interest or
any fees are payable with respect to any Loans; decreases the interest rate
borne by any of the Loans (other than any waiver of any increase in the interest
rate applicable to any of the Loans pursuant to subsection 2.2E) or reduces the
rate o r the amount of any fees payable hereunder with respect to any Loans;
reduces the amount or postpones the due date of any amount payable in respect
of, or extends the required expiration date of any Letter of Credit past the
Revolving Loan Commitment Termination Date; or changes in any manner the
obligations of Lenders relating to the purchase of participations in Letters of
Credit, shall be effective, in each case, only if evidenced by a writing signed
by or on behalf of all Lenders holding the Loans or Letters of Credit (or having
a Commitment with respect thereto) which are the subject of such amendment,
modification, termination, waiver or consent. In addition (i) no amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the Lender which is the holder of
that Note, and (ii) no amendment, modification, termination or waiver of any
provision of Section 9 or of

107



--------------------------------------------------------------------------------


any other provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of an Agent shall be effective without the written
concurrence of such Agent. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this subsection 10.6 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by Borrower,
on Borrower.

10.7       Independence of Covenants.

         All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

10.8       Notices.

         Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of telefacsimile if received by 5
p.m. (local time) on a Business Day (or if not received by such time on a
Business Day, the telefacsimile shall be deemed received on the next Business
Day), or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices shall not be
effective until received. For the purposes hereof, the address of each party
hereto shall be as set forth under such party’s name on the signature pages
hereof or (i) as to Borrower and Administrative Agent, such other address as
shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.

10.9       Survival of Representations, Warranties and Agreements.

         A.       All representations, warranties and agreements made herein
shall survive the execution and delivery of this Agreement and the making of the
Loans and the issuance of the Letters of Credit hereunder.

         B.       Notwithstanding anything in this Agreement or implied by law
to the contrary, the agreements of Borrower set forth in subsections 2.6D, 2.7,
3.5A, 3.6, 10.2 and 10.3 and the agreements of Lenders set forth in subsections
9.2C, 9.4, 10.5 and 10.19 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn hereunder, and the termination of this Agreement.

108



--------------------------------------------------------------------------------


10.10          Failure or Indulgence Not Waiver; Remedies Cumulative.

         No failure or delay on the part of any Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

10.11       Marshalling; Payments Set Aside.

         Neither any Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the Obligations. To the extent that a Obligor makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Agents or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

10.12       Severability.

         In case any provision in or obligation under this Agreement or the
Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

10.13       Obligations Several; Independent Nature of Lenders’ Rights.

         The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

10.14       Headings.

         Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

109



--------------------------------------------------------------------------------


10.15          Applicable Law.

         THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

10.16       Successors and Assigns.

         This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to subsection 10.1). Neither
Borrower’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by Borrower without the prior written consent of all
Lenders.

10.17       Consent to Jurisdiction and Service of Process.

         ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OBLIGOR ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OBLIGATION MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT BORROWER ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT, SUCH OTHER LOAN DOCUMENT OR SUCH
OBLIGATION. Borrower hereby agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to Borrower at its address provided in subsection 10.8, such
service being hereby acknowledged by Borrower to be sufficient for personal
jurisdiction in any action against Borrower in any such court and to be
otherwise effective and binding service in every respect. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of any Lender to bring proceedings against Borrower in the
courts of any other jurisdiction.

10.18       Waiver of Jury Trial.

         EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their

110



--------------------------------------------------------------------------------


related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

10.19       Confidentiality.

         Each Lender shall hold all non-public information identified by
Borrower as confidential obtained pursuant to the requirements of this Agreement
in accordance with such Lender’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or banking practices, it being understood and agreed by Borrower that in
any event a Lender may make disclosures reasonably required by any bona fide
assignee, transferee or participant in connection with the contemplated
assignment or transfer by such Lender of any Loans or any participation therein
or as required or requested by any governmental or regulatory agency or
representative thereof or pursuant to legal process; provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify Borrower of any request by any governmental or regulatory agency or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such governmental or
regulatory agency) for disclosure of any such non-public information prior to
disclosure of such information; and provided, further that in no event shall any
Lender be obligated or required to return any materials furnished by the
Obligors or any of their respective Subsidiaries.

10.20       Counterparts; Effectiveness.

         This Agreement and any amendments, waivers, consents or supplements
hereto or in connection herewith may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

         It is the intention of each of the parties hereto that the Existing
Credit Agreement be amended and restated so as to preserve the perfection and
priority of all security interests securing indebtedness and obligations under
the Existing Credit Agreement and the other Loan Documents and that all
indebtedness and obligations of Borrower and its Subsidiaries hereunder and
thereunder shall be secured by the Security Documents and that this Agreement
shall not constitute a novation of the obligations and liabilities existing
under the Existing Credit Agreement or be deemed to evidence or constitute
repayment of all or any portion of any such obligations or liabilities except as
specifically set forth herein. The parties hereto further acknowledge and agree
that this Agreement constitutes an amendment of the Existing Credit Agreement
made under the terms of subsection 10.6 thereof.

111



--------------------------------------------------------------------------------


10.21          New Lenders.

         Each Lender identified as a “New Lender” on the signature pages hereof
that executes and delivers a counterpart hereof on or before Effective Date
pursuant to and in accordance with subsection 4.5 shall be deemed to be and
shall become a Lender for all purposes of this Agreement and the other Loan
Documents effective on and after the Effective Date.

10.22       Limitation of Liability.

         NO CLAIM MAY BE MADE BY ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON
AGAINST ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ON ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION HEREWITH OR THEREWITH, AND ANY OBLIGOR AND EACH LENDER HEREBY WAIVE,
RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

[Remainder of page intentionally left blank]

112



--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

BORROWER:   BEASLEY MEZZANINE HOLDINGS LLC,
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address for Borrower:
   
      Beasley Mezzanine Holdings LLC
3033 Riviera Drive
Suite 200
Naples, Florida 33940
Attention:  Caroline Beasley
                  Vice President and Chief Financial
                  Officer
Telecopy:  (941) 434-8950


    With a copy (by the same means) to:
   
      Latham & Watkins
Suite 1300
1001 Pennsylvania Avenue, N.W.
Washington, DC 20004
Attention:   Joe Sullivan, Esq.
Telecopy:.  (202) 637-2201


S-1



--------------------------------------------------------------------------------


LENDERS:   BANK OF MONTREAL, CHICAGO BRANCH, individually and as Administrative
Agent
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      3 Times Square,
29th Floor
New York, New York 10036
Attention:  Michael Andres
Telecopy:  (212) 605-1648


S-2



--------------------------------------------------------------------------------


  FLEET NATIONAL BANK, individually and as Syndication Agent.
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      1185 6th Avenue
16th Floor
New York, New York 10036
Attention:  Garret Komjathy
Telecopy:  (212) 819-6202


S-3



--------------------------------------------------------------------------------


  BANK OF AMERICA, N.A., individually and as a Documentation Agent
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      901 Main St.
64th Floor
Dallas, TX 75202
Attention:  Todd Shipley
Telecopy:  (214) 209-9390


S-4



--------------------------------------------------------------------------------


  THE BANK OF NEW YORK, individually, as a Documentation Agent and as Managing
Agent
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      One Wall Street
16th Floor
New York, New York 10286
Attention:  Cindy Rogers
Telecopy:  (212) 635-8595


S-5



--------------------------------------------------------------------------------


  ING (US) CAPITAL CORP.
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      55 East 52nd Street
35th Floor
New York, NY 10036
Attention:  Bill James
Telecopy:  (212) 409-5851


S-6



--------------------------------------------------------------------------------

  CREDIT SUISSE FIRST BOSTON
  By: 
    

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:               11 Madison Avenue
New York, NY 10010
Attention:  Paul Corona
Telecopy:  (212) 538-3689


S-7



--------------------------------------------------------------------------------


  U.S. BANK NATIONAL ASSOCIATION
  By: 
   

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:               1420 Fifth Avenue
10th Floor
Seattle, WA 98101
Attention:  Jeffrey Miller
Telecopy:  (206) 344-5676


S-8



--------------------------------------------------------------------------------


  WELLS FARGO BANK, NATIONAL ASSOCIATION
  By: 
   

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      Sixth and Marquette
N9305-072
Minneapolis, MN 55479
Attention:  Vipa Chiraprut
Telecopy:  (612) 667-0505


S-9



--------------------------------------------------------------------------------


  SUMMIT BANK
  By: 
   

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      1185 6th Avenue
16th Floor
New York, New York 10036
Attention:  Garret Komjathy
Telecopy:  (212) 819-6202


S-10



--------------------------------------------------------------------------------


  COOPERATEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


   
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      300 South Wacker Drive
Suite 3500
Chicago, IL 60606
Attention:  Doug Zylstra
Telecopy:  (312) 768-0052


S-11



--------------------------------------------------------------------------------


  GENERAL ELECTRIC CAPITAL CORPORATION
  By: 
  

--------------------------------------------------------------------------------

      Name:
Title:


    Notice Address:
   
      Communications Group
2325 Lakeview Parkway, Ste 700
Alpharetta, GA 30004-1976
Attention:  Stephen Hipp
Telecopy:  (678) 624-7903


S-12